Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 1 of 140 Page ID #:888



        Stephen P. Berzon (SBN 46540)
    1   sberzon@altber.com
        Stacey Leyton (SBN 203827)
    2   sleyton@altber.com
        P. Casey Pitts (SBN 262463)
    3   cpitts@altber.com
        Rebecca C. Lee (SBN 305119)
    4   rlee@altber.com
        ALTSHULER BERZON LLP
    5   177 Post Street, Suite 300
        San Francisco, California 94108
    6   Telephone: (415) 421-7151
        Facsimile: (415) 362-8064
    7
        Attorneys for Defendants and Counterclaimants
    8   (Additional counsel on following page)
    9
   10                     UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
   11
        WILLIAM MORRIS ENDEAVOR                   Case No. 2:19-cv-05465-AB-AFM
   12   ENTERTAINMENT, LLC, CREATIVE
        ARTISTS AGENCY, LLC and UNITED            DEFENDANTS’ ANSWER TO
   13   TALENT AGENCY, LLC,                       FIRST CONSOLIDATED
   14         Plaintiffs and Counterclaim         COMPLAINT AND
              Defendants,                         DEFENDANTS’ AND
   15
              v.                                  COUNTERCLAIMANTS’
   16                                             CONSOLIDATED
        WRITERS GUILD OF AMERICA,
   17   WEST, INC. and WRITERS GUILD OF           COUNTERCLAIMS
        AMERICA, EAST, INC.,
   18
              Defendants and
   19         Counterclaimants,
   20    and PATRICIA CARR, ASHLEY
         GABLE, BARBARA HALL, DERIC
   21    A. HUGHES, DEIRDRE MANGAN,
         DAVID SIMON, and MEREDITH
   22    STIEHM,
   23         Counterclaimants.
   24
   25
   26
   27
                                              1
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 2 of 140 Page ID #:889



        Anthony R. Segall (SBN 101340)
    1   asegall@rsglabor.com
        Juhyung Harold Lee (SBN 315738)
    2   hlee@rsglabor.com
        ROTHNER, SEGALL & GREENSTONE
    3   510 South Marengo Avenue
        Pasadena, California 91101
    4   Telephone: (626) 796-7555
        Facsimile: (626) 577-0124
    5
        W. Stephen Cannon (pro hac vice)
    6   scannon@constantinecannon.com
        CONSTANTINE CANNON LLP
    7   1001 Pennsylvania Ave, NW, Ste. 1300N
        Washington, DC 20004
    8   Telephone: (202) 204-3500
        Facsimile: (202) 204-3501
    9
        Ethan E. Litwin (pro hac vice)
   10   elitwin@constantinecannon.com
        CONSTANTINE CANNON LLP
   11   335 Madison Avenue, 9th Floor
        New York, NY 10017
   12   Telephone: (212) 350-2700
        Facsimile: (212) 350-2701
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
                                             2
   28      ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                   Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 3 of 140 Page ID #:890




    1                                   INTRODUCTION
    2         1.     This case arises out of efforts by two labor unions representing writers
    3   in the entertainment industry to protect their members against talent agencies’
    4   unlawful packaging fee practices, which give rise to inherent conflicts of interest
    5   between the agencies and the writers they represent and are the product of the
    6   agencies’ collusive efforts to maintain the profitability of packaging fees through a
    7   series of price-fixing agreements and group boycotts. The agencies’ packaging fee
    8   practices have, over time, significantly depressed writers’ compensation,
    9   employment opportunities, and choice of talent for audiovisual entertainment
   10   projects, as well as the quality of those projects, while greatly enriching the talent
   11   agencies.
   12         2.     Writers are the creative heart of the television and film businesses.
   13   They are responsible for providing the stories, plots, dialogue, and other content of
   14   television shows and movies that are enjoyed by audiences around the world and
   15   that generate billions of dollars in revenue every year. Without the work and creative
   16   content provided by these writers, the television and film industries could not
   17   operate.
   18         3.     The base compensation and benefits paid to writers for their work are
   19   governed by a collectively-bargained contract between Writers Guild of America,
   20   West, Inc. (“WGAW”) and Writers Guild of America, East, Inc. (“WGAE”)
   21   (collectively “Guilds” or “WGA”) and hundreds of production companies
   22   (“studios”) that employ writers. Because the entertainment industry is a freelance
   23   industry, and because writers may negotiate compensation above the minimum
   24   levels established by the Guilds’ contract with the studios, the vast majority of
   25   working writers have historically procured employment through talent agents they
   26   have retained to help them find work and negotiate for the best possible
   27   compensation. These agents owe a fiduciary duty to their clients under California
                                                  3
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 4 of 140 Page ID #:891




    1   law, and must provide their clients with conflict-free representation.
    2         4.      Talent agencies have represented writers for almost a century. But what
    3   began as a service to writers and other artists in their negotiations with the studios
    4   has become an unlawful price-fixing cartel dominated by a few powerful talent
    5   agencies that use their control of talent first and foremost to enrich themselves.
    6         5.      The traditional role of a talent agent is to procure employment for their
    7   clients in exchange for a commission on the client’s earnings. Among other things,
    8   California law requires that a talent agent (1) must deposit client salaries in a trust
    9   account, which must be disbursed, less the agent’s commission, within 30 days; (2)
   10   may not divide fees with an employer, an agent, or other employee of an employer;
   11   and (3) may not refer a client to any business in which the talent agency has a
   12   financial interest.1   These statutory requirements were further enhanced by
   13   agreement with the Guilds.
   14         6.      Historically, the agents whom writers retained were compensated by
   15   receiving only commissions on any payments made to the writers by studios for
   16   work that the agents helped them procure. By calculating the agents’ compensation
   17   as a percentage of the writers’ compensation, commissions aligned the interests of
   18   the agents with the interests of their writer-clients, as required by black letter agency
   19   law principles.
   20         7.      Today, however, the three largest talent agencies—Counterclaim
   21   Defendants William Morris Endeavor Entertainment (“WME”), Creative Artists
   22   Agency (“CAA”), and United Talent Agents (“UTA”) (collectively, the “Agencies”)
   23   —make money not by maximizing their clients’ earnings and charging a
   24   commission, but by bundling the representational services sold to writers and other
   25   talent with services provided to studios and collecting what are known as “packaging
   26
   27         1
                  Cal. Labor Code, §§17400.25(a), 17400.39, 17400.40(b).
                                                   4
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 5 of 140 Page ID #:892




    1   fees.”        Packaging fee amounts are not directly tied to the Agencies’ clients’
    2   compensation but instead come directly from television series and film production
    3   budgets and profits.
    4            8.       The power exerted by the Agencies in Hollywood is enormous and
    5   pervasive. Even the Hollywood studios—powerful entities in their own right—
    6   agree to pay hundreds of millions of dollars in packaging fees annually to the
    7   Agencies for what, according to industry insiders, “amounts to extortion,”2 because
    8   they are “afraid of not getting pitches and opportunities if they take a hard line
    9   against [packaging fees].”3 The studios, like everyone else in Hollywood, “[are]
   10   afraid to challenge the agencies for fear of being blackballed.”4
   11            9.       Near uniform agent compensation via packaging fees among the
   12   Agencies is possible because, after substantial consolidation within the industry, the
   13   Agencies now control access to the lion’s share of the key talent necessary to create
   14   a new television show or feature film, including not only writers but also actors and
   15   directors. The Agencies leverage their dominant position in the supply of talent to
   16   negotiate packaging fees with television and film studios. When an agency collects
   17   a packaging fee, it bundles its compensation for the representational services
   18   provided to talent included in that package as part of the packaging fee. And where
   19   an agency collects a packaging fee, it has historically been contractually precluded
   20   from also collecting a commission from its clients, so as to avoid earning “double
   21
                 2
   22            Gavin Polone, TV’s Dirty Secret: Your Agent Gets Money for Nothing, The
        Hollywood Reporter (Mar. 26, 2015),
   23   https://www.hollywoodreporter.com/news/gavin-polone-tvs-dirty-secret-783941.
               3
   24            David Ng, Talent agencies are reshaping their roles in Hollywood. Not
        everyone is happy about that, L.A. Times (Apr. 6, 2018),
   25   https://www.latimes.com/business/hollywood/la-fi-ct-talent-agencies-20180406-
   26   story.html.
               4
                 Id.
   27
                                                    5
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 6 of 140 Page ID #:893




    1   commissions.” The Agencies pursue packaging fees “über alles” because the
    2   Agencies now make the vast majority of their revenues from packaging fees, which
    3   are far more lucrative than simple commissions.5
    4          10.    Rather than compete with each other, the Agencies and their co-
    5   conspirators have instead collusively agreed to propose the same packaging fee
    6   terms to studios. Specifically, the Agencies agreed to propose packaging fees
    7   pursuant to the so-called “3-3-10” model described herein. The Agencies and their
    8   co-conspirators have further agreed to propose the same “base license fees” used to
    9   calculate the upfront 3% packaging fee. For years, the fact, scope, and degree of
   10   these collusive agreements were successfully kept secret from the Guilds and their
   11   members.
   12          11.    Packaging fees have created numerous conflicts of interest between
   13   writers and the Agencies, wherein the Agencies enrich themselves at their writer-
   14   clients’ expense, in most cases without those clients’ knowledge and in all cases
   15   without their valid consent. Unlike in a commission-based system, the economic
   16   interests of the agents at CAA, UTA, and WME that represent writers and other
   17   creative talent are no longer aligned with those of their writer-clients. Instead of
   18   seeking to maximize how much writers are paid for their work, the Agencies are
   19   incentivized to maximize the packaging fee they will be paid for a particular project
   20   or program. For example, the Agencies have the incentive to, and do, prioritize the
   21   studios’ interests over those of their clients in order to protect their continuing ability
   22   to negotiate new packaging fees from those studios. Moreover, because packaging
   23   fees are generally tied to a show’s profits, the Agencies have an incentive to reduce
   24   the amount paid to writers and other talent for their work on a show. Further, each
   25   of the Agencies seeks to prevent the writers it represents from working with talent
   26          5
               James Andrew Miller, Powerhouse: The Untold Story of Hollywood’s
   27   Creative Artists Agency 169 (2016).
                                                    6
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 7 of 140 Page ID #:894




    1   represented by other talent agencies in order to avoid having to split the packaging
    2   fee with other talent agencies—even where the project would benefit from enabling
    3   writer creative choices by not restricting the available talent pool. The Agencies
    4   also pitch writers’ work to the studios they believe will agree to the most lucrative
    5   packaging fees, rather than to the companies that will pay the most to their writer-
    6   clients. The Agencies have never disclosed to their writer-clients the material facts
    7   relevant to these conflicts of interest or the details of their packaging fee agreements.
    8         12.    The Agencies’ collusive agreements and their conflicts of interest have
    9   resulted in tremendous financial harm to the Guilds and their members, including
   10   individual Counterclaimants Patricia (“Patti”) Carr, Ashley Gable, Barbara Hall,
   11   Deric A. Hughes, Deirdre Mangan, David Simon, and Meredith Stiehm
   12   (collectively, the “Individual Counterclaimants”). When talent representational
   13   services are paid for as part of a packaging fee, Guild members pay too much for
   14   those services. Packaging fees have depressed Guild members’ compensation, as
   15   money that would otherwise be paid to writers is instead paid to the Agencies as part
   16   of the packaging fee or is left on the table.         Guild members have also lost
   17   employment opportunities as a result of agency packaging and, where they are hired,
   18   have an artificially reduced universe of talent from which to staff their shows.
   19   Packaging fees also reduce, dollar for dollar, the production budget for a project and,
   20   accordingly, can and do diminish the quality of the finished product. Because of the
   21   conflicts of interest created by packaging fees, Guild members have also been
   22   required to retain other professionals (such as lawyers and personal managers) to
   23   monitor their agents, protect the writers’ interests, and provide conflict-free services
   24   that agents should otherwise provide.
   25         13.    Because the Guilds are the exclusive representatives of writers under
   26   federal labor law, talent agents may represent individual writers to negotiate above-
   27   scale employment only pursuant to the Guilds’ delegated authority. Historically, the
                                                   7
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 8 of 140 Page ID #:895




    1   Guilds have delegated that authority through a franchise agreement. And as a
    2   condition of being franchised, agents are and have been for decades subject to
    3   regulations promulgated by the Guilds. Labor law permits the Guilds to dictate in
    4   such regulations, among other things, how and how much agents may be paid for the
    5   representational services sold to Guild members.
    6         14.    In April 2018, in part in response to the inherent conflicts of interest
    7   created by packaging fees, the Guilds served notice on the agencies of their intent to
    8   terminate the Artists’ Managers Basic Agreement (“AMBA”), the franchise
    9   agreement negotiated with the Association of Talent Agents (“ATA”) that had
   10   historically governed the relationship between writers and their agents. At the same
   11   time, the Guilds submitted to the ATA a set of proposals for a new franchise
   12   agreement with talent agencies. A critical aspect of these proposals was the Guilds’
   13   insistence that franchised agents no longer accept packaging fees from studios on
   14   projects where the agency represents a writer-client. The Guilds subsequently
   15   formalized these proposals in a new Code of Conduct for franchised agents.
   16         15.    The Agencies collectively responded to the Guilds through the ATA,
   17   categorically rejecting the Guilds’ demands and questioning the well-established
   18   principle that writers may collectively agree “to use only agents who have been
   19   ‘franchised’ by [the Guilds]” and that, “in turn, as a condition of franchising, the
   20   [Guilds] may require agents to agree to a code of conduct and restrictions on terms
   21   included in agent-[writer] contracts.” Marathon Entm’t, Inc. v. Blasi, 42 Cal.4th
   22   974, 983 (2008).
   23         16.    The ATA categorically refused to negotiate any terms that would end
   24   talent agencies’ acceptance of packaging fees on projects where their writer-client is
   25   employed or any other practices giving rise to similar conflicts of interest.
   26   Accordingly, following a June 7, 2019 meeting with the ATA, the Guilds revoked
   27   their consent to collective negotiations through the ATA, announcing that they
                                                  8
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 9 of 140 Page ID #:896




    1   would only negotiate with individual agencies going forward. That revocation of
    2   consent meant that the ATA and its members, including the Agencies, were no
    3   longer covered by federal antitrust law’s “labor exemption,” which immunizes
    4   certain labor union conduct and grants a limited derivative exemption to other
    5   entities to negotiate with labor unions.
    6         17.     After the Guilds’ revocation of consent to multi-agency negotiations,
    7   the Agencies and their co-conspirators unlawfully and collusively circled their
    8   wagons inside the ATA—a trade association comprised entirely of competing sellers
    9   of talent representational services—and publicly threatened to retaliate against any
   10   agency that broke ranks and concluded an individual deal with the Guilds. Despite
   11   the Guilds’ revocation of consent, the Agencies and their co-conspirators have
   12   continued to collusively discuss and plan their negotiations with the Guilds, and to
   13   coordinate with respect to their dealings with the Guilds, through the ATA, in
   14   violation of the antitrust laws.
   15         18.    The Agencies have also colluded to blacklist former clients who seek
   16   unconflicted representation by agents that have agreed to abide the Guild’s Code of
   17   Conduct, harming the Guilds and their members, in violation of the antitrust laws.
   18         19.    Counterclaimants bring these counterclaims to end the Agencies’
   19   harmful and unlawful packaging fee practices on projects where their writer-client
   20   is employed, to end their collusive fixing and preservation of those packaging fees,
   21   and to seek compensation for the injuries suffered as a result of these practices. First,
   22   as asserted in Counterclaimants’ first through fourth claims for relief, the Agencies
   23   and their co-conspirators have engaged in unlawful per se price fixing and unlawful
   24   per se group boycotts in violation of the Sherman Act, 15 U.S.C. §1 et seq., and the
   25   Cartwright Act, California Business and Professions Code §16700 et seq. Second,
   26   as asserted in Counterclaimants’ fifth claim for relief, the Agencies’ packaging fees
   27   violate the fiduciary duty that agents owe to their writer-clients and deprive them of
                                                   9
   28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                    Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 10 of 140 Page ID #:897




     1   the conflict-free representation to which they are entitled. Third, as asserted in
     2   Counterclaimants’ sixth claim for relief, the Agencies’ breaches of their fiduciary
     3   duty to their writer-clients also constitute constructive fraud under California Civil
     4   Code §1573. Fourth, as set forth in Counterclaimants’ seventh claim for relief, for
     5   these reasons, and because the payments made from studios to the Agencies as part
     6   of any package constitute unlawful kickbacks from an employer to a “representative
     7   of any of his employees” prohibited by Section 302 of the federal Labor-
     8   Management Relations Act, 29 U.S.C. §186(a)(1), packaging fees are an unlawful
     9   or unfair business practice for the purposes of the California Unfair Competition
    10   Law, Cal. Bus. & Prof. Code §17200 et seq. (“UCL”). Fifth, as set forth in
    11   Counterclaimants’ eighth through eleventh claims for relief, the Agencies’ repeated
    12   Section 302 violations also constitute an unlawful “pattern of racketeering activity”
    13   within the meaning of the Racketeer Influenced and Corrupt Organizations Act, 18
    14   U.S.C. §1962 et seq. (“RICO”).
    15         20.    Packaging fees should therefore be declared unlawful and the Agencies
    16   should be enjoined from continuing to seek or receive them on projects where their
    17   writer-client is employed, Counterclaimants should be awarded disgorgement of
    18   unlawful profits, the costs of suit, and reasonable attorneys’ fees, and the Individual
    19   Counterclaimants should further be awarded restitution and damages. The Agencies
    20   should further be enjoined from jointly seeking with each other or with any other
    21   talent agency to negotiate, or strategizing with each other or with any other talent
    22   agency regarding their individual negotiations, with the Guilds, absent the Guilds’
    23   express consent to do so.
    24               ANSWER TO FIRST CONSOLIDATED COMPLAINT
    25         Defendants and Counterclaimants WGAW and WGAE hereby answer the
    26   First Consolidated Complaint (“FCC”) of Plaintiffs and Counterclaim Defendants
    27   WME, CAA, and UTA as follows:
                                                   10
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 11 of 140 Page ID #:898




     1         21.      The Guilds admit that the FCC alleges that the Guilds violated
     2   antitrust law and that the Agencies do not join in all claims set forth in the FCC.
     3   The Guilds deny the remaining allegations in the preamble and Paragraph 1.
     4         22.      The Guilds admit that a variety of talent agencies and talent agents
     5   represent writers for work on television and film productions. The Guilds further
     6   admit that certain talent agencies and talent agents compete with one another. The
     7   Guilds also admit that writers may choose and change their agents, and that agents
     8   may choose and change the writers they represent. The Guilds lack knowledge or
     9   information sufficient to respond to the remaining allegations in Paragraph 2, and
    10   on that basis deny the remaining allegations therein.
    11         23.      In response to Paragraph 3, the Guilds admit that WGAW and WGAE
    12   are labor unions that serve as the exclusive collective bargaining representatives of
    13   certain writers in the entertainment industry, including writer-showrunners. The
    14   Guilds further admit that, until on or around April 12, 2019, they previously
    15   franchised WME, CAA, and UTA to represent Guild members in individual
    16   employment negotiations with television and film studios.
    17         24.      The Guilds admit that they have adopted a “Code of Conduct” for
    18   talent agencies that represent writers for work covered by a Guild collective
    19   bargaining agreement, and that Exhibit A to the FCC contains this Code of
    20   Conduct. The Guilds affirmatively allege that the text of the Code of Conduct is
    21   the best evidence of its contents. The Guilds also admit that, as a result of the
    22   refusal by WME, CAA, UTA, and certain other agencies to sign the Code of
    23   Conduct, approximately 7,000 Guild members have chosen to terminate their
    24   representation by those agencies with respect to work covered by a Guild
    25   collective bargaining agreement. The Guilds deny the remaining allegations in
    26   Paragraph 4.
    27         25.      Paragraph 5 states legal conclusions to which no response is required.
                                                    11
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 12 of 140 Page ID #:899




     1   To the extent a response to any allegations in Paragraph 5 is required, the Guilds
     2   admit that they are entitled to assert a statutory and non-statutory labor exemption
     3   to federal antitrust law, and deny the remainder of the allegations in Paragraph 5.
     4         26.      The Guilds admit that certain television shows and movies are
     5   packaged by talent agencies. The Guilds deny the remaining allegations in
     6   Paragraph 6.
     7         27.      The Guilds admit that that they granted a limited delegation of their
     8   authority to lawyers and managers. The Guilds deny the remaining allegations in
     9   Paragraph 7.
    10         28.      The Guilds deny the allegations in Paragraph 8.
    11         29.      The Guilds admit that they have a legitimate interest in protecting
    12   their members from the adverse effects of talent agencies’ and talent agents’
    13   conflicts of interests, including by ensuring that potential and actual conflicts of
    14   interests are disclosed and addressed. The Guilds lack knowledge or information
    15   sufficient to respond to the categorical allegations regarding the motivations of
    16   writers who participate in packaging and/or seek opportunities from agency-
    17   affiliated content companies, and on that basis deny those allegations. The Guilds
    18   deny the remaining allegations in Paragraph 9.
    19         30.      The Guilds deny the allegations in Paragraph 10.
    20         31.      The Guilds admit that WGAW President David Goodman made the
    21   statements quoted in Paragraph 11, but deny the Agencies’ characterization of
    22   those statements. The Guilds further admit that they have sought to protect their
    23   members from the harm caused by packaging-related conflicts of interest. The
    24   Guilds deny the remaining allegations in Paragraph 11.
    25         32.      The Guilds deny the allegations in Paragraph 12.
    26         33.      The Guilds lack knowledge or information sufficient to respond to the
    27   categorical allegation regarding the perception of talent agencies as “powerful,”
                                                    12
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 13 of 140 Page ID #:900




     1   and on that basis deny that allegation. The Guilds deny the remaining allegations
     2   in Paragraph 13.
     3          34.       The Guilds deny the allegations in Paragraph 14; deny that the Guilds
     4   are liable to WME, CAA, or UTA; and deny that WME, CAA, or UTA is entitled
     5   to any relief.
     6          35.       The Guilds deny the allegations in Paragraph 15, deny that the Guilds
     7   are liable to CAA or UTA, and deny that CAA or UTA is entitled to any relief.
     8          36.       The Guilds admit that WME is a limited liability company existing
     9   under the laws of the State of Delaware, with its principal place of business in Los
    10   Angeles County, California. The Guilds further admit that the William Morris
    11   Agency (“WMA”) is a predecessor of WME, and that WMA and Endeavor merged
    12   to form WME in 2009. The Guilds also admit that WME is a talent agency that
    13   represents certain writers for work on television and film productions. The Guilds
    14   lack knowledge or information sufficient to respond to the remaining allegations in
    15   Paragraph 16, and on that basis deny the remaining allegations therein.
    16          37.       The Guilds admit that CAA is a limited liability company existing
    17   under the laws of the State of Delaware, with its principal place of business in Los
    18   Angeles County, California. The Guilds further admit that CAA is a talent agency
    19   that represents certain writers for work on television and film productions. The
    20   Guilds lack knowledge or information sufficient to respond to the remaining
    21   allegations in Paragraph 17, and on that basis deny the remaining allegations
    22   therein.
    23          38.       The Guilds admit that UTA is a limited liability company existing
    24   under the laws of the State of Delaware, with its principal place of business in Los
    25   Angeles County, California. The Guilds further admit that UTA is a talent agency
    26   that represents certain writers for work on television and film productions. The
    27   Guilds also admit that UTA employs talent agents who secure employment and
                                                     13
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 14 of 140 Page ID #:901




     1   perform other services for their clients. The Guilds lack knowledge or information
     2   sufficient to respond to the remaining allegations in Paragraph 18, and on that basis
     3   deny the remaining allegations therein.
     4         39.    The Guilds admit that WME, CAA, and UTA are three of the largest
     5   talent agencies in Hollywood. The Guilds further admit that WME, CAA, and
     6   UTA represented talented writers, and that the Guilds have referred to WME,
     7   CAA, UTA, and ICM as the “Big Four” talent agencies. The Guilds lack
     8   knowledge or information sufficient to respond to the remaining allegations in
     9   Paragraph 19, and on that basis deny the remaining allegations therein.
    10         40.    The Guilds admit the allegations in Paragraph 20.
    11         41.    The Guilds admit the allegations in Paragraph 21.
    12         42.    The Guilds deny that they entered into a “collective bargaining
    13   agreement” with the Alliance of Motion Picture and Television Producers, Inc.
    14   (“AMPTP”). The Guilds admit that Exhibit B to the FCC contains excerpts of the
    15   Writers Guild Theatrical and Television Basic Agreement (“MBA”) negotiated by
    16   the Guilds and the AMPTP. The Guilds admit the remaining allegations in
    17   Paragraph 22.
    18         43.    The Guilds admit that they have adopted a Code of Conduct for talent
    19   agencies that represent writers for work covered by a Guild collective bargaining
    20   agreement. The Guilds further admit that WME, CAA, UTA, and certain other
    21   agencies have refused to sign the Code of Conduct. The Guilds deny the
    22   remaining allegations in Paragraph 23.
    23         44.    The Guilds admit that federal labor law empowers them to serve as
    24   their members’ exclusive collective bargaining representatives and to designate
    25   agents who may represent the Guilds’ members in individual employment
    26   negotiations with production studios. The Guilds further admit that such
    27
                                                   14
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 15 of 140 Page ID #:902




     1   negotiations are subject to limitations set forth in the MBA. The Guilds deny the
     2   remaining allegations in Paragraph 24.
     3         45.    The Guilds admit that, during the period from September 22, 1976,
     4   through April 12, 2019, they were parties to the AMBA with the ATA, previously
     5   known as the Artists’ Managers Guild, and that Exhibit C to the FCC contains the
     6   AMBA. The Guilds affirmatively allege that the text of the AMBA is the best
     7   evidence of its contents. The Guilds also admit that, pursuant to the AMBA, the
     8   Guilds previously designated WME, CAA, UTA, and certain other talent agencies
     9   as authorized to represent the Guilds’ members in individual employment
    10   negotiations with members of the AMPTP. The Guilds further admit that,
    11   commencing on or around April 13, 2019, the Guilds no longer designate WME,
    12   CAA, and UTA as talent agencies that may represent the Guilds’ members in
    13   individual employment negotiations with members of the AMPTP as to work
    14   covered by a Guild collective bargaining agreement. The Guilds deny the
    15   remaining allegations in Paragraph 25.
    16         46.    In response to Paragraph 26, the Guilds admit that this Court has
    17   subject-matter jurisdiction over the instant action.
    18         47.    The Guilds admit that WGAW resides in this judicial district and that
    19   this Court has personal jurisdiction over WGAW for purposes of the instant action.
    20   The Guilds further admit that WGAE is a corporation that transacts business and
    21   performs services on behalf of its members in this judicial district; that WGAE
    22   worked with WGAW to attempt to negotiate a new franchise agreement with the
    23   ATA in this judicial district; and that this Court has personal jurisdiction over
    24   WGAE for purposes of the instant action. The Guilds deny the remaining
    25   allegations in Paragraph 27.
    26         48.    The Guilds admit that venue is proper in this judicial district; that the
    27   WGAW and WGAE are subject to this Court’s personal jurisdiction; and that a
                                                   15
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 16 of 140 Page ID #:903




     1   substantial part of events described in the FCC occurred in this judicial district.
     2   The Guilds deny that the Agencies are entitled to any of the relief they seek in the
     3   FCC and deny the remaining allegations in Paragraph 28.
     4         49.    The Guilds admit the allegations in Paragraph 29.
     5         50.    The Guilds lack knowledge or information sufficient to respond to the
     6   categorical allegations regarding the standing of WME, CAA, and UTA in the
     7   talent-agency industry, and the likelihood of clients remaining with a talent agency
     8   that places its own interests before its clients. On that basis, the Guilds deny those
     9   allegations. The Guilds deny the remaining allegations in Paragraph 30.
    10         51.    In response to Paragraph 31, the Guilds admit that “packaging” refers
    11   to a practice by which a talent agency presents one or more elements of a
    12   production to a production studio, for which the agency typically receives a
    13   “packaging fee” from the studio. The Guilds further admit that talent agencies
    14   may continue to package additional elements of a production and provide other
    15   services during the life of the production. The Guilds deny that packaging is a
    16   necessary means of producing television or film projects. The Guilds further deny
    17   that any differences between the nature of packaging fees in the television industry
    18   as compared to the film industry are material for purposes of the Guilds’ Code of
    19   Conduct. To the extent a response to any remaining allegations in Paragraph 31 is
    20   required, the Guilds deny those allegations.
    21         52.    The Guilds admit that talent agencies spend time and resources
    22   searching for and fostering new talent, and helping their clients find employment in
    23   the television industry. The Guilds deny that packaging is a necessary means of
    24   producing television or film projects. The Guilds lack knowledge or information
    25   sufficient to respond to the remaining allegations in Paragraph 32, and on that basis
    26   deny the remaining allegations therein.
    27         53.    The Guilds admit that studios may want to invest in projects that have
                                                   16
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 17 of 140 Page ID #:904




     1   the best possible mix of talent and to have a pipeline of talent readily available for
     2   a program’s continued production, but deny that packaging is a necessary means of
     3   achieving those goals. The Guilds lack knowledge or information sufficient to
     4   respond to the hypothetical allegations regarding “an unknown writer’s brilliant
     5   story idea,” and on that basis deny those allegations. The Guilds deny the
     6   remaining allegations in Paragraph 33.
     7         54.    The Guilds admit that production studios have an interest in reducing
     8   the costs of producing television programming. The Guilds deny the remaining
     9   allegations in Paragraph 34.
    10         55.    The Guilds admit that under the now-expired AMBA, writers
    11   employed to work on packaged productions could not be required to pay 10%
    12   commission to their talent agents. The Guilds further admit that talent agencies
    13   have presented creative elements of television and film projects to production
    14   studios. The Guilds deny the remaining allegations in Paragraph 35.
    15         56.    The Guilds deny that agencies’ packaging fees are subject to
    16   unlimited, production-by-production negotiation, or that agencies always refrain
    17   from charging clients on packaged programs a commission. The Guilds admit the
    18   remaining allegations in Paragraph 36.
    19         57.    The Guilds admit that agency packaging involves putting together one
    20   or more elements of a television or film production to be sold to studios. The
    21   Guilds deny the remaining allegations in Paragraph 37.
    22         58.    The Guilds admit that packaging is an important part of the Agencies’
    23   businesses, and that an agency’s packaging fee may not be directly correlated with
    24   how many of the agency’s clients are included in the initial package or are later
    25   hired to work on the packaged production. The Guilds further admit that a
    26   minority of television shows generate back-end fees. The Guilds deny that
    27   packaging is a necessary means of producing television or film projects and deny
                                                   17
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 18 of 140 Page ID #:905




     1   that agencies’ collection of packaging fees does not affect writers’ compensation.
     2   The Guilds lack knowledge or information sufficient to respond to the categorical
     3   allegation regarding the degree to which agency packaging is a risky business
     4   practice, and on that basis deny that allegation. To the extent a response to any
     5   remaining allegations in Paragraph 38 is required, the Guilds deny those
     6   allegations.
     7         59.      The Guilds admit that agencies may not directly negotiate over their
     8   clients’ compensation as part of their packaging deals, but deny that the agencies’
     9   collection of packaging fees does not affect the terms and conditions of their
    10   clients’ employment. The Guilds further deny that packaging deals between
    11   studios and agencies are subject to unlimited, production-by-production
    12   negotiation. To the extent a response to any remaining allegations in Paragraph 39
    13   is required, the Guilds deny those allegations.
    14         60.      The Guilds admit that the Agencies may provide the services
    15   enumerated in Paragraph 40 and that such services may be beneficial to certain
    16   writers, but deny that the Agencies may only provide such services on packaged
    17   productions and deny that the Agencies’ provision of such services is necessary for
    18   the production of any television or film project. The Guilds deny the remaining
    19   allegations in Paragraph 40.
    20         61.      The Guilds admit that agencies engage in joint packaging. The Guilds
    21   deny the remaining allegations in Paragraph 41.
    22         62.      The Guilds admit that certain writers may want to benefit from
    23   meeting with and being paired with in-demand directors and actors, but deny that
    24   writers benefit from agencies’ receipt of packaging fees for performing these
    25   services. The Guilds deny the remaining allegations in Paragraph 42.
    26         63.      On information and belief, the Guilds admit that the standard
    27   packaging-fee arrangement provides for a license fee, a deferred license fee, and a
                                                   18
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 19 of 140 Page ID #:906




     1   percentage of profits. The Guilds lack knowledge or information sufficient to
     2   respond to the remaining allegations in Paragraph 43, and on that basis deny the
     3   remaining allegations therein.
     4         64.    The Guilds admit that they have previously stated that talent agencies
     5   negotiate their packaging fees from a common starting point of a 3% upfront fee,
     6   3% deferred fee, and 10% back-end fee. The Guilds further admit that Exhibit M
     7   to the FCC is a document prepared and adopted by the Guilds, and that the exhibit
     8   contains the statements by WGAW President David Goodman quoted in Paragraph
     9   44, but deny the Agencies’ characterization of those statements. The Guilds also
    10   admit that a minority of television programs generate back-end fees. The Guilds
    11   lack knowledge and information sufficient to respond to the categorical allegations
    12   about packaging terms, and on that basis deny those allegations. The Guilds deny
    13   the remaining allegations in Paragraph 44.
    14         65.    The Guilds admit that they oppose the representation of their members
    15   by talent agencies that are compensated for that representation through packaging
    16   fees because of the conflicts of interest inherent in the practice. To the extent a
    17   response to any remaining allegations in Paragraph 45 is required, the Guilds deny
    18   those allegations.
    19         66.    The Guilds admit that, during the time period from on or around
    20   September 22, 1976, until on or around April 12, 2019, the provision of the AMBA
    21   cited in Paragraph 46 provided that talent agencies could not collect a commission
    22   from writers in addition to collecting a packaging fee. The Guilds deny the
    23   remaining allegations in Paragraph 46.
    24         67.    The Guilds deny the allegations in Paragraph 47.
    25         68.    The Guilds deny the allegations in Paragraph 48.
    26         69.    The Guilds admit that a minority of television programs generate
    27   back-end fees. The Guilds further admit that under a packaging-fee model, writers
                                                   19
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 20 of 140 Page ID #:907




     1   are not supposed to pay a 10% commission on their employment income, and that
     2   under a commission model, they do pay such a commission. The Guilds deny the
     3   remaining allegations in Paragraph 49.
     4          70.   The Guilds admit that an agency’s upfront packaging fee is part of a
     5   studio’s overall expenses on a production and may not be directly correlated with
     6   the number of agency clients in the package. The Guilds deny that the Agencies’
     7   collection of such a fee has no effect on the compensation paid by studios to
     8   writers. The Guilds further deny that writers categorically receive more
     9   compensation or otherwise benefit under a packaging-fee model as compared to a
    10   traditional-commission model of agency compensation. The Guilds also deny that
    11   agencies prefer a packaging-fee model because it presents more attractive
    12   opportunities to their clients than a traditional-commission model. The Guilds lack
    13   knowledge or information sufficient to respond to the remaining allegations in
    14   Paragraph 50, and on that basis deny the remaining allegations therein.
    15          71.   The Guilds admit that a majority of television programs do not
    16   generate back-end fees. The Guilds further admit that WME, CAA, and UTA may
    17   receive more compensation by collecting packaging fees than by collecting a
    18   traditional commission. The Guilds deny the remaining allegations in Paragraph
    19   51.
    20          72.   The Guilds admit that when WME, CAA, and UTA receive back-end
    21   proceeds in a packaging deal, writers, including showrunners, may also receive
    22   back-end proceeds. The Guilds deny the remaining allegations in Paragraph 52.
    23          73.   In response to Paragraph 53, the Guilds deny that the Agencies’
    24   collection of back-end packaging fees does not affect the compensation received by
    25   writers. To the extent a response to any remaining allegations in Paragraph 53 is
    26   required, the Guilds deny those allegations.
    27          74.   The Guilds deny the allegations in Paragraph 54.
                                                  20
    28         ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                       Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 21 of 140 Page ID #:908




     1          75.   The Guilds admit that agents may consider, among other factors, their
     2   clients’ overall compensation or desires when pitching programs to production
     3   entities. The Guilds further admit that the terms and conditions of writers’
     4   employment with production entities may vary. The Guilds also admit that certain
     5   writers are represented by entertainment attorneys who are familiar with the
     6   existence of packaging. The Guilds deny the remaining allegations in Paragraph
     7   55.
     8          76.   The Guilds deny the allegations in Paragraph 56.
     9          77.   The Guilds admit that their prohibition on the collection of packaging
    10   fees may impact how certain television series are developed, but deny that such
    11   prohibition will lead to a reduction in the output of television shows or feature
    12   films. The Guilds admit the remaining allegations in Paragraph 57.
    13          78.   The Guilds admit that Exhibit D to the FCC contains a document
    14   prepared and distributed by the Guilds and that the document contains the
    15   statement quoted in Paragraph 58. The Guilds further admit that their prohibition
    16   on the collection of packaging fees may impact actors, directors, and the
    17   production businesses of studios. The Guilds deny the remaining allegations in
    18   Paragraph 58.
    19          79.   The Guilds admit that Exhibit E to the FCC contains a document
    20   prepared and distributed by the Guilds and that Exhibit D and Exhibit E contain the
    21   statements quoted in Paragraph 59. The Guilds further admit that their members,
    22   including showrunners, are prohibited from being represented for MBA-covered
    23   employment by talent agencies that have not signed the Code of Conduct. The
    24   Guilds deny the remaining allegations in Paragraph 59.
    25          80.   The Guilds admit that the Agencies have represented shows, films,
    26   and clients who are producers and financiers of television and film content. The
    27   Guilds deny the remaining allegations in Paragraph 60.
                                                   21
    28         ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                       Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 22 of 140 Page ID #:909




     1         81.    The Guilds admit that WME’s parent company, Endeavor, formed
     2   Endeavor Content in 2017. The Guilds lack knowledge or information sufficient to
     3   respond to the remaining allegations in Paragraph 61, and on that basis deny the
     4   remaining allegations therein.
     5         82.    The Guilds admit that WME is affiliated with Endeavor Content. The
     6   Guilds lack knowledge or information sufficient to respond to the remaining
     7   allegations in Paragraph 62, and on that basis deny the remaining allegations
     8   therein.
     9         83.    The Guilds lack knowledge or information sufficient to respond to the
    10   allegations in Paragraph 63, and on that basis deny the allegations therein.
    11         84.    The Guilds deny that WME’s corporate affiliation with Endeavor
    12   Content is known to all of its writer-clients. The Guilds lack knowledge or
    13   information sufficient to respond to the remaining allegations in Paragraph 64, and
    14   on that basis deny the remaining allegations therein.
    15         85.    The Guilds admit that CAA is a shareholder in a recently founded
    16   television studio known as wiip Productions, LLC (“wiip”). The Guilds lack
    17   knowledge or information sufficient to respond to the remaining allegations in
    18   Paragraph 65, and on that basis deny the remaining allegations therein.
    19         86.    The Guilds admit that CAA owns an interest in wiip and that Paul
    20   Lee, a long-time television industry executive, serves in a leadership capacity for
    21   wiip. The Guilds lack knowledge or information sufficient to respond to the
    22   remaining allegations in Paragraph 66, and on that basis deny the remaining
    23   allegations therein.
    24         87.    The Guilds deny that no CAA client has ever entered into a
    25   transaction with wiip that has created an actual conflict of interest. The Guilds
    26   lack knowledge or information sufficient to respond to the remaining allegations in
    27   Paragraph 67, and on that basis deny the remaining allegations therein.
                                                  22
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 23 of 140 Page ID #:910




     1         88.    The Guilds admit that in or around late 2018, UTA entered into an
     2   affiliation with a television studio known as Media Rights Capital (“MRC”) and/or
     3   Civic Center Media (“Civic Center”). The Guilds further admit that UTA receives
     4   a financial interest in a portfolio of shows produced and financed by MRC. The
     5   Guilds lack knowledge or information sufficient to respond to the remaining
     6   allegations in Paragraph 68, and on that basis deny the remaining allegations
     7   therein.
     8         89.    The Guilds admit that Civic Center has an alternative structure from
     9   Endeavor Content or wiip and that UTA’s arrangement with Civic Center has
    10   resulted in the production and/or development of at least one new television series.
    11   The Guilds lack knowledge or information sufficient to respond to the remaining
    12   allegations in Paragraph 69, and on that basis deny the remaining allegations
    13   therein.
    14         90.    The Guilds admit that UTA is not required to send its clients to Civic
    15   Center and that MRC and Civic Center may hire clients of agencies other than
    16   UTA and purchase shows not packaged or co-packaged by UTA. The Guilds
    17   further admit that UTA may market projects to Civic Center and to other
    18   production entities. The Guilds lack knowledge or information sufficient to
    19   respond to the remaining allegations in Paragraph 70, and on that basis deny the
    20   remaining allegations therein.
    21         91.    The Guilds admit that Endeavor Content, wiip, and Civic Center are
    22   alternatives to, and competitors of, each other and other members of the AMPTP.
    23   The Guilds deny that the activities of Endeavor Content, wiip, and Civic Center
    24   categorically benefit writers. The Guilds lack knowledge or information sufficient
    25   to respond to the remaining allegations in Paragraph 71, and on that basis deny the
    26   remaining allegations therein.
    27         92.    The Guilds admit that the terms and conditions of writers’
                                                  23
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 24 of 140 Page ID #:911




     1   employment with talent-agency affiliates may differ from other studios. The
     2   Guilds further admit that Exhibit D to the FCC contains the statement quoted in
     3   Paragraph 72. To the extent a response to any remaining allegations in Paragraph
     4   72 is required, the Guilds deny those allegations.
     5         93.    The Guilds admit that “public reports” have indicated that the Guilds
     6   Negotiating Committee Co-Chair and former WGAW President Chris Keyser is
     7   the executive producer on a packaged project with Endeavor Content. The Guilds
     8   further admit that Keyser made the statement quoted in Paragraph 73. The Guilds
     9   also admit that Endeavor Content has previously produced a project by WGAE
    10   President Beau Willimon. To the extent a response to any remaining allegations in
    11   Paragraph 73 is required, the Guilds deny those allegations.
    12         94.    The Guilds admit that certain writers who have performed MBA-
    13   covered work for Endeavor Content, wiip, or Civic Center are not represented by
    14   WME, CAA, or UTA, respectively; that certain writers have performed work for a
    15   production affiliate other than the production company affiliated with their talent
    16   agency; and that certain other writers have not performed work for any production
    17   affiliates. The Guilds further admit that certain writers may change the agencies
    18   that represent them, and that certain writers may choose the content companies
    19   with which they want to work. The Guilds deny the remaining allegations in
    20   Paragraph 74.
    21         95.    The Guilds deny the allegations in Paragraph 75.
    22         96.    The Guilds deny the allegations in Paragraph 76.
    23         97.    The Guilds admit the allegations in Paragraph 77.
    24         98.    The Guilds deny that the AMBA expressly endorsed packaging. In
    25   response to the allegation that the AMBA did not prohibit franchised agencies
    26   from having content affiliates, the Guilds admit that the AMBA did not contain an
    27   express provision regarding content affiliates. The Guilds admit the remaining
                                                  24
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 25 of 140 Page ID #:912




     1   allegations in Paragraph 78.
     2         99.    The Guilds admit that the AMBA contained the language quoted in
     3   Paragraph 79. To the extent a response to any remaining allegations in Paragraph
     4   79 is required, the Guilds deny those allegations.
     5         100. The Guilds admit that the AMBA provided for the arbitration of
     6   certain disputes. The Guilds further admit that the AMBA provided for the
     7   appointment of a standing committee to consider and recommend proposed
     8   changes to the agreement, and that such a committee was not appointed. The
     9   Guilds lack knowledge or information sufficient to respond to the allegation
    10   regarding claims under the AMBA against the Agencies, and on that basis deny
    11   that allegation. To the extent a response to any remaining allegations in Paragraph
    12   80 is required, the Guilds deny those allegations.
    13         101. The Guilds admit that package terms, packaging fees, and the extent
    14   of packaging have evolved over time. The Guilds further admit that they oppose
    15   the representation of their members by talent agencies that are compensated for
    16   that representation through packaging fees because of the conflicts of interest
    17   inherent in that practice. The Guilds also admit that WGAW President David
    18   Goodman made the statement quoted in Paragraph 81. The Guilds deny the
    19   remaining allegations in Paragraph 81.
    20         102. The Guilds admit that they have a duty under federal labor law to
    21   represent their members fairly. The Guilds further admit that the AMBA did not
    22   contain an express provision regarding agency content affiliates. The Guilds deny
    23   the remaining allegations in Paragraph 82.
    24         103. The Guilds deny the allegations in Paragraph 83.
    25         104. The Guilds admit that the Code of Conduct prohibits the
    26   representation of their members by talent agencies that are compensated for that
    27   representation through packaging fees. The Guilds deny the remaining allegations
                                                  25
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 26 of 140 Page ID #:913




     1   in Paragraph 84.
     2          105. The Guilds admit that they provided a termination notice under the
     3   AMBA in April 2018. The Guilds further admit that WGAW President David
     4   Goodman made the statement quoted in Paragraph 85, but deny the Agencies’
     5   characterization of that statement. The Guilds also admit that they oppose the
     6   representation of their members by talent agencies that are compensated for that
     7   representation through packaging fees and/or engaged in affiliated content
     8   production because of the conflicts of interest inherent in those practices. The
     9   Guilds deny the remaining allegations in Paragraph 85.
    10          106. The Guilds admit that they discussed a successor agreement to the
    11   AMBA with the Agencies and the ATA. The Guilds further admit that, as part of
    12   these discussions, the Guilds, the Agencies, and the ATA discussed packaging and
    13   agency-content affiliates. The Guilds deny the remaining allegations in Paragraph
    14   86.
    15          107. The Guilds admit that their negotiating-committee members met with
    16   ATA negotiating-committee members on or around February 5, 2019, and that the
    17   ATA negotiating committee included representatives from the Agencies. The
    18   Guilds further admit that, during this meeting, the Guilds’ negotiating-committee
    19   members discussed the Guilds’ proposals and answered questions from ATA
    20   negotiating-committee members. The Guilds deny the remaining allegations in
    21   Paragraph 87.
    22          108. The Guilds admit that the Guilds’ negotiating-committee members
    23   met with ATA negotiating-committee members on or around February 19, 2019.
    24   The Guilds further admit that, at this meeting, members of both negotiating
    25   committees discussed packaging and content affiliates. The Guilds deny the
    26   remaining allegations in Paragraph 88.
    27          109. The Guilds admit that the cited speech by WGAW President David
                                                  26
    28         ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                       Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 27 of 140 Page ID #:914




     1   Goodman is publicly available and that the speech contained the statements in
     2   Paragraph 89, but deny the Agencies’ characterization of those statements. The
     3   Guilds further admit that the Agencies are three of the most prominent talent
     4   agencies in Hollywood, and that a significant number of talent agencies have
     5   signed the Guilds’ Code of Conduct. The Guilds deny the remaining allegations in
     6   Paragraph 89.
     7         110. The Guilds admit that on or around February 21, 2019, they circulated
     8   a draft version of their Code of Conduct to then-franchised talent agencies, and that
     9   this version of the Code of Conduct established certain standards for agencies that
    10   represent Guild members for work covered by a Guild collective bargaining
    11   agreement. The Guilds further admit that this version of the Code of Conduct
    12   established that such agencies could not collect packaging fees in exchange for
    13   their representation of writer-clients; could not maintain an ownership stake or
    14   affiliation with entities that employ writer-clients; and were required to share
    15   certain information with the Guilds regarding their representation of writer-clients.
    16   The Guilds also admit that the ATA expressed its opposition to the terms of this
    17   version of the Code of Conduct. The Guilds deny the remaining allegations in
    18   Paragraph 90.
    19         111. The Guilds admit that, on or around March 4, 2019, they made the
    20   statement quoted in Paragraph 91. The Guilds further admit that that they
    21   continued to meet with the ATA regarding the Code of Conduct after March 4,
    22   2019, and that the ATA did not sign the Code of Conduct as a result of these
    23   meetings. The Guilds deny the remaining allegations in Paragraph 91.
    24         112. The Guilds admit that their negotiating committee did not accept the
    25   ATA’s March 12, 2019 proposal for a successor agreement to the AMBA, which
    26   the ATA referred to as a “Statement of Choice.” The Guilds lack knowledge or
    27   information sufficient to respond to the allegation that the ATA met with hundreds
                                                   27
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 28 of 140 Page ID #:915




     1   of writer-clients, and on that basis deny that allegation. The Guilds deny the
     2   remaining allegations in Paragraph 92.
     3         113. The Guilds admit that on or around March 14, 2019, their negotiating
     4   committee proposed a “WGA Franchise Agreement” to replace the AMBA, and
     5   that this proposed agreement established certain standards for agencies that
     6   represent Guild members for work covered by a Guild collective bargaining
     7   agreement. The Guilds further admit that the proposed WGA Franchise
     8   Agreement established that such agencies could not collect packaging fees in
     9   exchange for their representation of writer-clients and could not maintain an
    10   ownership stake or affiliation with entities that employ writer-clients. The Guilds
    11   also admit that the ATA negotiating committee rejected the proposed WGA
    12   Franchise Agreement. The Guilds deny the remaining allegations in Paragraph 93.
    13         114. The Guilds admit that, on or around March 21, 2019, the ATA
    14   negotiating committee submitted to the Guilds’ negotiating committee what the
    15   ATA described as a comprehensive proposal for a successor agreement to the
    16   AMBA. The Guilds admit the authenticity of Exhibit F to the Complaint. The
    17   Guilds deny the remaining allegations in Paragraph 94.
    18         115. The Guilds admit that their negotiating committee did not accept the
    19   ATA’s March 21, 2019 proposal for a successor agreement to the AMBA. The
    20   Guilds deny the remaining allegations in Paragraph 95.
    21         116. The Guilds admit the allegations in Paragraph 96.
    22         117. The Guilds admit that they made the statements quoted in Paragraph
    23   97, but deny the Agencies’ characterization of those statements. The Guilds
    24   further admit that some Guild members are or have been showrunners. The Guilds
    25   deny that fewer than 50% of Guild members voted to approve implementation of
    26   the Code of Conduct. The Guilds lack knowledge or information sufficient to
    27   respond to the allegation regarding the number of Guild members that had agents
                                                  28
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 29 of 140 Page ID #:916




     1   at the time that the vote took place, and on that basis deny that allegation. The
     2   Guilds deny the remaining allegations in Paragraph 97.
     3         118. The Guilds deny the Agencies’ characterization of the Guilds’
     4   conduct as a “group boycott.” The Guilds admit the remaining allegations in
     5   Paragraph 98.
     6         119. The Guilds admit that ATA and Guild representatives met and
     7   discussed proposals for a successor agreement to the AMBA during the period
     8   from April 6, 2019 to on or around April 12, 2019, and that the representatives
     9   were unable to reach an agreement. The Guilds deny the remaining allegations in
    10   Paragraph 99.
    11         120. The Guilds admit that, on or around June 7, 2019, ATA negotiating-
    12   committee members met with and submitted to members of the Guilds’ negotiating
    13   committee a proposal for a successor agreement to AMBA. The Guilds further
    14   admit that the Guilds later notified their members that they would not offer a
    15   counterproposal at that time. The Guilds lack knowledge and information
    16   sufficient to respond to the categorial allegations regarding the advice that the
    17   Agencies dispense to their clients, the Agencies’ interests in serving their clients,
    18   and the extent to which the Agencies are willing to protect writers. On that basis,
    19   the Guilds deny those allegations. The Guilds deny the remaining allegations in
    20   Paragraph 100.
    21         121. The Guilds admit that on or around June 19, 2019, they indicated that
    22   they no longer consented to negotiating a new agency agreement with the ATA,
    23   and would negotiate only with individual agencies. To the extent a response to any
    24   remaining allegations in Paragraph 101 is required, the Guilds deny those
    25   allegations.
    26         122. The Guilds admit that on or around June 28, 2019, they sent a cease-
    27   and-desist letter to WME, CAA, UTA, and other ATA members stating that they
                                                   29
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 30 of 140 Page ID #:917




     1   no longer consented to negotiating a new agency agreement with the ATA. The
     2   Guilds deny the remaining allegations in Paragraph 102.
     3          123. The Guilds admit that on or around June 27, 2019, they sent a revised
     4   version of the Code of Conduct to the Agencies, which is attached to the FCC as
     5   Exhibit H. The Guilds affirmatively allege that the text of Exhibit H is the best
     6   evidence of its contents. The Guilds deny the remaining allegations in Paragraph
     7   103.
     8          124. The Guilds admit that at least two more agencies have agreed to the
     9   Code of Conduct since on or around June 27, 2019. The Guilds deny the remaining
    10   allegations in Paragraph 104.
    11          125. The Guilds admit that the June 27, 2019 version of the Code of
    12   Conduct contained a “Phase-In of Packaging Fee Prohibition” provision, and
    13   affirmatively allege that the text of that provision is the best evidence of its
    14   contents. The Guilds deny the remaining allegations in Paragraph 105.
    15          126. The Guilds deny the allegations in Paragraph 106.
    16          127. The Guilds deny the Agencies’ characterization of the Guilds’
    17   conduct as a “group boycott.” The Guilds admit the remaining allegations in
    18   Paragraph 107.
    19          128. The Guilds admit that Exhibit A contains the statements quoted in
    20   Paragraph 108. The Guilds further admit that “motion pictures” refers to work
    21   written by writers under the MBA. The Guilds deny the remaining allegations in
    22   Paragraph 108.
    23          129. The Guilds deny the allegations in Paragraph 109.
    24          130. The Guilds admit that within less than two weeks of implementing
    25   their Code of Conduct, they publicly announced that over 7,000 of their members,
    26   including showrunners and other writers, had fired their agents. The Guilds deny
    27   the remaining allegations in Paragraph 110.
                                                    30
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 31 of 140 Page ID #:918




     1         131. The Guilds admit that Guild Working Rule 23 provides that members
     2   may only be represented by agents who enter into “an agreement with the Guild
     3   covering minimum terms and conditions between agents and their writer clients.”
     4   The Guilds further admit that talent agents who do not agree to such an agreement
     5   may not represent the Guilds’ members with respect to work covered by the MBA.
     6   The Guilds deny the remaining allegations in Paragraph 111.
     7         132. The Guilds admit that Exhibit E contains the statements quoted in
     8   Paragraph 112, but deny the Agencies’ characterization of those statements. The
     9   Guilds deny the remaining allegations in Paragraph 112.
    10         133. The Guilds admit that Exhibit E contains the statement quoted in
    11   Paragraph 113, but deny the Agencies’ characterization of that statement. The
    12   Guilds further admit that Exhibit I to the FCC is a document prepared by the
    13   Guilds and that the exhibit contains the statement quoted in Paragraph 113, but
    14   deny the Agencies’ characterization of that statement. The Guilds deny the
    15   remaining allegations in Paragraph 113.
    16         134. The Guilds admit that WGAW President David Goodman made the
    17   statement quoted in Paragraph 114, but deny the Agencies’ characterization of that
    18   statement. To the extent a response to any remaining allegations in Paragraph 114
    19   is required, the Guilds deny those allegations.
    20         135. The Guilds admit that their members are required to comply with
    21   certain working rules, and that members who fail to comply with those working
    22   rules may be subject to disciplinary action under the Guilds’ constitutions. The
    23   Guilds deny the remaining allegations in Paragraph 115.
    24         136. The Guilds admit that their members have a legal right to resign their
    25   membership and instead pay a fee to the Guilds to cover the costs of
    26   representation. The Guilds deny the remaining allegations in Paragraph 116.
    27         137. The Guilds admit that they have adopted a Code of Conduct for talent
                                                   31
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 32 of 140 Page ID #:919




     1   agencies that represent their members for work covered by a Guild collective
     2   bargaining agreement, and that this Code of Conduct establishes that such agencies
     3   may not collect packaging fees in exchange for their representation of writer-
     4   clients and may not maintain an ownership stake or affiliation with entities that
     5   employ writer-clients. The Guilds further admit that their members, including
     6   showrunners, have terminated their representation by WME, CAA, UTA, and
     7   certain other agencies that have refused to sign the Code of Conduct for work
     8   covered by a Guild collective bargaining agreement. The Guilds deny the
     9   remaining allegations in Paragraph 117.
    10         138. The Guilds admit that some Guild members are showrunners who
    11   perform writing services for a television series and function as writers on series
    12   they work on. The Guilds further admit that some showrunners are involved in
    13   creative, staffing, and budgeting decisions, and that some work performed by some
    14   showrunners is not governed by the MBA. The Guilds lack knowledge or
    15   information sufficient to respond to Paragraph 118’s categorical allegations
    16   regarding all showrunners, and on that basis deny those allegations. To the extent
    17   a response to any remaining allegations in Paragraph 118 is required, the Guilds
    18   deny those allegations.
    19         139. The Guilds admit that some showrunners are involved in “the creative
    20   and business aspects of producing [a] series.” The Guilds lack knowledge or
    21   information sufficient to respond to Paragraph 119’s categorical allegations
    22   regarding all showrunners, and on that basis deny those allegations. To the extent
    23   a response to any remaining allegations in Paragraph 119 is required, the Guilds
    24   deny those allegations.
    25         140. The Guilds admit that some showrunners are writers and Guild
    26   members, and that some showrunners have production responsibilities. The Guilds
    27   deny that the bulk of showrunners’ work is not covered by the MBA. The Guilds
                                                   32
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 33 of 140 Page ID #:920




     1   lack knowledge or information sufficient to respond to Paragraph 120’s categorical
     2   allegations regarding all showrunners, and on that basis deny those allegations. To
     3   the extent a response to any remaining allegations in Paragraph 120 is required, the
     4   Guilds deny those allegations.
     5         141. The Guilds admit that some showrunners are involved in hiring
     6   decisions. The Guilds lack knowledge or information sufficient to respond to
     7   Paragraph 121’s categorical allegations regarding all showrunners, and on that
     8   basis deny those allegations. To the extent a response to any remaining allegations
     9   in Paragraph 121 is required, the Guilds deny those allegations.
    10         142. The Guilds admit that in some showrunner contracts, writing and
    11   producing services are broken out separately. The Guilds deny the remaining
    12   allegations in Paragraph 122.
    13         143. The Guilds admit that some showrunners may own and control their
    14   own production companies; be compensated with a share of a program’s profits,
    15   which may be affected by a program’s budget; take risks; and participate in hiring
    16   and supervisory decisions regarding Guild members and members of other guilds.
    17   The Guilds lack knowledge or information sufficient to respond to Paragraph 123’s
    18   categorical allegations regarding all showrunners, and on that basis deny those
    19   allegations. To the extent a response to any remaining allegations in Paragraph
    20   123 is required, the Guilds deny those allegations.
    21         144. The Guilds admit the allegations in Paragraph 124.
    22         145. Paragraph 125 states legal conclusions to which no response is
    23   required. To the extent a response to any allegations in Paragraph 125 is required,
    24   the Guilds deny those allegations.
    25         146. The Guilds admit that the MBA contains the statement quoted in
    26   Paragraph 126 and that the MBA does not regulate the compensation that
    27   showrunners receive for work in non-writing capacities. The Guilds deny the
                                                  33
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 34 of 140 Page ID #:921




     1   remaining allegations in Paragraph 126.
     2         147. Paragraph 127 states legal conclusions to which no response is
     3   required. To the extent a response to any allegations in Paragraph 127 is required,
     4   the Guilds deny those allegations.
     5         148. The Guilds deny the allegations in Paragraph 128.
     6         149. The Guilds admit that the MBA does not regulate the compensation
     7   showrunners receive when working in non-writing capacities. The Guilds deny the
     8   remaining allegations in Paragraph 129.
     9         150. The Guilds admit that Exhibit E contains the statement quoted in
    10   Paragraph 130, but deny the Agencies’ characterization of that statement. The
    11   Guilds deny the remaining allegations in Paragraph 130.
    12         151. The Guilds admit that talent agencies must agree to follow the Code
    13   of Conduct in order to represent writers for work covered by a Guild collective
    14   bargaining agreement. The Guilds further admit that, to date, at least 70 talent
    15   agencies, including the agencies specifically identified in Paragraph 131, have
    16   signed the Code of Conduct or franchise agreements containing substantially
    17   similar provisions. The Guilds deny the remaining allegations in Paragraph 131.
    18         152. In response to Paragraph 132, the Guilds admit that talent agencies are
    19   horizontal competitors and that they compete to sell their representational services
    20   to writers. To the extent a response to any remaining allegations in Paragraph 132
    21   is required, the Guilds deny those allegations.
    22         153. The Guilds deny the allegations in Paragraph 133.
    23         154. The Guilds deny the allegations in Paragraph 134.
    24         155. The Guilds admit that the MBA does not contain an express provision
    25   requiring AMPTP members to negotiate only with agents that are designated or
    26   franchised by the Guilds, and that the MBA is effective through May 1, 2020. The
    27   Guilds deny the remaining allegations in Paragraph 135.
                                                   34
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 35 of 140 Page ID #:922




     1         156. In response to Paragraph 136, the Guilds deny that they requested that
     2   the AMPTP reopen the MBA negotiations. The Guilds admit that on or around
     3   February 4, 2019, they presented to the AMPTP a clause that would have
     4   prohibited AMPTP members from negotiating with non-franchised agencies
     5   regarding MBA-covered work.
     6         157. The Guilds admit that, at the February 4, 2019 meeting with the
     7   AMPTP, the Guilds’ representatives presented to the AMPTP potential
     8   amendments to the MBA set forth in Paragraph 137. The Guilds deny the
     9   remaining allegations in Paragraph 137.
    10         158. The Guilds deny the allegations in Paragraph 138.
    11         159. The Guilds deny that they threatened litigation against the AMPTP or
    12   any of its members as alleged in the last sentence of Paragraph 139. The Guilds
    13   admit that Exhibit G contains the statements quoted in Paragraph 139, but deny the
    14   Agencies’ characterization of those statements. The Guilds admit the remaining
    15   allegations in Paragraph 139.
    16         160. The Guilds deny the allegations in Paragraph 140.
    17         161. The Guilds deny the allegations in Paragraph 141.
    18         162. In response to Paragraph 142, the Guilds admit that, to date, the
    19   AMPTP has not agreed to the proposed amendments to the MBA as requested by
    20   the Guilds. The Guilds further admit that a representative of the AMPTP made the
    21   statements quoted in Paragraph 142, but deny the truth of those statements. To the
    22   extent a response to any remaining allegations in Paragraph 142 is required, the
    23   Guilds deny those allegations.
    24         163. The Guilds deny the allegations in Paragraph 143.
    25         164. Paragraph 144 states legal conclusions to which no response is
    26   required. To the extent a response to any allegations in Paragraph 144 is required,
    27   the Guilds deny those allegations.
                                                   35
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 36 of 140 Page ID #:923




     1          165. The Guilds admit that on or around March 20, 2019, they sent a letter
     2   to managers and lawyers who represent the Guilds’ members that contained the
     3   statements quoted in Paragraph 145, but deny the Agencies’ characterization of
     4   those statements. The Guilds further admit that Exhibit E contains the statement
     5   quoted in Paragraph 145. The Guilds deny the remaining allegations in Paragraph
     6   145.
     7          166. Paragraph 146 states legal conclusions to which no response is
     8   required. To the extent a response to any allegations in Paragraph 146 is required,
     9   the Guilds deny those allegations.
    10          167. The Guilds admit that WGAW Executive Director David Young made
    11   the communication quoted in Paragraph 147, but deny the Agencies’
    12   characterization of that statement. To the extent a response to any remaining
    13   allegations in Paragraph 147 is required, the Guilds deny those allegations.
    14          168. The Guilds admit that lawyers or managers representing the Guilds’
    15   members in such capacities are not required to sign the Code of Conduct. The
    16   Guilds deny the remaining allegations in Paragraph 148.
    17          169. In response to the allegations incorporated by reference in Paragraph
    18   149, the Guilds incorporate by reference their responses to those allegations in the
    19   preceding paragraphs. The Guilds deny the remaining allegations in Paragraph
    20   149.
    21          170. Paragraph 150 states legal conclusions to which no response is
    22   required. To the extent a response to any allegations in Paragraph 150 is required,
    23   the Guilds admit that the Sherman Act prohibits certain agreements that
    24   unreasonably restrict competition and that some such agreements are per se illegal,
    25   and deny the remaining allegations in Paragraph 150.
    26          171. Paragraph 151 states legal conclusions to which no response is
    27   required. To the extent a response to any allegations in Paragraph 151 is required,
                                                  36
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 37 of 140 Page ID #:924




     1   the Guilds admit the allegations contained in the first two sentences of Paragraph
     2   151 and deny the remaining allegations therein.
     3         172. Paragraph 152 states legal conclusions to which no response is
     4   required. To the extent a response to any allegations in Paragraph 152 is required,
     5   the Guilds admit that Congress has created a statutory labor exemption to federal
     6   antitrust law and that this exception applies to the pursuit of legitimate labor union
     7   goals, and deny the remaining allegations in Paragraph 152.
     8         173. The Guilds deny the allegations in Paragraph 153.
     9         174. The Guilds deny the allegations in Paragraph 154.
    10         175. The Guilds lack knowledge or information sufficient to respond to the
    11   allegation regarding the extent to which the Agencies dispute the legitimacy of
    12   certain Guild regulations, and on that basis deny that allegation. The Guilds deny
    13   the remaining allegations in Paragraph 155.
    14         176. The Guilds deny the allegations in Paragraph 156.
    15         177. The Guilds admit that some packaging-related transactions may occur
    16   before writers are engaged on a packaged production, but deny that any such
    17   transactions do not affect the terms and conditions of writers’ employment. The
    18   Guilds deny the remaining allegations in Paragraph 157.
    19         178. The Guilds admit that their regulation of talent-agent commissions
    20   impacts wages and that the AMBA regulated talent-agent commissions. The
    21   Guilds further admit that the Code of Conduct establishes that agencies that
    22   represent Guild members for work covered by a Guild collective bargaining
    23   agreement may not collect packaging fees in exchange for such representation and
    24   may not maintain an ownership stake or affiliation with entities that employ writer-
    25   clients. The Guilds also admit that the MBA does not regulate the terms and
    26   conditions of work that showrunners perform in non-writing capacities. The
    27   Guilds deny the remaining allegations in Paragraph 158.
                                                   37
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 38 of 140 Page ID #:925




     1          179. The Guilds admit that preventing talent agents from acting against
     2   their clients’ interests in procuring employment as writers is a proper Guild
     3   concern. The Guilds deny the remaining allegations in Paragraph 159.
     4          180. Paragraph 160 states legal conclusions to which no response is
     5   required. To the extent a response to any allegations in Paragraph 160 is required,
     6   the Guilds deny those allegations.
     7          181. The Guilds deny that their leadership has threatened the Guilds’
     8   membership with public shaming, discipline, or the loss of their livelihood. The
     9   Guilds deny the remaining allegations Paragraph 161.
    10          182. The Guilds deny the allegations in Paragraph 162.
    11          183. Paragraph 163 states legal conclusions to which no response is
    12   required. To the extent a response to any allegations in Paragraph 163 is required,
    13   the Guilds admit the existence of a non-statutory labor exemption to federal
    14   antitrust law and deny the remaining allegations in Paragraph 163.
    15          184. Paragraph 164 states legal conclusions to which no response is
    16   required. To the extent a response to any allegations in Paragraph 164 is required,
    17   the Guilds admit that the non-statutory labor exemption allows unions and
    18   employers to bargain over wages, hours, working conditions, and other mandatory
    19   subjects of collective bargaining, and deny the remaining allegations in Paragraph
    20   164.
    21          185. Paragraph 165 states legal conclusions to which no response is
    22   required. To the extent a response to any allegations in Paragraph 165 is required,
    23   the Guilds deny those allegations.
    24          186. The Guilds admit that they have stated that their adoption of the Code
    25   of Conduct may affect actors, directors, studios, showrunners, and producers. The
    26   Guilds lack knowledge or information sufficient to respond to the categorical
    27   allegation regarding the extent to which certain directors and actors have benefited
                                                  38
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 39 of 140 Page ID #:926




     1   from agency packaging or the existence of content affiliates, and on that basis deny
     2   that allegation. The Guilds deny the remaining allegations in Paragraph 166.
     3         187. The Guilds deny the allegations in Paragraph 167.
     4         188. The Guilds admit that under the Code of Conduct, their members may
     5   only be represented by agents who receive a percentage commission for that
     6   representation. The Guilds further admit that they granted a limited delegation of
     7   their authority to lawyers and managers, and that such lawyers and managers are
     8   not required to sign the Code of Conduct. The Guilds deny the remaining
     9   allegations in Paragraph 168.
    10         189. The Guilds deny the allegations in Paragraph 169.
    11         190. The Guilds deny the allegations in Paragraph 170.
    12         191. The Guilds deny the allegations in Paragraph 171.
    13         192. Paragraph 172 states legal conclusions to which no response is
    14   required. To the extent a response to any allegations in Paragraph 172 is required,
    15   the Guilds admit that an element of a claim under Section 1 of the Sherman Act is
    16   the existence of a contract, combination, or conspiracy, and deny the remaining
    17   allegations in Paragraph 172.
    18         193. The Guilds admit that a majority of the Guilds’ members voted to give
    19   their leadership the authority to impose a Code of Conduct. The Guilds deny the
    20   remaining allegations in Paragraph 173.
    21         194. The Guilds admit that certain talent agencies have signed the Code of
    22   Conduct, and that those agencies are horizontal competitors of each other and of
    23   the Agencies. The Guilds deny the remaining allegations in Paragraph 174.
    24         195. The Guilds admit that certain AMPTP members are horizontal
    25   competitors with each other. The Guilds deny the remaining allegations in
    26   Paragraph 175.
    27         196. The Guilds admit that that they granted a limited delegation of their
                                                   39
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 40 of 140 Page ID #:927




     1   authority to lawyers and managers, but deny the Agencies’ characterization of that
     2   delegation. The Guilds deny the remaining allegations in Paragraph 176.
     3         197. The Guilds deny the allegations in Paragraph 177.
     4         198. The Guilds admit that they sent an email on or around April 16, 2019,
     5   containing the fragment quoted in Paragraph 178, but deny the Agencies’
     6   characterizations of that statement and the context in which that statement was
     7   made. The Guilds deny the remaining allegations in Paragraph 178.
     8         199. The Guilds deny the allegations in Paragraph 179.
     9         200. Paragraph 180 states legal conclusions to which no response is
    10   required. To the extent a response to any allegations in Paragraph 180 is required,
    11   the Guilds deny those allegations.
    12         201. The Guilds admit that the Agencies and other talent agencies are
    13   competitors, and that the provision of the MBA cited in Paragraph 181 includes
    14   mention of the United States. The remainder of Paragraph 181 states legal
    15   conclusions to which no response is required. To the extent a response to any
    16   allegations in Paragraph 181 is required, the Guilds deny those allegations.
    17         202. The Guilds admit that they do not participate in the market for
    18   representational services and that they are the exclusive collective bargaining
    19   representatives of writers for unionized television and film productions. The
    20   remainder of Paragraph 182 states legal conclusions to which no response is
    21   required. To the extent a response to any of the remaining allegations in Paragraph
    22   182 is required, the Guilds deny those allegations.
    23         203. Paragraph 183 states legal conclusions to which no response is
    24   required. To the extent a response to any allegations in Paragraph 183 is required,
    25   the Guilds deny those allegations.
    26         204. The Guilds admit that a majority of packages includes writers and that
    27   a majority of television programs is packaged. The Guilds deny the remaining
                                                  40
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 41 of 140 Page ID #:928




     1   allegations in Paragraph 184.
     2         205. The Guilds deny the allegations in Paragraph 185.
     3         206. The Guilds deny the allegations in Paragraph 186.
     4         207. The Guilds deny the allegations in Paragraph 187.
     5         208. Paragraph 188 states legal conclusions to which no response is
     6   required. To the extent a response to any allegations in Paragraph 188 is required,
     7   the Guilds deny those allegations.
     8         209. The Guilds deny the allegations in Paragraph 189.
     9         210. The Guilds admit that, as a result of the refusal by WME, CAA, UTA,
    10   and certain other agencies to sign the Code of Conduct, approximately 7,000 Guild
    11   members have chosen to terminate their representation by those agencies with
    12   respect to work covered by a Guild collective bargaining agreement. The Guilds
    13   lack knowledge or information sufficient to respond to the categorical allegations
    14   regarding the Agencies’ loss of work and packaging fees, and on that basis deny
    15   those allegations. The Guilds deny the remaining allegations in Paragraph 190 and
    16   deny that the Agencies are entitled to any relief.
    17         211. In response to Paragraph 191, the Guilds admit that CAA and UTA
    18   seek relief in the alternative under Rule 8(3)(d)(2)-(3) of the Federal Rules of Civil
    19   Procedure, but deny that CAA or UTA is entitled to any such relief.
    20         212. In response to the allegations incorporated by reference in Paragraph
    21   192, the Guilds incorporate by reference their responses to those allegations in the
    22   preceding paragraphs.
    23         213. Paragraph 193 states legal conclusions to which no response is
    24   required. To the extent a response to any allegations in Paragraph 193 is required,
    25   the Guilds admit that Section 8(b)(4)(B) of the National Labor Relations Act
    26   contains the language quoted in Paragraph 193 and that a violation of Section
    27   8(b)(4)(B) gives rise to a claim under Section 303 of the Labor Management
                                                   41
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 42 of 140 Page ID #:929




     1   Relations Act, but deny that the Guilds violated Section 8(b)(4)(B) and deny that
     2   the Agencies are entitled to any relief under Section 303.
     3         214. The Guilds admit that they have promulgated a Code of Conduct for
     4   talent agencies that represent writers for work covered by a Guild collective
     5   bargaining agreement, and that the Code of Conduct contains the statement quoted
     6   in Paragraph 194. The Guilds further admit that wiip and Civic Center are
     7   companies engaged in interstate commerce. The Guilds deny the remaining
     8   allegations in Paragraph 194.
     9         215. The Guilds admit that Guild members work in an industry affecting
    10   interstate commerce. The Guilds further admit that they made the statements
    11   quoted in Paragraph 195, but deny the Agencies’ characterization of those
    12   statements. The Guilds also admit that Exhibit K is a document prepared and
    13   adopted by the Guilds, and that the exhibit contains the statement quoted in
    14   Paragraph 195, but deny the Agencies’ characterization of that statement. The
    15   Guilds deny the remaining allegations in Paragraph 195.
    16         216. The Guilds deny the allegations in Paragraph 196.
    17         217. The Guilds deny the allegations in Paragraph 197.
    18         218. The Guilds deny the allegations in Paragraph 198.
    19         219. Paragraph 199 states legal conclusions to which no response is
    20   required. To the extent a response to any allegations in Paragraph 199 is required,
    21   the Guilds deny those allegations.
    22         220. In response to the Prayer for Relief, the Guilds deny that WME, CAA,
    23   and UTA are entitled to any of the relief they seek, or to any relief whatsoever.
    24                             AFFIRMATIVE DEFENSES
    25         The Guilds assert the following affirmative defenses:
    26         221. The FCC fails to state a claim on which relief may be granted.
    27         222. The Agencies’ claim for injunctive relief is barred to the extent the
                                                  42
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 43 of 140 Page ID #:930




     1   Agencies have available an adequate remedy at law and to the extent injunctive
     2   relief otherwise is inequitable.
     3          223. The Agencies’ claim for damages is barred because such relief would
     4   constitute unjust enrichment.
     5          224. The Agencies’ claims are barred by the statutory and non-statutory
     6   labor exemptions to federal antitrust law.
     7          225. The Agencies’ claims fail because the Agencies have not suffered
     8   antitrust injury.
     9          226. The Agencies’ claims are barred because the alleged damages, if any,
    10   are speculative and remote.
    11          227. The Agencies’ claims are barred because the Guilds’ conduct does not
    12   amount to a per se violation of federal antitrust law or involve an unreasonable
    13   restraint of trade.
    14          228. The Agencies’ claims fail because the Guilds have not coerced any
    15   neutral party to stop doing business with another party.
    16          229. The Agencies’ claims are barred because the Guilds’ conduct was
    17   permitted by law.
    18          230. The Agencies’ claims are barred, either in whole or in part, by the
    19   doctrines of ripeness, mootness, and/or standing.
    20          231. The Agencies have waived or forfeited its right, if any, to pursue the
    21   claims in the FCC, and/or are estopped from doing so, by reason of their own
    22   actions and courses of conduct.
    23          232. The Agencies’ claims are barred by the doctrine of fraud.
    24          233. The Agencies’ claims are barred by the doctrine of illegality.
    25          234. The Agencies’ claims are barred by the doctrine of unclean hands.
    26          235. The Agencies’ claims are barred by the doctrine of laches.
    27          236. The Guilds’ conduct is not the proximate cause of any injuries or
                                                  43
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 44 of 140 Page ID #:931




     1   damages allegedly suffered by the Agencies.
     2         237. The remedies sought by the Agencies are unconstitutional, contrary to
     3   public policy, or otherwise not authorized.
     4         238. The Agencies’ claims should be dismissed for uncertainty and
     5   vagueness and because their claims are ambiguous and/or unintelligible. The
     6   Agencies’ claims do not describe the events or legal theories with sufficient
     7   particularity to permit the Guilds to ascertain which other defenses may exist.
     8         239. The Guilds hereby give notice that they intend to rely upon such other
     9   and further defenses as may become available or apparent during pre-trial
    10   proceedings in this case, and hereby reserve their rights to amend this Answer and
    11   assert such defenses.
    12                                  COUNTERCLAIMS
    13         Defendants and Counterclaimants WGAW and WGAE, and Individual
    14   Counterclaimants Patti Carr (“Carr”), Ashley Gable (“Gable”), Barbara Hall
    15   (“Hall”), Deric A. Hughes (“Hughes”), Deirdre Mangan (“Mangan”), David Simon
    16   (“Simon”), and Meredith Stiehm (“Stiehm”), allege as follows:
    17         240. The Guilds re-allege and incorporate by reference the allegations set
    18   forth in paragraphs 1-239.
    19                            COUNTERCLAIM PARTIES
    20         241. Defendant and Counterclaimant WGAW is, and at all material times
    21   was, a labor union representing approximately 10,000 professional writers who write
    22   content for television shows, movies, news programs, documentaries, animation,
    23   and new media. WGAW serves as the exclusive collective bargaining representative
    24   for writers employed by the more than 2,000 production companies that are
    25   signatory to an industrywide collective bargaining agreement negotiated by the
    26   Guilds and the AMPTP.           WGAW is a California nonprofit corporation
    27   headquartered in Los Angeles, California. WGAW members, including Individual
                                                  44
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 45 of 140 Page ID #:932




     1   Counterclaimants Carr, Gable, Hall, Hughes, Mangan, and Stiehm, have been
     2   represented by the Agencies.       WGAW brings this action for injunctive and
     3   declaratory relief under the Sherman Act, the Cartwright Act, the Rackateer
     4   Influenced and Corrupt Organizations Act, and under California’s law of fiduciary
     5   duty and constructive fraud in its representative capacity on behalf of all writers it
     6   represents, and further brings this action under the Sherman Act, the Cartwright Act,
     7   California’s Unfair Competition Law, and the Racketeer Influenced and Corrupt
     8   Organizations Act on its own behalf.
     9         242. Defendant and Counterclaimant WGAE is, and at all material times
    10   was, a labor union representing over 4,700 professional writers who write content
    11   for television shows, movies, news programs, documentaries, animation, and new
    12   media. WGAE serves as the exclusive collective bargaining representative for
    13   writers employed by the more than 2,000 production companies that are signatory
    14   to an industrywide collective bargaining agreement negotiated by the Guilds and the
    15   AMPTP. WGAE is a nonprofit corporation headquartered in New York, New York.
    16   WGAE members, including Individual Counterclaimant Simon, have been
    17   represented by the Agencies.       WGAE brings this action for injunctive and
    18   declaratory relief under the Sherman Act, the Cartwright Act, the Racketeer
    19   Influenced and Corrupt Organizations Act, and California’s law of fiduciary duty
    20   and constructive fraud in its representative capacity on behalf of all writers it
    21   represents, and further brings this action under the Sherman Act, the Cartwright Act,
    22   California’s Unfair Competition Law, and the Racketeer Influenced and Corrupt
    23   Organizations Act on its own behalf.
    24         243. Counterclaimant Patti Carr is a television writer who resides in Studio
    25   City, California and works in Los Angeles County. She has written for television
    26   shows including Life Unexpected, Mixology, Private Practice, Reba, and ‘Til Death,
    27   and served as showrunner for 90210. She is a member of WGAW. From January
                                                  45
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 46 of 140 Page ID #:933




     1   2018 until April 2019, nonparty ICM served as her talent agency.             From
     2   approximately 2001 to January 2018, Counterclaim Defendant CAA served as her
     3   talent agency. Carr has written for packaged shows, including 90210, Mixology,
     4   Private Practice, and Reba, and was injured by the payment of packaging fees to
     5   talent agencies on those packaged shows. Carr brings her individual claims against
     6   Counterclaim Defendant CAA.
     7         244. Counterclaimant Ashley Gable is a television writer who resides in Los
     8   Angeles, California and works in Los Angeles County. She has written for television
     9   shows including Buffy the Vampire Slayer, Bull, Designated Survivor, Magnum PI,
    10   and The Mentalist. She is a member of WGAW. From approximately 2006 until
    11   April 2019, Counterclaim Defendant CAA served as her talent agency. Gable has
    12   written for packaged shows, including Magnum PI and Designated Survivor, and
    13   was injured by the payment of packaging fees to talent agencies on those packaged
    14   shows. But for the Agencies’ insistence on continuing to engage in unlawful
    15   packaging fee practices, Gable would currently be represented by her former agents
    16   at CAA. Gable brings her individual claims against Counterclaim Defendant CAA.
    17         245. Counterclaimant Barbara Hall is a television writer who resides in
    18   Santa Monica, California and works in Los Angeles County. Her work as a
    19   television writer includes serving as the showrunner for Madam Secretary for each
    20   of its six seasons and creating or developing the television shows Judging Amy and
    21   Joan of Arcadia. She is a member of WGAW. From approximately 2000 until
    22   approximately 2012, Counterclaim Defendant CAA served as her talent agency.
    23   From approximately 2012 until April 2019, and before 2000, Counterclaim
    24   Defendant UTA served as her talent agency. Hall has written, created, developed,
    25   and/or served as showrunner for packaged shows, including Madam Secretary,
    26   Judging Amy, and Joan of Arcadia and was injured by the payment of packaging
    27   fees to talent agencies on those packaged shows. But for the Agencies’ insistence
                                                 46
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 47 of 140 Page ID #:934




     1   on continuing to engage in unlawful packaging fee practices, Hall would currently
     2   be represented by her former agents at UTA. Hall brings her individual claims
     3   against Counterclaim Defendant UTA.
     4         246. Counterclaimant Deric A. Hughes is a television writer who resides in
     5   Sherman Oaks, California and works in Sherman Oaks. He has written for television
     6   shows including Arrow, The Flash, Beauty and the Beast, and Warehouse 13. He is
     7   a member of WGAW. From approximately 2009 until April 2019, Counterclaim
     8   Defendant CAA served as his talent agency. Hughes has written for packaged
     9   shows, including Black Samurai and Beauty and the Beast, and was injured by the
    10   payment of packaging fees to talent agencies on those packaged shows. But for the
    11   Agencies’ insistence on continuing to engage in unlawful packaging fee practices,
    12   Hughes would currently be represented by his former agents at CAA. Hughes brings
    13   his individual claims against Counterclaim Defendant CAA.
    14         247. Counterclaimant Deirdre Mangan is a television writer who lives in Los
    15   Angeles, California and works in Los Angeles County. She has written for television
    16   shows including Midnight Texas, The Crossing, iZombie, and Do No Harm. She is
    17   a member of WGAW. From approximately 2012 until March 2019, Counterclaim
    18   Defendant UTA served as her talent agency. Mangan has written for packaged
    19   shows, including iZombie and Do No Harm, and was injured by the payment of
    20   packaging fees to Agencies on those packaged shows. But for the Agencies’
    21   insistence on continuing to engage in unlawful packaging fee practices, Mangan
    22   would currently be represented by her former agents at UTA. Mangan brings her
    23   individual claims against Counterclaim Defendant UTA.
    24         248. Counterclaimant David Simon is a television writer who works and
    25   resides in Baltimore, Maryland. His work as a writer includes creating and running
    26   the shows The Wire and The Deuce, as well as writing Homicide: Life on the Street
    27   (which was based on an earlier book published by Simon), and writing and
                                                 47
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 48 of 140 Page ID #:935




     1   producing The Corner, Treme, Generation Kill, and Show Me A Hero. He is a
     2   member of WGAE. From approximately 1992 until April 2019, Counterclaim
     3   Defendant CAA served as his talent agency. Simon has written for a packaged show,
     4   Homicide: Life on the Street, and was injured by the payment of packaging fees to
     5   talent agencies on that packaged show. Simon brings his individual claims against
     6   Counterclaim Defendant CAA.
     7         249. Counterclaimant Meredith Stiehm is a television writer who resides in
     8   Santa Monica, California and works in Los Angeles County. Her work as a writer
     9   includes writing for NYPD Blue and ER, creating Cold Case and The Bridge, and
    10   serving as executive producer and writer on Homeland. She is a member of WGAW.
    11   From approximately 2011 until April 2019, Counterclaim Defendant WME served
    12   as her talent agency. Prior to 2011, Counterclaim Defendant CAA served as her
    13   talent agency.   Stiehm has written, created, and/or served as showrunner for
    14   packaged shows, including Homeland, Cold Case, and The Bridge, and was injured
    15   by the payment of packaging fees to talent agencies on those packaged shows. But
    16   for the Agencies’ insistence on continuing to engage in unlawful packaging fee
    17   practices, Stiehm would currently be represented by her former agents at WME.
    18   Stiehm brings her individual claims against Counterclaim Defendants CAA and
    19   WME.
    20         250. Plaintiff and Counterclaim Defendant CAA is, and at all material times
    21   was, a limited liability company existing under the laws of the State of Delaware,
    22   with its principal place of business in Los Angeles County, California.
    23         251. Plaintiff and Counterclaim Defendant UTA is, and at all material times
    24   was, a limited liability company existing under the laws of the State of Delaware,
    25   with its principal place of business in Los Angeles County, California.
    26
    27
                                                  48
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 49 of 140 Page ID #:936




     1         252. Plaintiff and Counterclaim Defendant WME is, and at all material times
     2   was, a limited liability company existing under the laws of the State of Delaware,
     3   with its principal place of business in Los Angeles County, California.
     4         253. Each of the Counterclaim Defendants CAA, UTA, and WME is a talent
     5   agency comprised of numerous individual talent agents, who as partners, principals,
     6   or employees of the Agency, render services on behalf of the defendant talent
     7   agency. In rendering such services, each individual agent acted on behalf of his or
     8   her respective Agency, which at all times remained liable for the acts or omissions
     9   of the individual agent.
    10         254. As alleged herein, CAA, UTA, and WME conspired with each other
    11   and other individuals and entities, which may include other ATA member agencies,
    12   investors in ATA member agencies, and/or owners, executives or employees of ATA
    13   member agencies that participated in, or had knowledge of, the anticompetitive
    14   conduct described herein. Counterclaimants will be able to identify these co-
    15   conspirators through discovery.
    16                              JURISDICTION AND VENUE
    17         255. This Court has subject matter jurisdiction over the First and Second
    18   Claims for Relief pursuant to 28 U.S.C. §§1331 and 1337 and 15 U.S.C. §26; over
    19   the Eighth, Ninth, Tenth, and Eleventh Claims for Relief pursuant to 28 U.S.C.
    20   §§1331 and 1337 and 18 U.S.C §1964(a) and (c); and over the Twelfth Claim for
    21   Relief pursuant to 28 U.S.C. §§1331 and 1337, 15 U.S.C. §26, and 18 U.S.C
    22   §1964(a) and (c); and has supplemental jurisdiction over the Third, Fourth, Fifth,
    23   Sixth, Seventh, Thirteenth, and Fourteenth Claims for Relief pursuant to 28 U.S.C.
    24   §1367.
    25         256. Counterclaim Defendant CAA, a corporation, has its headquarters
    26   within this judicial District (in Los Angeles, California), is domiciled in this
    27   judicial district, has consented to personal jurisdiction in this judicial district by
                                                     49
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 50 of 140 Page ID #:937




     1   bringing its Complaint in this judicial district, has minimum contacts with this
     2   judicial district, and is otherwise subject to the personal jurisdiction of this judicial
     3   district.
     4          257. Counterclaim Defendant UTA, a corporation, has its headquarters
     5   within this judicial District (in Beverly Hills, California), is domiciled in this
     6   judicial district, has consented to personal jurisdiction in this judicial district by
     7   bringing its Complaint in this judicial district, has minimum contacts with this
     8   judicial district, and is otherwise subject to the personal jurisdiction of this judicial
     9   district.
    10          258. Counterclaim Defendant WME, a corporation, has its headquarters
    11   within this judicial District (in Beverly Hills, California), is domiciled in this
    12   judicial district, has consented to personal jurisdiction in this judicial district by
    13   bringing its Complaint in this judicial district, has minimum contacts with this
    14   judicial district, and is otherwise subject to the personal jurisdiction of this judicial
    15   district.
    16          259. Venue is proper in this judicial district under 28 U.S.C. §1391(b) and
    17   (c) because Counterclaim Defendants CAA, UTA, and WME are subject to this
    18   Court’s personal jurisdiction with respect to this action, and because a substantial
    19   part of the events giving rise to the counterclaims for relief stated herein occurred in
    20   this District.
    21          260. Venue is also proper in this judicial district under 18 U.S.C. §1965(a)
    22   because the Counterclaim is an action under §1964(c) against Counterclaim
    23   Defendants CAA, UTA, and WME, which reside, are found, have an agent, and
    24   transact their affairs in this judicial district.
    25          261. Moreover, CAA, UTA, and WME have waived any objection that they
    26   could otherwise have asserted to venue in this judicial district by bringing their
    27   Complaint in this judicial district.
                                                       50
    28        ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                      Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 51 of 140 Page ID #:938




     1         262. Finally, venue is proper in this judicial district under the doctrine of
     2   pendent venue.
     3         263. Counterclaimants agree that this action is properly assigned to the
     4   Western Division.       Counterclaim Defendants CAA, UTA, and WME and
     5   Counterclaimant WGAW both reside in Los Angeles County.
     6                              FACTUAL ALLEGATIONS
     7                       The Guilds and the Role of Talent Agents
     8         264. Writers are responsible for producing the literary material that forms
     9   the basis for thousands of television episodes and films produced every year (many
    10   in California), which generate billions of dollars in annual revenue. The literary
    11   material provided by writers includes, among other things, stories, outlines,
    12   treatments, screenplays, teleplays, dialogue, scripts, plots, and narrations. This
    13   literary material forms the heart of every television show and film; without it, the
    14   shows and films could not be made.
    15         265. The Guilds and their predecessor organizations have represented
    16   writers in the American film and television industries since the 1930s. The Guilds
    17   serve as the exclusive collective bargaining representative for writers in negotiations
    18   with film and television producers to protect and promote the rights of screen,
    19   television, and new media writers. The Guilds’ long-term efforts on writers’ behalf
    20   have resulted in a wide range of benefits and protection for writers, including
    21   minimum compensation, residuals for reuse of a credited writer’s work, pension and
    22   health benefits, and protection of writers’ creative rights.
    23         266. The Guilds also administer the process for determining writing credits
    24   for feature films, television, and new media programs.
    25         267. The Guilds sponsor seminars, panel discussions, and special events in
    26   order to educate their members about their rights and the steps they can take to
    27   protect their own interests. The Guilds also conduct legislative lobbying and public
                                                    51
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 52 of 140 Page ID #:939




     1   relations campaigns to promote their members’ interests.
     2         268. The Guilds’ members include writer-producers known colloquially as
     3   “showrunners.” Guild-member showrunners are, at their core, writers. For example,
     4   showrunners typically write and edit the pilot script and continue to, along with staff
     5   writers, develop story lines, write and edit scripts, and otherwise control the creative
     6   development of the series; most showrunners are engaged for the primary purpose
     7   of performing writing services. The Guilds’ industrywide collective bargaining
     8   agreement expressly includes showrunners in the definition of the relevant
     9   bargaining unit to the extent they perform writing services. Showrunners who are
    10   not writers and who do not provide writing services to studios (so-called “non-
    11   writing producers”) are not covered by the Guilds’ collective bargaining agreement.
    12         269. Approximately 2,000 television and film production companies are
    13   parties to the industrywide agreement known as the Writers Guild of America
    14   Theatrical and Television Basic Agreement (“MBA”), negotiated between the
    15   Guilds and the Alliance of Motion Picture and Television Producers, Inc.
    16   (“AMPTP”). The AMPTP serves as the collective bargaining representative of the
    17   major studios and production companies, while the Guilds jointly serve as the
    18   exclusive representative for all of the writers covered by the MBA. The MBA
    19   establishes minimum terms for the work performed by writers for MBA-signatory
    20   employers, including the minimum compensation that writers must be paid for such
    21   work. Talent agencies are not parties to the MBA.
    22         270. The MBA expressly permits writers to negotiate “overscale”
    23   employment terms—that is, compensation and other employment terms that exceed
    24   the minimums set forth in the MBA. Although the Guilds are, pursuant to the MBA,
    25   the exclusive collective bargaining representatives for writers employed by MBA-
    26   signatory companies, they have chosen to allow writers to negotiate directly with the
    27
                                                   52
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 53 of 140 Page ID #:940




     1   companies regarding overscale compensation and other terms of employment. At
     2   all times relevant to this action, Article 9 of the MBA has provided:
     3           The terms of this Basic Agreement are minimum terms; nothing herein
     4           contained shall prevent any writer from negotiating and contracting
                 with any Company for better terms for the benefit of such writer than
     5           are here provided, excepting only credits for screen authorship, which
     6           may be given only pursuant to the terms and in the manner prescribed
                 in Article 8. The Guild only shall have the right to waive any of the
     7           provisions of this Basic Agreement on behalf of or with respect to any
     8           individual writer.
     9           271. The film and television production industry now operates almost
    10   entirely on a freelance basis. Writers are generally hired by studios to work on
    11   individual projects for the duration of those projects, rather than working for the
    12   company on a long-term basis across multiple projects. In order to find employment,
    13   negotiate for overscale employment terms, obtain career guidance, and protect their
    14   professional interests, writers have traditionally retained agents (and the agencies
    15   with which those agents were associated) to represent them in their dealings with the
    16   studios. These agents owe fiduciary duties to their writer-clients under California
    17   law.
    18           272. Talent agencies can represent writers only with the consent of the
    19   Guilds, which are the writers’ exclusive collective bargaining representatives under
    20   federal labor law. The Guilds’ Working Rule 23 further provides that members may
    21   only be represented by agencies that sign an appropriate franchise agreement with
    22   the Guilds.
    23           273. The Agencies (through the individual agents associated with each of
    24   them) provide such representation to their clients. In doing so, the Agencies exercise
    25   authority delegated to them by the Guilds.
    26           274. In a packaged deal, the representational services provided by an agency
    27   to its clients employed on the project are inextricably interrelated with other services
                                                   53
    28          ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                        Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 54 of 140 Page ID #:941




     1   that the agency may sell to a production company. In exchange for this bundle of
     2   services, the agency is paid a single packaging fee and was historically contractually
     3   obligated to forego collecting any commissions from its clients. Specifically,
     4   Paragraph 5 of Rider W to the now-terminated 1976 AMBA forbade agents from
     5   charging a “double commission,” i.e., from “charg[ing] or collect[ing] any
     6   commission whatsoever on the compensation” of a writer employed on program on
     7   which the agent had also been paid for package representation. Thus, where a project
     8   is packaged, the Agencies’ compensation for providing representational services to
     9   its writer-clients is bundled as part of the packaging fee.
    10                           Agencies’ Packaging Fee Practices
    11         275. Historically, agents retained by writers and other creative professionals
    12   were compensated for representing their clients by being paid a percentage
    13   (generally ten percent) of the amount paid to their clients for work procured while
    14   the agent serves as their representative. This traditional arrangement aligned the
    15   economic interests of the writers and their agents, because any increase in the
    16   compensation received by writers resulted in a corresponding increase in their
    17   agents’ compensation.      The same arrangement persists in film and television
    18   industries in other countries, such as Canada, where the system of packaging fees
    19   does not exist.
    20         276. Over time, conditions in the television and film industry changed
    21   dramatically in a manner that has had significant negative consequences for writers,
    22   while drastically increasing the profits of the Agencies and their agents.
    23         277. First, the talent agent industry has become increasingly consolidated,
    24   leading to anticompetitive effects.     As a result of industry consolidation, the
    25   Agencies today collectively represent a dominant share of writers, actors, directors,
    26   and other creative workers involved in the American television and film industries.
    27
                                                   54
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 55 of 140 Page ID #:942




     1   In short, the Agencies exert oligopoly control over access to almost all key talent in
     2   the television and film industries.
     3         278. Second, the Agencies have moved away from the commission-based
     4   model of agent compensation described above.            Instead, the Agencies have
     5   increasingly shifted to a “packaging fee” model whereby the Agencies’
     6   compensation for their provision of representational services to talent is paid as part
     7   of a packaging fee, rather than as a percentage of their clients’ compensation.
     8   Approximately 90% of all television series are now subject to such packaging fee
     9   arrangements; of those, 80% are packaged, at least in part, by just two agencies:
    10   WME and CAA.
    11         279. In television, packaging fees are normally structured around a standard
    12   “3-3-10” formula, with the upfront fee defined as 3% of the “license fee” paid by the
    13   studio for the program (normally between $30,000 and $75,000 per episode,
    14   depending on the type of show and the method of distribution); an additional fee also
    15   defined as 3% of the license fee deferred until the show achieves net profits; and a
    16   “backend” profit participation defined as 10% of the program’s modified adjusted
    17   gross receipts. The “license fee” used to determine the upfront portion of the
    18   packaging fee, which was historically negotiated between a studio and a network, is
    19   now largely negotiated between the Agency and the studio. The upfront 3% fee
    20   becomes a line item in the studio’s production budget and is thus included in the
    21   negative cost of the series. The deferred 3% fee and the 10% backend participation
    22   are generally taken “off the top,” ensuring not only that the Agencies get paid before
    23   any other profit participant, but also that the profits to be shared by other profit
    24   participants, including by the Agencies’ writer-clients, are reduced proportionally as
    25   a result of the payment of the packaging fee.
    26         280. The Agencies’ parallel conduct in the structuring of packaging fees has
    27   been well-known in Hollywood for years. For example, Variety reported in 2011
                                                   55
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 56 of 140 Page ID #:943




     1   that, “in lieu of taking commissions from clients, agencies collect standard package
     2   fees from studios of 3% of the budget or license fee upfront, 3% deferred and 10%
     3   of the backend.”6 TV Week similarly noted in 2003 that “[a] standard package
     4   commission follows what is known as a “3-3-10” model.”7
     5          281. UTA’s Company Overview presentation from 2014 conceded that the
     6   Agency defines a “full package” as “3% of the license fee (from show budget),” “3%
     7   of the license fee is deferred and paid as ‘net profits’,” and “10% ‘defined profit’
     8   interest.”
     9          282. Despite the foregoing, the Agencies’ illegal agreements remained
    10   secret. Although, as described herein, the Agencies and their co-conspirators
    11   secretly agreed to propose the same terms for packaging fees in accordance with the
    12   “3-3-10” model, packaging fees remained negotiable within the context of that
    13   agreement, including the license fees and the definition of modified adjusted gross
    14   profits. Accordingly, the actual packaging fees paid differed from project to project,
    15   further concealing the Agencies’ illegal conduct from detection.
    16                     Agencies’ Unlawful Benefits from Packaging
    17          283. Packaging fees generate hundreds of millions of dollars per year in
    18   revenue for the Agencies—far more than the Agencies would earn from a traditional
    19   10% commission from their clients. Indeed, WME has used the income generated
    20   through packaging to raise private capital, and its business has become so lucrative
    21   that WME has taken steps to become a publicly held corporation.
    22          284. The packaging fees paid to the Agencies often exceed the amount their
    23   clients are paid for work on a particular program. On Cold Case, for example, CAA
    24          6
                  Ted Johnson, “Creatives sue CAA over packaging,” Variety (July 12,
    25   2011), https://variety.com/2011/tv/news/creatives-sue-caa-over-packaging-
    26   1118039738/.
                7
                  TV Week, “Packaging Prime Time” (July 7, 2003),
    27   https://www.tvweek.com/in-depth/2003/07/packaging-prime-time/.
                                                  56
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 57 of 140 Page ID #:944




     1   was entitled to a packaging fee of $75,000 per episode, an amount that exceeded
     2   Stiehm’s per episode pay for at least the first two years of the series. The portion of
     3   the packaging fee attributable to an Agency’s compensation for the talent
     4   representational services sold to Guild members likewise typically exceeds the 10%
     5   commission that the Agency otherwise would have earned.
     6         285. With almost all television series now being packaged, the Agencies
     7   now earn much of their revenue from representing their own economic interests,
     8   rather than from maximizing the earnings of their clients.
     9         286. The Agencies do little to justify their enormous packaging fees.
    10         287. For example, although the core function of an agency is to “procure”
    11   employment opportunities for its clients, writers today more often than not find
    12   employment from their own network or through sources other than their agency.
    13   Nonetheless, even where writers find employment opportunities without their agent,
    14   the Agencies routinely demand to be paid their packaging fees, which include their
    15   compensation for procuring those employment opportunities for their writer-clients.
    16         288. Moreover, although the term “packaging” implies that an agency will
    17   bring more than one “packageable element” to a project, the Agencies often demand
    18   to be paid a packaging fee for delivering only a single contributor to a project, who
    19   may not be a writer.
    20         289. Despite their fiduciary obligations as agents, the Agencies are,
    21   according to one former CAA agent, “big fans of packaging because packaging [is
    22   where] you make all of your money …. So they hated when you sold a writer to
    23   somebody that wasn’t a package, even though selling a writer to somebody else
    24   might have been better for the client’s career and in the long run makes them more
    25   of a commodity. Inside CAA it was always about package über alles—that was
    26
    27
                                                   57
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 58 of 140 Page ID #:945




     1   literally a phrase. This was [CAA’s] philosophy.” 8
     2         290.    Because packaging fees have generated record revenues for the
     3   Agencies, private equity has become interested and invested in each of the Agencies.
     4         291. In 2010, CAA, then the largest agency in Hollywood, announced that
     5   TPG Capital (“TPG”), a private equity investor, had acquired a 35% stake in the
     6   agency. In 2014, TPG increased its stake by investing another $225 million into the
     7   agency. Today, TPG owns a controlling stake in CAA.
     8         292. In 2012, WME announced that it had secured a $250 million investment
     9   by private equity investor Silver Lake Partners (“Silver Lake”). In 2013, WME
    10   acquired IMG for $2.4 billion, thereby surpassing CAA as the largest agency.
    11   Following its acquisition of IMG, WME announced that it had secured an additional
    12   $500 million investment by Silver Lake. Silver Lake now owns a controlling stake
    13   in WME. Since that time, WME has sold minority equity stakes in the agency
    14   totaling approximately $1.8 billion to various institutional investors.
    15         293. In 2018, UTA announced that Ivestcorp, a private equity investor, had
    16   taken a 40% stake in the agency.
    17         294. Private equity investors see little to no value in the traditional manner
    18   of agency compensation—i.e., commissions received for the procurement of
    19   employment opportunities—because the collusively agreed-upon packaging fee
    20   model is far more profitable for the Agencies. Egon Durban of Silver Lake, for
    21   example, specifically singled out the attractiveness of packaging fees as key to his
    22   firm’s investment in WME: “We benefit from package fees from the shows when
    23   they get resold and re-syndicated over and over again.”9
    24         8
                  Miller, supra note 5, at 169.
    25         9
                  Matthew Garrahan, Silver Lake looks to turn WME into gold, Financial
    26   Times (Nov. 21, 2014), available at
         https://www.silverlake.com/Images/Uploads/docs/Silverlake20111709432928705.
    27
                                                   58
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 59 of 140 Page ID #:946




     1           295. For these reasons, the Agencies are “less interested in their clients’
     2   needs,” as one former agent reported.10 Industry observers report that “the focus on
     3   the bottom line has only intensified, changing ways of doing business that go back
     4   decades—and, in some ways, changing the very definition of a talent agency.”11 A
     5   former ICM agent admitted that “[w]hat we’re seeing is a fundamental shift in the
     6   agency landscape.”12 Another ICM agent was more blunt: If a private equity owner
     7   is unwilling to invest in the talent representational side of the business, the agency
     8   has an irreconcilable conflict “as you’re supporting disparate business and financial
     9   goals.”13
    10           296. TPG and Silver Lake have had multiple opportunities to coordinate
    11   with each other on competitive strategies for their Agencies, because TPG and Silver
    12   Lake have frequently collaborated on other investments. For example, in 2006, TPG
    13   and Silver Lake jointly acquired Sabre Holdings for $5 billion. In 2007, TPG and
    14   Silver Lake jointly acquired Avaya, Inc. for $8.3 billion. In 2012, between TPG’s
    15   investment in CAA and Silver Lake’s investment in WME, the two private equity
    16   firms collaborated again on the acquisition of Radvision, Ltd. through their jointly
    17   held portfolio company Avaya.
    18           297. On May 23, 2019, Endeavor Group Holdings, the parent entity of
    19   WME, filed a Form S-1 with the Securities and Exchange Commission as a first step
    20
    21   pdf.
                 10
    22             Gavin Polone, Why Everyone in Hollywood is Paying More for a
         Manager, Vulture (July 11, 2012), https://www.vulture.com/2012/07/polone-why-
    23   everyone-pays-more-for-a-manager.html.
                11
    24             Josh Rottenberg, Wall Street investors to Hollywood talent agencies:
         “Show us the money,” L.A. Times (July 10, 2015),
    25   https://www.latimes.com/entertainment/envelope/cotown/la-et-ct-talent-agencies-
    26   private-equity-20150710-story.html.
                12
                   Id.
    27          13
                   Id.
                                                  59
    28          ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                        Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 60 of 140 Page ID #:947




     1   in its plan to launch an initial public offering (“IPO”) in 2019. The IPO was intended
     2   to allow Silver Lake to cash in at least part of its equity position in WME.
     3         298. Private equity interest in the Agencies comes at a time when packaging
     4   fees have generated record revenues for the Agencies. Indeed, private equity
     5   investors are particularly attracted by the fact that WME and CAA have been able
     6   to use their packaging revenues to begin their own in-house content production
     7   companies (also known as “affiliate content production”), and UTA has been able
     8   to use its packaging revenues to invest in a similar content production scheme. For
     9   example, WME began producing scripted film and television content with the
    10   formation of Endeavor Content in 2017. Also in 2017, WME acquired a majority
    11   stake in Blumhouse, a film production company, and partnered with Chernin
    12   Entertainment for the purpose of developing and producing scripted television
    13   series. Endeavor Content is slated to produce at least 10 scripted series in 2019.
    14   CAA’s affiliate content production company, wiip Productions, LLC, has likewise
    15   begun producing scripted film and television content. And UTA has used its
    16   packaging fees revenue to finance its affiliation with Media Rights Capital (“MRC”),
    17   through which UTA has an indirect financial interest in shows produced by MRC’s
    18   Civic Center Media.
    19              Conflict of Interest and Harms Caused by Packaging Fees
    20         299. The packaging fee model of talent agent compensation used by the
    21   Agencies harms writers in multiple respects.
    22                               Harms to Television Writers
    23         300. The Agencies’ packaging practices have harmed the market for writers’
    24   work by draining money from television and film production budgets, and by
    25   diverting to the Agencies funds that could otherwise be used to finance production
    26   and the employment of writers.
    27
                                                  60
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 61 of 140 Page ID #:948




     1         301. Because of the Agencies’ desire to pursue packaging fees “über alles,”
     2   writers face a less competitive market for their services, with the Agencies generally
     3   attempting to place writers only with projects tied to other clients of the Agency,
     4   rather than with all available projects, and failing to negotiate the best possible
     5   compensation for their clients. The Agencies’ collusive packaging fee practices also
     6   harm their writer-clients’ ability to sell their services because the Agencies refuse to
     7   negotiate employment for their writer-clients unless the Agencies get a packaging
     8   fee. The Agencies have canceled meetings, held up negotiations, and otherwise
     9   stymied their own clients’ ability to sell their services over packaging fees.
    10         302. As The Hollywood Reporter recently reported: “Several international
    11   sales agents speaking to THR on condition of anonymity report cases of talent agents
    12   killing projects if they don’t land with their in-house production company or
    13   threatening to pull a client off a film unless they ‘get a piece of the action’ on the
    14   domestic sale. ‘It’s a very serious issue—that of the agencies packaging, producing
    15   and selling content all under one roof,’ notes a veteran sales agent. ‘It’s further
    16   restricting the talent available and making it harder to get films made.’”14
    17         303. Likewise, the Agencies use their control over key talent to pressure
    18   writers whose agents are not affiliated with the Agencies to fire those agents and
    19   retain one of the Agencies in order to have access to employment on the Agency’s
    20   packages.
    21         304. The Agencies’ packaging fee practices reduce the choice of talent
    22   available to work on projects, thus directly impairing a writer’s ability to propose
    23   scripts in a competitive market, and impairing competition for the budgets for
    24
    25         14
                  Tatiana Siegel, Cannes: Will the Writers Guild Fight Impact Dealmaking
    26   at the Festival? The Hollywood Reporter (May 9, 2019),
         https://www.hollywoodreporter.com/news/will-writers-guild-fight-impact-
    27   dealmaking-at-cannes-festival-1208193.
                                                   61
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 62 of 140 Page ID #:949




     1   television and film productions. This has a negative direct and proximate effect on
     2   writer compensation and reduces writing opportunities for writers.
     3         305. The quality of audiovisual entertainment also suffers as a result of the
     4   Agencies’ packaging fee practices. For example, budgetary constraints caused by
     5   the payment of packaging fees force productions to shoot in less than ideal locations
     6   and under questionable conditions, cut special effects, reduce the number of shooting
     7   days, and/or hire a smaller crew or fewer writers. In addition to artificially reducing
     8   the choice of talent available for a given production, these creative compromises,
     9   caused by the charging of packaging fees, directly diminish the quality of the
    10   finished product. This also adversely affects the careers of those involved with those
    11   projects, including the writers.
    12         306. The Agencies’ ongoing intimidation of lawyers and managers, their
    13   former clients, and those smaller talent agencies that have signed or are considering
    14   signing the Guilds’ 2019 Code of Conduct for talent agents (see infra paragraphs
    15   399-404) continues this pattern of harm.
    16         307. Moreover, because the first component of any packaging fee is paid out
    17   of the production budget, payment of that fee diverts financial resources away from
    18   that project—which otherwise could be used to pay writers more, or to hire
    19   additional writers—to the Agencies. This inherent conflict of interest between the
    20   interests of the Agency and the interests of the writer exists in every package
    21   agreement. Even where the Agencies are paid a lower end upfront packaging fee of,
    22   for example, $25,000 per episode, that represents the cost of hiring approximately
    23   one additional high level writer or two additional lower-level writers for the
    24   program. Likewise, where a studio or network insists that production budgets be
    25   reduced, the Agencies’ packaging fees cannot be reduced, so writer compensation
    26   or other creative elements must be cut instead. The Agencies’ conduct thus often
    27
                                                    62
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 63 of 140 Page ID #:950




     1   causes the early cancellation or nonrenewal of their own client’s series, thereby
     2   artificially limiting employment opportunities for writers.
     3         308. Likewise, because the third component of the packaging fee is based on
     4   defined gross profits, the payment of packaging fees reduces the profit participation
     5   of an agency’s own clients, including writer-clients. A direct conflict between the
     6   interests of an agency and the interests of a writer-client therefore exists in every
     7   package agreement where a writer-client receives or would otherwise be entitled to
     8   profit participation.   Worse, the Agencies in many instances negotiate more
     9   favorable profit definitions for themselves than for their own writer-clients.
    10   Individual Counterclaimants Carr, Gable, Hall, Hughes, Simon, and Stiehm were
    11   entitled or would have been entitled but for the Agencies’ malfeasance to profit
    12   participation for their prior work on packaged shows. Because packaging fees are
    13   typically paid to the Agencies before the profits calculation that determines a writer’s
    14   compensation, thereby affecting that profit calculation, and because of the Agencies’
    15   own higher priority profit definitions, the ongoing amount paid to these Individual
    16   Counterclaimants is doubly reduced. This harm to Carr, Gable, Hall, Hughes,
    17   Simon, and Stiehm continues to the present day.
    18         309. For example, even though CAA has not performed any work in
    19   connection with Cold Case since the show was originally purchased by CBS
    20   approximately two decades ago, CAA is presently being paid almost exactly the
    21   same amount for that successful show that Meredith Stiehm is paid in profit
    22   participation for having created the show and having served as showrunner for seven
    23   years. Likewise, although David Simon has never received any profit distributions
    24   for Homicide: Life on the Street because his agency, CAA, negotiated a profit
    25   definition for Simon that was based on net rather than gross profits, on information
    26   and belief, CAA to this day continues to receive profit from that show because it
    27   secretly negotiated a far more favorable profit definition for itself, without Simon’s
                                                   63
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 64 of 140 Page ID #:951




     1   knowledge or consent.       Indeed, Simon had strenuously objected to CAA’s
     2   negotiation of an unfavorable net profit definition for him, and had sought to
     3   improve his profit definition in further negotiations; however, when Simon sought
     4   to amend his original net profit definition, Simon learned that CAA had represented
     5   to the production company that Simon had already agreed to that profit definition
     6   and that the production company and NBC had already invested substantial sums in
     7   preproduction. CAA further falsely represented to Simon that his original profit
     8   definition was not unfavorable, but also represented to him that if he did not agree
     9   to the original net profit definition, he would not only lose the option payments and
    10   other monies that were due him under the contract, but would also be liable to the
    11   production company and NBC for the preproduction costs. It was not until many
    12   years later that Simon learned not only that CAA had simultaneously represented the
    13   director and the head of the production company in the negotiations, but also that all
    14   other profit participants in Homicide, including CAA and the director, had profit
    15   definitions based on gross rather than net profits.
    16         310. Because the Agencies’ packaging fees are calculated based on the
    17   budget, revenues, and profits of a particular program, rather than on the amount paid
    18   to their clients working on that program, the Agencies’ financial incentive to protect
    19   and increase their clients’ pay is eliminated. The Agencies receive packaging fees
    20   whether their client’s pay increases or decreases, and even if their client no longer
    21   works on a particular program. Indeed, the Agencies actually have a disincentive to
    22   advocate for greater pay for their clients, because the Agencies’ share of profits
    23   would be accordingly reduced.
    24         311. For Deirdre Mangan’s work on iZombie, for example, UTA refused to
    25   negotiate a title and compensation commensurate with Mangan’s experience,
    26   insisting that “studio policy” precluded her from receiving a better title or salary.
    27   Mangan subsequently learned that “studio policy” did not in fact preclude other
                                                   64
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 65 of 140 Page ID #:952




     1   writers employed by the same studio, on a comparable show, at the same title, from
     2   receiving title bumps or salary increases when their agents chose to negotiate them.
     3   In order to protect its own profit participation, UTA refused to negotiate a title and
     4   compensation commensurate with Mangan’s experience. Mangan’s harm suffered
     5   from packaging practices as alleged herein is typical of that of writers in the early
     6   and mid-stages of their careers. Indeed, Agencies routinely refuse to negotiate
     7   greater salaries for staff writers, instead taking the first offer made by the studio in
     8   order to protect the Agencies’ packaging fee.
     9         312. The Agencies also have little incentive to protect the pay their clients
    10   have already earned. Because the Agencies’ earnings now come from packaging
    11   fees and not from commission, the Agencies have no incentive to ensure that their
    12   clients receive the pay or profit participation to which their clients are entitled under
    13   their contracts with the studios, and Agencies often refuse to meaningfully assist
    14   writer-clients in negotiations over missing pay. Indeed, in some instances, in order
    15   to obtain a greater packaging fee for themselves, Agencies have even pressured their
    16   clients to forego pay to which the clients would otherwise be entitled.
    17         313. Because the profits of the Agencies are generated from packaging fees
    18   rather than from commissions on their clients’ earnings, the Agencies, while
    19   purporting to represent those clients in negotiations with the studios, are incentivized
    20   to protect the studios’ interests at the expense of their clients. In order to protect
    21   their continuing ability to negotiate new packaging fee agreements with the studios,
    22   the Agencies prioritize their relationships with the studios over the interests of their
    23   clients in numerous ways. For example, the Agencies fail to negotiate aggressively
    24   to ensure their clients will receive the highest possible compensation on a particular
    25   program, because doing so could antagonize the studio and potentially lead the
    26   studio to refuse to pay a packaging fee. By failing to negotiate the highest possible
    27   compensation for their clients, the Agencies also help ensure that the studios are
                                                    65
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 66 of 140 Page ID #:953




     1   willing to continue paying packaging fees on top of the other costs of producing each
     2   program, so that overall cost does not become prohibitive. For writers who are not
     3   yet generating new programs on which the Agencies might be able to seek packaging
     4   fees, the Agencies’ interest in preserving the studios’ willingness to pay packaging
     5   fees substantially outweighs their interest in representing those writers, an imbalance
     6   that shapes every aspect of the representational services that the Agencies sell to
     7   such writers.
     8         314. The Agencies recognize that their interests are no longer aligned with
     9   those of the writers they represent, but are instead aligned with the studios that
    10   employ their clients. Indeed, the head of WME has stated publicly that his most
    11   important “client” is now a top executive at Warner Brothers.
    12         315. The Agencies’ desire to earn packaging fees also distorts agents’
    13   incentives when seeking employment opportunities for their clients. In order to
    14   avoid splitting a packaging fee with other agencies, the Agencies have an incentive
    15   to pressure their clients to work exclusively on projects where the other key talent is
    16   also represented by the Agency. The Agencies exert this pressure even where the
    17   client and the agent know that the project will be best served by involving someone
    18   from another agency. Stiehm has found, for example, that WME presents her with
    19   opportunities to work only on projects involving other talent from WME. Likewise,
    20   Carr, Gable, and Hughes have found that CAA presents them with opportunities to
    21   work only on projects involving other talent from CAA. And Hall has found that
    22   UTA similarly presents her with opportunities to work only on projects involving
    23   other talent from UTA. The Individual Counterclaimants’ ability to obtain work and
    24   compensation commensurate with their experience has been severely hampered by
    25   CAA’s, UTA’s, and WME’s failure to present them with other work opportunities.
    26   The same distortion of incentives causes the Agencies to pressure other writers in
    27   the earlier stages of their careers to work only on projects that have been packaged
                                                   66
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 67 of 140 Page ID #:954




     1   by that particular agency, again depriving them of the ability to advance their careers
     2   on projects outside their agency.
     3         316. The Agencies also are incentivized not to sell packaged programs to the
     4   studios willing to pay the most for the programs, or that will be the best creative
     5   partner for the programs. Instead, the Agencies choose to sell packaged programs
     6   to the companies willing to negotiate the most profitable packaging deal. Indeed, in
     7   many instances, the Agencies have taken lower offers of compensation for their
     8   clients in exchange for a more lucrative packaging deal.
     9         317. In addition, the Agencies have routinely refused to close deals until the
    10   studio agrees to pay a packaging fee. Indeed, the Agencies have at times even
    11   threatened to scuttle deals that the writers have set up themselves, without their
    12   agents’ involvement, in order for the Agencies to obtain a packaging fee for
    13   themselves. As the L.A. Times recently reported, the head of WME “refused to split
    14   the packaging fee with CAA” for the FX miniseries “The Bastard Executioner,”
    15   because WME “hadn’t received a partial fee on the Fox series ‘24,’ and it was time
    16   to pay up.”15 Because of the enormous power the Agencies wield, even the studios
    17   are unwilling to push back against the Agencies when they demand a packaging fee
    18   on deals that they did not close. As former UTA agent and current producer Gavin
    19   Polone has explained, the Agencies openly seek packaging fees at their clients’
    20   expense:
    21
               I had breakfast with a couple of network executives and pitched them an idea,
    22         which they liked. I told them I wanted to work with a specific writer (with
    23         whom I did not discuss this idea before meeting with the executives). They

    24         15
                  Stacey Perman, “For brash deal-maker Ari Emanuel, IPO collapse is a
    25   rare stumble, and his biggest challenge yet,” L.A. Times (Sept. 30, 2019),
    26   https://www.latimes.com/entertainment-arts/business/story/2019-09-29/for-brash-
         deal-maker-ari-emanuel-ipo-collapse-is-a-rare-stumble-and-his-biggest-challenge-
    27   yet.
                                                   67
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 68 of 140 Page ID #:955




     1         didn’t know him, so I sent them his writing sample, which they enjoyed. The
               writer and I then pitched out a complete story. The executives officially
     2         bought the show. The writer then told his agents of the sale after it was sold.
     3         His agents then negotiated with the studio, which was a sister company of the
               network, and got him a deal with which he was happy. Then they asked for a
     4         package fee.
     5
               I told the network I would not go along with them getting a fee because they
     6         had nothing to do with the show. The writer also told his agents that it didn’t
     7         make sense for them to receive a package fee. His agent told him she would
               not close the deal—despite his direction to do so—without the agency getting
     8         its fee. He then asked his lawyer to close the deal and the lawyer also refused,
     9         probably not wanting to take on the agents. I called the network and told the
               executives just to say it was “take it or leave it” and they’d have to close
    10         because the client wanted it closed. One of the executives told me that I’d
    11         have to work it out with the agency myself …. He said the network/studio
               would rather pay the fee, which could total millions of dollars in success,
    12         instead of jeopardizing its relationship with a major agency. In the end, the
    13         agency got its fee.16

    14         318. The Agencies use popular writers as leverage to secure packaging fees,
    15   even where doing so does not serve the economic or creative interests of those
    16   writers. Indeed, the Agencies have at times actively suppressed the wages of their
    17   own clients to secure packaging fees; for example, in one case, WME expressly
    18   offered to convince a writer to accept $14,000 per episode instead of the $20,000 he
    19   had previously earned.
    20         319. The consequences of packaging, as practiced by each of the Agencies
    21   and complained of herein, have been profound for television writers. Despite
    22   growing demand for television series, driven in part by the entry of companies like
    23   Netflix, Amazon, Apple, and Facebook into the production and distribution business,
    24   and despite the unprecedented profitability of the entertainment industry as a whole,
    25   overscale compensation for writers has been stagnant over the last 15 years. Indeed,
    26
    27         16
                    Polone, TV’s Dirty Secret, supra note 2.
                                                   68
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 69 of 140 Page ID #:956




     1   when inflation is accounted for, writers are now being paid less than they were more
     2   than a decade ago. This is true even for top-level writers, show creators, and
     3   showrunners.
     4         320. Mr. Polone agrees, observing that the Agencies’ packaging fee
     5   practices also artificially reduce (1) employment opportunities for talent, (2) the
     6   quality of audiovisual entertainment, and (3) the output of audiovisual
     7   entertainment: “I have never watched anything I’ve produced where I didn’t think,
     8   ‘That scene would have been better if we had more money for …’ a better song,
     9   more background actors, better VFX, our first choice of location, an above-scale
    10   actor for a small part or many other things that often cost less than $30,000. Budgets
    11   are finite, and if you add a $30,000 cost that doesn’t connect to anything that goes
    12   onscreen, you necessarily lose something else that would have. So that package fee,
    13   which saves the writer his commission on an unprofitable show, might be the exact
    14   reason his show was canceled in the first place and never made it to profit; and that
    15   is a pretty unequitable exchange.”17
    16         321. In sum, packaging fees have deprived television writers of conflict-free
    17   and loyal representation in their negotiations with studios. By depriving writers of
    18   conflict-free and loyal representation, packaging fees reduce the compensation paid
    19   to writers for their work on particular programs.        The Agencies receiving a
    20   packaging fee do not negotiate on their clients’ behalf with the same vigor they
    21   would if they were being paid a portion of their clients’ compensation, and their
    22   financial interest in the program creates an incentive for them to hold down or reduce
    23   the amount paid to their clients. Despite the substantial expansion of the television
    24   market in recent years, the Guilds’ members, including the Individual
    25
    26
    27         17
                    Id.
                                                  69
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 70 of 140 Page ID #:957




     1   Counterclaimants, have seen their writing wages stagnate or decrease over the last
     2   decade, particularly on shows packaged by the Agencies.
     3                                   Harms to Film Writers
     4         322. While the practice of packaging has its historical roots in television, the
     5   Agencies now also extract packaging fees on feature film projects, particularly on
     6   independent productions not financed or produced by a major studio. On packaged
     7   feature projects, the Agencies are typically paid a fee from a film’s budget or
     8   financing, often in addition to taking a 10% commission from their clients. The
     9   Agencies also use their leverage to steer film projects to their own clients or affiliated
    10   companies to function as financiers or distributors of the finished film, even when
    11   doing so harms their clients’ interests.
    12         323. While the economics of film packaging differ in some respects from
    13   packaging agreements in television, the conflict of interest is the same. The
    14   Agencies leverage their access to high-profile clients for the Agencies’ own benefit,
    15   and negotiate compensation for themselves, undisclosed to their clients and
    16   unrelated to what their clients earn.
    17         324. Feature film packaging fees have a direct detrimental effect on writers.
    18   As the feature film business has contracted, increasing pressure on screenwriters, the
    19   Agencies have not advocated against declining screenwriter pay or unpaid work
    20   because the Agencies make most of their money on packaging fees paid by studios
    21   for television and film projects, and have little incentive to fight for clients from
    22   whom they simply receive a commission. As in television, the effect of the
    23   Agencies’ collusive packaging fee practices has been to exert downward pressure on
    24   writer compensation.
    25         325. As in television, feature film front-end and deferred packaging fees are
    26   considered overhead and thus charged as production expenses, while back-end
    27   packaging fees are an off-the-top expense, meaning that a writer’s profit is reduced
                                                    70
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 71 of 140 Page ID #:958




     1   proportionally by the agency’s payment. As in television, this leads to writers not
     2   only being paid less in wages but also reducing their share of a film’s profits.
     3         326. Because packaging fees are based in part on gross profit, the payment
     4   of the film’s packaging fee may, depending on the profit definition, have the effect
     5   of reducing the profit participation of the Agencies’ own clients, including writers.
     6   And because the front-end packaging fee comes out of a film’s budget, payment of
     7   the fee shifts financial resources from the film’s creative elements to the Agencies.
     8   As with television, this not only harms writers by reducing their compensation and
     9   denying them additional employment opportunities, but also, by placing such a
    10   major drain on the production budget on an ongoing basis, harms the quality of the
    11   production.
    12         327. Film packaging fees also distort agents’ incentives when seeking
    13   employment opportunities for their clients. In order to avoid splitting a packaging
    14   fee with another agency, the Agencies often pressure their clients to work
    15   exclusively on film projects where the other key talent is also represented by the
    16   client’s Agency. The Agencies exert this pressure even where the client and the
    17   agent know that the project will be best served by involving someone from another
    18   Agency.
    19         328. The Agencies also choose not to sell packaged programs to the studios
    20   willing to pay the most for the film, or that will be the best creative partner for the
    21   film. Instead, the Agencies choose to sell packaged films to the companies willing
    22   to pay the largest packaging fee.
    23         329. The Agencies use popular writers as leverage to secure film packaging
    24   fees, even where doing so does not serve the economic or creative interests of those
    25   writers.
    26                         Other Harms Experienced by All Writers
    27         330. Because of the Agencies’ breaches of their fiduciary duties, writers,
                                                   71
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 72 of 140 Page ID #:959




     1   including the Individual Counterclaimants, have been forced to retain and pay other
     2   professionals, including lawyers and/or talent managers, to protect their interests,
     3   frequently paying as much as 15% or 20% in additional commissions to these other
     4   professionals to secure the services that talent agencies alone once provided.
     5   Because writers’ agents no longer represent their clients vigorously and without
     6   conflicts, many writers rely upon their talent managers to identify employment
     7   opportunities and upon their lawyers to negotiate the terms of their contracts with
     8   studios. These are services that the agents themselves should be providing to the
     9   writers they represent. That writers must pay others for these services further
    10   reduces their take-home pay.
    11         331. Barbara Hall’s situation is typical in this respect. Although she was
    12   represented by UTA until April 2019, to protect her interests, she also had to retain
    13   a business manager, talent manager, and a lawyer, who collectively receive a total
    14   of 20% of her income. The end result of these additional payments Hall must make
    15   is that the per episode packaging fee payment to UTA for Madam Secretary is
    16   approximately equal to Hall’s post-commission payment per episode for her work
    17   as showrunner on that program. A second agency, CAA, also receives a separate
    18   per episode packaging fee for Madam Secretary.
    19         332. Packaging fees also deny writers employment opportunities.            The
    20   Agencies are resistant to placing their clients with television programs or films that
    21   are already connected to talent from other Agencies, because doing so will reduce
    22   or eliminate any packaging fee they might be paid for the clients’ work. Many
    23   potential projects have been delayed or killed solely because of a dispute between
    24   one of the Agencies and a studio over the packaging fee. Likewise, because the
    25   Agencies do not view the potential commissions they would obtain from writers in
    26   earlier stages of their careers on outside projects to be sufficiently valuable to be
    27   worth pursuing, the Agencies deny even staff writers the opportunity to work on
                                                  72
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 73 of 140 Page ID #:960




     1   outside projects, so that those earlier stage writers will be available to work for less
     2   compensation and at a lower level on a project packaged by their Agency.
     3         333. The Agencies routinely fail to disclose the conflicts of interest inherent
     4   in packaging to their clients.     The packaging agreement, including the profit
     5   definition, is negotiated directly between an Agency and the studio, with no notice
     6   or disclosure of the agreement’s terms, or even of the agreement’s existence, to the
     7   Agency’s writer-clients. Indeed, virtually no writer has ever seen a packaging
     8   agreement. The Individual Counterclaimants have never been provided with the
     9   specific details of their Agency’s packaging agreements for programs on which they
    10   worked while represented by CAA, UTA, or WME, nor were they informed that any
    11   conflict of interest existed between them and their agent.
    12         334. The Agencies have never obtained their writer-clients’ valid, informed
    13   consent to their flagrant conflicts of interest. Such valid, informed consent could
    14   only be given if the Agency disclosed not only the existence of the conflict of interest
    15   but also all of the specific details of any packaging agreement between the Agency
    16   and the studio. The Agencies, however, not only routinely fail, as a matter of policy,
    17   to disclose either the existence of the conflict or the material terms of the packaging
    18   agreements to their writer-clients, but in many instances actually go further still and
    19   deliberately conceal the existence of the conflict of interest by falsely informing their
    20   writer-clients that packaging benefits the client because the client will not pay
    21   commission, when, in fact, (1) the portion of the Agencies’ packaging fees
    22   attributable to the representational services provided to their writer-client far exceeds
    23   the 10% commission the Agencies forgo; and (2) the Agencies’ packaging fees
    24   directly suppress their writer-client’s earnings. What’s more, the Agencies in many
    25   instances do not, in fact, refund the commission to their clients on packaged shows,
    26   despite their promises to do so. Barbara Hall, for example, has been paying
    27   commission to UTA without receiving the promised refund on her packaged show,
                                                    73
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 74 of 140 Page ID #:961




     1   Madam Secretary, for over a year. Indeed, even when Hall has previously received
     2   rebates of commission from UTA, those rebates did not represent the full amount of
     3   commission UTA charged her.
     4         335. The Guilds’ members, including the Individual Counterclaimants, have
     5   been harmed by the Agencies’ misleading conduct and their routine failure to
     6   disclose not only the existence of the conflict of interest represented by packaging
     7   fees, but also the specific details of any packaging agreement, both of which the
     8   writers, as the principal in the agency relationship, were entitled to know. The
     9   Guilds’ members, including the Individual Counterclaimants, justifiably expect their
    10   agents to represent their interests, in accordance with California agency law
    11   principles. The Guilds’ members, including the Individual Counterclaimants, have
    12   justifiably relied, to their detriment, on the Agencies’ individual and collective
    13   misleading statements and concealment of the existence of their conflicts of interest.
    14   They have similarly relied on Agencies’ individual and collective misrepresentations
    15   that the payment of packaging fees benefits the writer-client, when in fact the
    16   payment of packaging fees harms the Agencies’ clients and enriches the Agencies at
    17   writers’ expense.
    18         336. For example, Stiehm’s former agents at WME—Cori Wellins and Matt
    19   Solo—never disclosed to Stiehm that they were operating under a conflict of interest
    20   in representing Stiehm on packaged shows, nor did they disclose to Stiehm the
    21   existence of the packages nor the details of the packaging fees earned by WME.
    22   Likewise, Carr’s former agents at CAA—Tracy Murray, Kathy White, and Nancy
    23   Jones—never disclosed to Carr that they were operating under a conflict of interest
    24   in representing Carr on packaged shows, nor did they disclose the existence of the
    25   packages nor the details of the packaging fees earned by CAA to Carr. Hall’s former
    26   agent at CAA—Chris Harbert—never disclosed to Hall that he was operating under
    27   a conflict of interest in representing Hall on packaged shows, nor did he disclose the
                                                  74
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 75 of 140 Page ID #:962




     1   details of the packaging fees earned by CAA to Hall. The same is true of Gable’s
     2   former CAA agent, Nancy Etz; Hughes’ former CAA agents; Stiehm’s former CAA
     3   agents, Jeff Jacobs and Tanya Rosenfeld; and Simon’s former CAA agent, Matthew
     4   Snyder. Hall’s former agent at UTA—Peter Benedict—never disclosed to Hall that
     5   he was operating under a conflict of interest in representing Hall on packaged shows,
     6   nor did he disclose the existence of the packages nor the details of the packaging
     7   fees earned by UTA to Hall. And Mangan’s former agent at UTA—Dan Erlij—
     8   never disclosed to Mangan that he was operating under a conflict of interest in
     9   representing Mangan on packaged shows, nor did he disclose to Mangan the
    10   existence of the packages nor the details of the packaging fees earned by UTA.
    11                                   Harms to the Guilds
    12         337. The Agencies’ packaging practices, including but not limited to their
    13   collusive agreements among themselves and their co-conspirators, also cause
    14   substantial harm to the Guilds. In order to protect their members’ interests, the
    15   Guilds have devoted substantial resources to monitoring packaging (to the extent
    16   possible given the Agencies’ failure to provide the Guilds or their writer-clients with
    17   clear information about the terms of their packaging arrangements); to educating
    18   members about packaging fees, the risks and harms created by agents’ conflicted
    19   representation, and the steps they can take to protect themselves; to engaging in
    20   political advocacy and public outreach to increase awareness of the harms resulting
    21   from packaging fees; and to preparing a comprehensive campaign to end packaging
    22   fees’ harms and abuses.
    23         338. The Guilds have also incurred additional expenses in enforcing writers’
    24   contractual rights because the Agencies, conflicted by their packaging fee practices,
    25   are reluctant or unwilling to defend writers’ interests in the face of contract
    26   violations. A notable example of this is the Guilds’ ongoing effort to address the
    27   “late pay” problem: the chronic problem of writers not being paid on time by the
                                                   75
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 76 of 140 Page ID #:963




     1   studios. While the MBA imposes strict time limits on the employers’ payment of
     2   compensation to writers, the information regarding when payment is due is
     3   frequently in the hands of the writers’ agents, not the Guild. The Guilds have
     4   repeatedly proposed to the Agencies (both directly and through the ATA) a program
     5   by which the Agencies would systematically provide the Guilds with information
     6   necessary to enforce the late pay provisions of the MBA. The Agencies have resisted
     7   these proposals, a reluctance that stems in part from the fact that, on packaged shows,
     8   the payment of the writer-client is de-linked from the payment of the packaging fee
     9   to the Agency, making the timing of the payment to the writer of less interest to the
    10   Agencies. In the absence of Agency cooperation in combating the problem of late
    11   pay, the Guilds have had to divert resources that they would otherwise have used on
    12   other initiatives to develop alternative means of data collection relevant to late pay,
    13   including WGAW’s creation of an online portal known as the “start button” that
    14   allows writers to provide late pay documentation directly to WGAW.
    15         339. The Guilds have also been forced to negotiate provisions with the
    16   AMPTP that would previously have been part of contractual agreements negotiated
    17   by individual agents. Because the Guilds’ leverage is limited, this required the
    18   Guilds to divert their bargaining power to negotiate these provisions instead of
    19   pursuing other objectives in negotiation. Examples of this diversion of the Guilds’
    20   resources have occurred in each of the last two MBA negotiations.
    21         340. In the 2014 MBA negotiations, the Guilds negotiated a new provision
    22   —Article 67, entitled Options and Exclusivity (Television)—placing a limit on the
    23   length of time a writer could be held under option or subject to exclusivity outside
    24   of a period of active employment. Prior to 2014, such contractual provisions had
    25   always been left to overscale negotiations conducted on an individual basis by the
    26   writer’s agent. The Agencies’ persistent failure to protect their writer-clients from
    27   onerous provisions in this area was reflected in repeated member surveys conducted
                                                   76
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 77 of 140 Page ID #:964




     1   by the Guilds as a means of determining bargaining priorities. The pressure from
     2   members to collectively bargain protections in the area culminated in the 2014
     3   negotiations and led the Guilds to designate limits on options and exclusivity as one
     4   of its bargaining priorities.
     5         341. Similarly, in the 2017 MBA negotiations, the Guilds proposed and
     6   obtained another new provision addressing an issue previously left to individual
     7   overscale negotiations conducted by talent agents. This provision—Article 14.K.2,
     8   commonly know as the “span” provision—regulates the length of time a writer hired
     9   on a per-episode basis can be required to work. Traditionally, television writers had
    10   been expected to work for two weeks per episode. In recent years, however, the
    11   Guilds’ research disclosed that writers were being expected to work for longer and
    12   longer periods for the same per-episode fee. While the Agencies could have
    13   negotiated limits on the number of weeks per episode, they frequently lacked
    14   incentive to do so because, under the packaging fee system, the Agencies’
    15   compensation was unaffected by the number of weeks a writer-client actually
    16   worked. The failure of the Agencies effectively to represent their writer-clients with
    17   respect to the issue of span caused the Guilds to step into the breach in the 2017
    18   negotiations, proposing and winning a new contract provision limiting span in most
    19   instances to a maximum of 2.4 weeks per episode. The need for the Guilds to
    20   regulate in this area had a direct effect on the Guilds’ conduct of the negotiations,
    21   and entailed a significant expenditure of staff resources and bargaining capital to
    22   secure the new contract provision.
    23         342. Finally, packaging fees have reduced the Guilds’ revenue from member
    24   dues, because, except for a small fixed base amount, dues are calculated as a fixed
    25   percentage of writers’ compensation.
    26         343. The Agencies individually and collectively have engaged in packaging
    27   that has caused each of these forms of harm to the Guilds.
                                                  77
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 78 of 140 Page ID #:965




     1            344. But for the Agencies’ illegal agreements regarding packaging, the
     2   Guilds and the Guilds’ members would not have been so harmed.
     3                    Agency Collusion and the ATA Trade Association
     4            345. The ATA is a trade association headquartered in Los Angeles County,
     5   California and comprised of approximately 120 talent agencies across the United
     6   States. ATA member agencies are competing sellers of talent representational
     7   services. When the ATA speaks, it does so on behalf of its members. As stated on
     8   the ATA’s website: “ATA’s collective voice provides strong and effective advocacy
     9   for its members in matters relating to the talent-agency business.”18
    10            346. Prior to the events of April 2019, as described later herein, the ATA
    11   member agencies represented the vast majority of the Guilds’ members working
    12   today.
    13            347. Neither the ATA nor its member agencies enjoy any protections under
    14   the antitrust laws other than a derivative labor exemption that may apply under some
    15   circumstances based on the ATA’s prior contractual relationship with the Guilds.
    16            348. Historically, the Agencies competed over the starting point for
    17   negotiations on packaging fees. For example, when CAA was formed in 1975, CAA
    18   undercut prevailing packaging fees by more than 40% by offering studios packaging
    19   fees based on a “3-3-10” model as opposed to the prevailing “5-5-15” model.
    20   Michael Ovitz, CAA’s founder, observed: “it increased the volume of our business
    21   so we would end up making far more than if we had charged the higher rate.”19 No
    22   agency has challenged the prevailing “3-3-10” model in decades, because the
    23   Agencies, which control the vast majority of packages, have agreed to propose the
    24            18
                   ATA, About ATA,
    25   https://www.agentassociation.com/index.php?src=gendocs&ref=about_ata&catego
    26   ry=Main.
                19
                   Miller, supra note 5, at 48.
    27
                                                  78
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 79 of 140 Page ID #:966




     1   same “3-3-10” package fee terms to studios.
     2         349. The Agencies’ collusive conduct was revealed to the Guilds recently
     3   when a former ICM agent and UTA partner admitted in The Hollywood Reporter
     4   that there is “near uniform price-fixing of package fees on TV shows.”20 The
     5   Agencies, through the ATA, further conceded : “package fees have remained fairly
     6   constant in broadcast TV for the past two decades.”21
     7         350. The Guilds learned more from a second Agency source about the
     8   substance of the price fixing conspiracy first reported by Mr. Palone in The
     9   Hollywood Reporter. In the 1990s, the studios had engaged in a concerted effort to
    10   eliminate packaging fees. As this second former senior Agency executive admitted,
    11   in response to the studios’ efforts and for the purpose of preserving their ability to
    12   earn packaging fees, several agencies, including William Morris, Endeavor and
    13   CAA, agreed to offer the same packaging fee terms to studios. This former Agency
    14   senior executive directly participated in discussions with, among others, Lee Gabler
    15   of CAA and Ari Emanuel (then of Endeavor and now of WME), during which these
    16   illegal agreements were reached. These illegal price fixing agreements, which were
    17   kept secret by the Agencies for more than 20 years, endure to this day.
    18         351. In addition to agreeing on the “3-3-10” model, the Agencies have also
    19   agreed to propose to studios the same “base license fee,” which is the basis for the
    20   upfront 3% part of a 3-3-10 packaging fee. License fees are largely an artifact of a
    21   prior age, a fiction in today’s television distribution landscape where vertically
    22
    23         20
                   Gavin Polone, Here’s the Long-Shot Way Hollywood Writers Can Win the
    24   War on Agents, The Hollywood Reporter (Mar. 26, 2019),
         https://www.hollywoodreporter.com/news/gavin-polone-heres-how-hollywood-
    25   writers-can-win-war-agents-1197093.
                21
    26             ATA, Negotiating a New Artists’ Manager Basic Agreement, Frequently
         Asked Questions 6 (Feb. 26, 2019),
    27   https://www.agentassociation.com/clientuploads/ ATA.General_FAQ.2.26.19.pdf.
                                                  79
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 80 of 140 Page ID #:967




     1   integrated studios and streaming companies both produce and distribute audiovisual
     2   entertainment. Accordingly, where vertical integration or streaming has eliminated
     3   the payment of a license fee by a network to a studio, the Agencies have agreed to
     4   each propose the same “base license fees” upon which to calculate the initial 3% fee.
     5   The “base license fee” applicable to a given project varies by type of show (e.g.,
     6   hour-long drama, half-hour sitcom), number of episodes, and distribution method
     7   (e.g., network television, cable, streaming).
     8         352. The Agencies are able to coordinate their packaging practices because,
     9   despite the large number of talent agencies, the agency industry is “a shrinking
    10   oligopoly.”22 There were previously five large talent agencies: William Morris,
    11   Endeavor, CAA, ICM, and UTA. In 2009, the “Big Five” became the “Big Four”
    12   following William Morris’ merger with Endeavor. Two Agencies (WME and CAA)
    13   control more than 80% of all television packages (representing more than 70% of all
    14   television series). And until April 2019, three ATA member agencies—UTA, CAA,
    15   and WME—represented writers in projects that accounted for approximately 70%
    16   of the Guilds’ members’ earnings.
    17         353. In addition to the high concentration in the agency industry, the
    18   Agencies’ packaging practices facilitate the creation and monitoring of collusive
    19   agreements on packaging fees. For example, as the ATA, writing on behalf of its
    20   members, has admitted, the Agencies “frequently” jointly package television
    21   series.23 When sharing a package, the Agencies exchange competitively sensitive
    22   information about their packaging fee practices, including but not limited to
    23   adherence to the agreed “3-3-10” model, the amount of the base license fee, and the
    24   definition of modified adjusted gross profits (the basis for the last 10%).
    25
               22
    26           Violaine Roussel, Representing Talent: Hollywood Agents and the Making
         of Movies 49 (2017).
    27        23
                 ATA, supra note 21, at 6.
                                                   80
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 81 of 140 Page ID #:968




     1         354. Joint packaging occurs on a sufficiently frequent basis to allow the
     2   Agencies to reach collusive agreements on their packaging fee practices and to
     3   monitor compliance with such practices. Indeed, a former senior Agency executive
     4   who participated directly in the relevant inter-agency discussions admitted that joint
     5   packaging was developed and expanded during the 1990s as part of the Agencies’
     6   conspiracy to resist the studios’ efforts to eliminate packaging fees.
     7         355. The Agencies also share competitively sensitive information, including
     8   through the ATA.
     9         356. For example, on March 17, 2019, the ATA published a study that
    10   purports to analyze the economic impact of eliminating front-end packaging fees
    11   (the “March 17 Report”).
    12         357. Although the ATA claims that the data used to prepare the March 17
    13   Report was made anonymous to protect the disclosure of competitively sensitive
    14   information, UTA published its own analysis three days later.
    15         358. Competitively sensitive information was also exchanged within the
    16   ATA’s “Negotiation Committee,” which includes employees of each of the
    17   Agencies.
    18         359. The Agencies enforce compliance with their collusive agreements on
    19   packaging practices by “blacklisting” any entity or individual who deviates from, or
    20   otherwise seeks to frustrate, those agreements.
    21         360. The fear of being blacklisted by the Agencies is pervasive in
    22   Hollywood. For example, The Los Angeles Times reported on the difficulty of
    23   getting industry participants to speak publicly about their concerns regarding
    24   packaging:
    25         The combined power of Endeavor and CAA is enormous — together, they
    26         represent the bulk of Hollywood’s A-list celebrities and the majority of all
               packaged TV series. As a result, most people in Hollywood are unwilling to
    27
                                                   81
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 82 of 140 Page ID #:969




     1         speak about the issue publicly…

     2         “There are a lot of disgruntled people. But it’s whispered about. Everyone
               on the talent side is afraid to challenge the agencies for fear of being
     3         blackballed,” said Neville Johnson, a Los Angeles attorney who has
     4         represented prominent Hollywood writers and actors in profit disputes.
     5         The fear is pervasive. “The studios are afraid of not getting pitches and
     6         opportunities if they take a hard line against this,” Johnson added.24

     7         361. Even in the context of this dispute, the Agencies, individually or
     8   collectively through the ATA, have publicly threatened to retaliate against agencies
     9   (and those agencies’ clients) that have come to an agreement with the Guilds.
    10           History of Guild Concern about Packaging Conflicts of Interest
    11         362. The Guilds have long had concerns about the conflict of interest
    12   inherent in an agency’s receipt of compensation directly from its client’s employer.
    13         363. In the 1970s, the Guilds sought to ban the practice of packaging fees in
    14   their franchise agreement with thirteen independent talent agencies (“the 1975
    15   Independent Agreement”).
    16         364. Litigation over the Guilds’ attempt to bar talent agencies from receiving
    17   packaging fees based on their representation of their writer-clients ensued. A group
    18   of independent talent agencies sued the two largest Agencies, William Morris (the
    19   predecessor to Counterclaim Defendant WME) and ICM, along with the predecessor
    20   entity to the ATA, seeking a declaration that the 1975 Independent Agreement was
    21   valid and enforceable. William Morris counterclaimed, alleging that the 1975
    22   Independent Agreement was an illegal group boycott that violated Section 1 of the
    23   Sherman Antitrust Act.
    24         365. In connection with its counterclaim, William Morris filed a motion for
    25   a preliminary injunction, seeking, on antitrust grounds, to prohibit enforcement of
    26
    27         24
                    Ng, supra note 3 (emphases added).
                                                  82
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 83 of 140 Page ID #:970




     1   the terms of the 1975 Independent Agreement that banned packaging.
     2         366. On March 24, 1976, Judge Harry Pregerson denied William Morris’
     3   motion, finding that William Morris had not demonstrated a reasonable probability
     4   that it would prevail on its antitrust counterclaims. Specifically, Judge Pregerson
     5   held that the anti-packaging provisions of the 1975 Independent Agreement were
     6   likely protected under both the statutory and non-statutory exemptions to the federal
     7   antitrust laws.
     8         367. Following Judge Pregerson’s ruling, the parties settled their dispute and
     9   agreed to the 1976 AMBA, which regulated the way agencies represent writers. The
    10   Guilds negotiated the 1976 AMBA with the ATA (at the time called the Artists’
    11   Managers Guild), which assented to the 1976 AMBA on behalf of its member
    12   agencies. The 1976 AMBA was in effect from 1976 until April 2019.
    13         368. The Guilds expressly reserved their objections to the practice of
    14   agencies accepting packaging fees in the 1976 AMBA. Paragraph 6(c) of the 1976
    15   AMBA provides: “WGA has asserted that the services of Writers in the fields of
    16   radio, television and motion pictures are connected with and affected by the
    17   packaging representation of Writers … that the representation of Writers’ services
    18   and the obtaining of employment for Writers is affected by such packaging
    19   representation of Writers and others, and that the WGA has a legal right to bargain
    20   collectively on such subjects ….” Paragraph 6(c) expressly states: “The parties
    21   hereto agree that nothing in this agreement … shall be deemed to affect or prejudice
    22   the [] positions of WGA ….”
    23         369. Moreover, the Agencies have failed to abide by even the limited
    24   protections contained in the 1976 AMBA. For example, the 1976 AMBA requires
    25   agents to advise their clients “as to the creation and/or development and/or
    26   production of the package program.” In fact, the Agencies, as a matter of policy,
    27   routinely fail to notify writers that their shows are being packaged.
                                                   83
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 84 of 140 Page ID #:971




     1                                    The Current Dispute
     2           370. This dispute arises in the midst of a new golden era for Hollywood.
     3   Eight of the top ten highest grossing films of all time were released this decade;
     4   ninety-three of the top 100 highest grossing films of all time were released after
     5   2000.     The television industry is experiencing a “second golden age,” with
     6   approximately 500 scripted series in production today; analysts do not believe that
     7   the industry has peaked.
     8           371. The Agencies have profited massively by extracting packaging fees
     9   during this period. For example, in its recently filed S-1, WME boasted that it has
    10   delivered “consistent growth and strong financial performance.” Since 2015, WME
    11   has grown revenue at a rate of 27.1%, generating robust margins of over 15%.
    12           372. Yet while writers lie at the creative heart of the industry, they have been
    13   left behind. Their wages have been stagnant over the last two decades, leading to
    14   significant declines when adjusted for inflation.
    15
    16                         Writer-Producer Median Episodic Fee
    17                                     1995-2000
            Writer’s Title               (Adjusted for                 2017-18
    18                                     Inflation)
    19      Co-Producer                     $16,400                    $14,000
    20      Producer                        $19,500                    $16,000
    21      Supervising
                                            $25,750                    $17,500
            Producer
    22
            Co-Executive
    23                                      $35,100                    $23,250
            Producer
    24      Executive Producer              $54,600                    $32,000
    25
    26
    27
                                                    84
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 85 of 140 Page ID #:972




     1         373. On April 6, 2018, pursuant to the terms of the 1976 AMBA, the Guilds
     2   provided the ATA with a Notice of Election to Terminate the agreement.
     3   Contemporaneously, the Guilds published a detailed set of proposals for a new
     4   agreement to replace the AMBA, which would, among other things, bar talent
     5   agencies from accepting packaging fees on any project on which their writer-client
     6   is employed.
     7         374. The Guilds’ proposals for a new franchise agreement were modeled in
     8   some respects on codes of conduct that are the dominant method of agency
     9   regulation in professional sports and have been upheld in the face of antitrust
    10   challenge in federal court.
    11         375. The Agencies were and are members of the ATA’s “Negotiation
    12   Committee.” The Negotiation Committee (sometimes referred to as the “Strategy
    13   Committee”) met weekly, and continues to meet, to discuss and agree on common
    14   stances to take with respect to the Guilds, the Guilds’ members, and the Guilds’
    15   internal processes, including but not limited to an agreement not to accede to the
    16   Guilds’ demand to ban agencies from accepting packaging fees on projects where
    17   their writer-client is employed.
    18         376. On February 21, 2019, the Guilds wrote to all members of the ATA,
    19   including the Agencies, enclosing a copy of a written “Code of Conduct” for the
    20   representation of the Guilds’ members. In that letter, the Guilds stated that they
    21   intended to implement the Code of Conduct on April 7, 2019. The Guilds further
    22   stated that the WGA would “continue[] to have discussion with agencies regarding
    23   the Code of Conduct” and that “[a]ny modifications in the Code of Conduct that the
    24   [WGA] makes as a result of those discussions will be applied on an equal basis to
    25   all agencies.”
    26         377. During that time, the Guilds and the ATA also continued to meet and
    27   negotiate for a new agreement to replace the 1976 AMBA. In the context of those
                                                85
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 86 of 140 Page ID #:973




     1   negotations, the ATA proposed, among other things, to strengthen the various
     2   prophylactic protections set forth in the AMBA to deal with what the ATA conceded
     3   were legitimate concerns about conflicts of interest. The prophylactic protections in
     4   the AMBA were, however, proven to be illusory and ineffective, as Guild members
     5   believe that the Agencies would retaliate against them if they challenged an
     6   Agency’s receipt of a packaging fee on any given project. Indeed, agents have
     7   repeatedly threatened to kill projects unless they were paid a packaging fee.
     8   Moreover, agents have threatened to blacklist uncooperative clients from future
     9   projects. The ATA’s proposals, like the AMBA’s illusory protections, would merely
    10   allow the Agencies to continue to extract unwarranted profits from audiovisual
    11   projects at their clients’ expense.
    12         378. For these reasons and others, the Code of Conduct made clear the
    13   Guilds’ continued intention to prohibit agencies from collecting packaging fees on
    14   any project on which their writer-client is employed: “No Agency shall derive any
    15   revenue or other benefit from a Client’s involvement in or employment on a motion
    16   picture project, other than a percentage commission based on the Client’s
    17   compensation.”
    18         379. Notably, although the Code of Conduct prohibits franchised agencies
    19   that represent Guild members on a project from earning a packaging fee on that
    20   project, the Code permits both (a) franchised agencies to earn a packaging fee on a
    21   project where they are not representing a writer-client, and (b) franchised agents to
    22   package talent, including writer-clients, as long as they are not paid a packaging fee.
    23   Indeed, the Code expressly permits “[a]n Agent’s concurrent representation on a
    24   commission basis of multiple clients employed or submitted for employment on the
    25   same Motion Picture project.”
    26
    27
                                                   86
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 87 of 140 Page ID #:974




     1         380. In March 2019, the Guilds’ members voted overwhelmingly—95.3%
     2   to 4.7%—to authorize the Guilds to implement the Code of Conduct, if and when it
     3   became advisable to do so, upon expiration of the 1976 AMBA on April 6, 2019.
     4         381. On April 13, 2019, the Guilds formally implemented the Code of
     5   Conduct and, pursuant to Working Rule 23, instructed its members to terminate any
     6   agent that had not agreed to its terms. Subsequently, the vast majority of the Guilds’
     7   members terminated their relationship with their agents.
     8         382. Through the ATA, the Agencies summarily rejected the Code of
     9   Conduct. The ATA stated that the Code of Conduct was “unacceptable to all
    10   agencies,” and announced that it was “firmly opposed to the WGA’s Code.”25
    11         383. The Code of Conduct realigns agents’ incentives with their writer-
    12   clients and eliminates the conflicts of interest inherent in the Agencies’ receipt of
    13   packaging fees. Agencies signed to the Code may only represent writers on a
    14   commission basis and may not receive packaging fees on projects where their writer-
    15   client is employed.
    16         384. Immediately upon implementation, several smaller talent agencies
    17   agreed to the Code of Conduct.
    18         385. On or about May 16, 2019, Verve, the largest non-ATA member
    19   agency, agreed to the Code of Conduct (in the form of a new franchise agreement).
    20   In response, the Agencies and their co-conspirators, through the ATA, promised to
    21   retaliate against Verve and its clients through an illegal group boycott, and promised
    22   similar retaliation against any other agency that broke ranks and dealt with the Guilds
    23
    24         25
                  David Robb, ATA Says WGA’s Code of Conduct Is “Unacceptable To All
    25   Agencies”; No Talks Scheduled Before Deadline, deadline.com (Apr. 5, 2019),
    26   https://deadline.com/2019/04/ata-says-wga-agency-code-unacceptable-to-all-
         agencies-no-talks-set-1202589594/.
    27
                                                   87
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 88 of 140 Page ID #:975




     1   individually. ATA executive director Karen Stuart further urged ATA members to
     2   “remain strong and united” in their opposition to the Code of Conduct.26
     3         386. Stuart, writing collectively on behalf of all ATA member agencies,
     4   stated that Verve’s decision to agree to the Code of Conduct “will ultimately harm
     5   [Verve’s] business and the artists that [Verve] represents.”27 This was a not-so
     6   veiled threat by ATA member agencies to blacklist and otherwise retaliate against
     7   Verve and its clients, which include dozens of the Guilds’ members, in the future.
     8         387. The ATA’s threats were intentionally distributed to the entertainment
     9   media and published, in whole, on the deadline.com website.
    10         388. Immediately thereafter, two members of the ATA’s Negotiating
    11   Committee announced publicly that they would not deal individually with the Guilds
    12   and would not agree to the Code of Conduct. These two agencies promised that
    13   Verve’s action would not “crack” the Agencies’ and their co-conspirators’ collective
    14   refusal to deal with the Guilds and that they would work with the ATA and other
    15   ATA member agencies “to bring stability back to the industry.”28
    16         389. The Agencies have also retaliated against their former writer-clients
    17   who have moved to newly franchised agencies by cancelling meetings and otherwise
    18
    19
               26
    20             David Robb, Abrams Artists Agency Chair Adam Bold Says He Won’t
         Sign WGA’s Code of Conduct; Urges Both Sides to Resume Talks, deadline.com
    21   (May 17, 2019), https://deadline.com/2019/05/abrams-artists-agency-wont-sing-
    22   wga-code-adam-urges-both-sides-to-resume-talks-1202617392/.
                27
                   David Robb, Verve Signs WGA’s Code of Conduct, A First Crack in
    23   Agencies’ Solidarity, deadline.com (May 16, 2019),
    24   https://deadline.com/2019/05/verve-wga-code-of-conduct-signs-writers-agencies-
         fight-1202616769/.
    25          28
                   David Robb, APA Won’t Sign WGA Code of Conduct, Urges Return to
    26   Bargaining Table, deadline.com (May 17, 2019),
         https://deadline.com/2019/05/apa-wont-sign-wga-code-of-conduct-urges-more-
    27   bargaining-talks-1202617538/.
                                                 88
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 89 of 140 Page ID #:976




     1   attempting to sabotage their careers, while at the same time illegally conducting a
     2   shadow messaging campaign to interfere with the Guilds’ internal elections.
     3         390. Recognizing that further negotiations with the ATA were futile, given
     4   the ATA’s complete opposition to the Code of Conduct, the Guilds formally
     5   withdrew their consent to collective negotiation through the ATA. The Guilds’
     6   withdrawal of consent was communicated to the ATA, as well as posted on the
     7   Guilds’ websites, on June 19, 2019, and was widely reported in the media.
     8         391. Despite the Guilds’ clear withdrawal of their consent to collective
     9   negotiations, the Agencies and their co-conspirators continued to meet, discuss, and
    10   coordinate their negotiation strategy through the ATA, including but not limited to
    11   an agreement not to negotiate on, or agree to, the Guilds’ Code of Conduct. Through
    12   its Negotiation Committee, the Agencies and their co-conspirators continued to
    13   meet, disclose competitively sensitive information regarding their packaging fee
    14   practices, and agree on the terms by which talent representational services would be
    15   priced to writers.
    16         392. For example, on June 25, 2019, WGAW Executive Director David
    17   Young wrote to each member of the ATA’s Negotiation Committee, stating that the
    18   Guilds would no longer consent to collective negotiations and offering to meet
    19   individually to negotiate each agency’s consent to the Guilds’ Code of Conduct.
    20   Each of the recipient agencies rejected the Guilds’ offer, uniformly demanding
    21   instead that the Guilds reverse the withdrawal of their consent to collective
    22   negotiations. These rejections were illegally coordinated by the ATA.
    23         393. First, Stephen Kravit of The Gersh Agency responded that “under no
    24   circumstances will The Gersh Agency meet with you separate from the ATA.”
    25         394. Karen Stuart of the ATA replied (“Can I share with group?”) and
    26   forwarded Kravit’s email to the other members of the ATA Negotiation Committee.
    27
                                                 89
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 90 of 140 Page ID #:977




     1   Each of the other recipient agencies then parroted back the same refusal to deal with
     2   the Guilds in short order. For example:
     3         (a)    Richard B. Levy of ICM: “we will not [negotiate] individually.”
     4                Instead, he insisted that any proposal from the Guilds must be to “the
     5                entire ATA negotiating committee.”
     6         (b)    Jay Sures of UTA: “Since you have an official WGA proposal, I think
     7                it is best for you to send it to your counterpart at the ATA.”
     8         (c)    Rick Rosen of WME: “WME believes the path to resolution is through
     9                the ATA …. We again invite you to send your proposals to the ATA
    10                for consideration by our entire negotiating committee.”
    11         395. Despite the fact that talent agencies other than the Agencies derive
    12   relatively little revenue from packaging fees, the majority of those other agencies
    13   have refused to sign the Code of Conduct as a result of the Agencies’ coordination
    14   and threats of retaliation.
    15         396. In light of the Agencies’ continued illegal efforts to coordinate both in
    16   their individual negotiation strategies with the Guilds and on their continued receipt
    17   of packaging fees, on June 28, 2019, the Guilds wrote to the Agencies and other
    18   members of the ATA, demanding that they cease and desist from such illegal
    19   conduct.
    20         397. Following receipt of the June 28, 2019 cease and desist letters, the
    21   Agencies continued to meet and to coordinate their negotiation strategy with the
    22   Guilds through the ATA.
    23         398. As a result of the Agencies’ illegal joint refusal to deal with the Guilds
    24   and of their insistence on continuing to receive packaging fees, the Guilds have
    25   expended considerable time and money creating alternative staffing systems to
    26   replace the representational services previously provided by the Agencies to Guild
    27   members. In the first 26 days of its operation alone, Guild members made 2,135
                                                   90
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 91 of 140 Page ID #:978




     1   submissions by 1,048 writers to 92 shows. To date, Guild members have logged into
     2   the Guilds’ system more than 20,000 times and have made over 9,000 submissions.
     3                      Agency Threats to Lawyers and Managers
     4          399. On March 20, 2019, in light of the Agencies’ collective refusal to deal
     5   with the Guilds, the WGAW, acting within its authority under the National Labor
     6   Relations Act as the exclusive representative of its writer-members, authorized
     7   lawyers and talent managers to, among other things, “negotiate overscale terms and
     8   conditions of employment for individual Writers in connection with MBA-covered
     9   employment and MBA-covered options and purchases of literary material.”
    10          400. Immediately after March 20th, however, the Agencies began
    11   threatening lawyers with legal action should they seek to represent writers in
    12   negotiating employment contracts with studios.        This pattern of intimidation
    13   culminated in a letter sent by the ATA’s counsel to the Guilds on April 12, 2019 that
    14   immediately appeared in the media, ensuring that its contents would be publicly
    15   disclosed. Indeed, the April 12 letter was posted in its entirety on the deadline.com
    16   website within minutes of being sent to the Guilds.
    17          401. In the April 12 letter, the ATA asserted that California’s Talent Agency
    18   Act, Cal. Labor Code §1700 et seq., would be violated if talent managers or attorneys
    19   procured employment or negotiated the terms of that employment for Guild
    20   members, and threatened to sue any talent manager or lawyer who undertook such
    21   activities.
    22          402. The Agencies’ threats were repeated in an April 18, 2019 letter from
    23   the ATA, which also appeared on the deadline.com website immediately after being
    24   sent to the ATA’s members. In that letter, the ATA, on behalf of the Agencies and
    25   their co-conspirators, threatened to, among other things, bring legal action against
    26   lawyers who negotiated employment contracts on behalf of the lawyers’ writer-
    27   clients.
                                                  91
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 92 of 140 Page ID #:979




     1         403. The Agencies’ threatened litigation is meritless and has deprived Guild
     2   members of legal counsel. Employment contracts, like most contracts, include a mix
     3   of business (e.g., compensation and benefits) and legal (e.g., termination, restrictive
     4   covenants, remedies for breach, dispute resolution provisions) terms and,
     5   accordingly, the negotiation of such contracts falls squarely within the practice of
     6   law as authorized by the California State Bar Act, Cal. Bus. & Prof. Code §6000 et
     7   seq. Moreover, attorneys—and not agents—are responsible for assuring that the
     8   language of a final employment agreement fully, accurately, and clearly sets forth
     9   essential terms of the arrangement, whether they are “business” or “legal” terms.
    10         404. The Agencies’ threats to talent managers also harmed Guild members
    11   by depriving them of employment representation by talent managers.
    12                             FIRST CLAIM FOR RELIEF
    13          Per Se Price Fixing in Violation of the Sherman Act, 15 U.S.C. §1
    14   (brought by the Individual Counterclaimants on their own behalf, and by the
    15             Guilds on their own behalf and on behalf of their members)
    16         405. Counterclaimants re-allege and incorporate by reference the allegations
    17   set forth paragraphs 1-404.
    18         406.    The Agencies and their co-conspirators entered into and engaged in a
    19   contract, combination, or conspiracy in unreasonable restraint of trade in violation
    20   of Section 1 of the Sherman Act (15 U.S.C. §1) by artificially reducing or eliminating
    21   competition in the United States.
    22         407. As described above at Paragraph 350, in or around 1995-1996, and
    23   continuing through to the present, the exact starting date being unknown to
    24   Counterclaimants and exclusively within the knowledge of the Agencies and their
    25   co-conspirators, the Agencies and their co-conspirators entered into a continuing
    26   contract, combination or conspiracy to unreasonably restrain trade in violation of
    27   Section 1 of the Sherman Act (15 U.S.C. §1) by artificially reducing or eliminating
                                                   92
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 93 of 140 Page ID #:980




     1   competition in the United States. The details and extent of the Agencies’ conspiracy
     2   was kept secret and was not discovered by the Guilds or the Individual
     3   Counterclaimants before 2016.
     4         408. The Agencies and their co-conspirators are engaged in, and their
     5   conduct     substantially   affects,   interstate   commerce.    The    provision    of
     6   representational services to talent is in, or affects, interstate commerce.         The
     7   production of audiovisual entertainment and scripted entertainment for television,
     8   feature films and video distribution is in, or affects, interstate commerce. The
     9   procurement of writer services for such productions is in, or affects, such interstate
    10   commerce.
    11         409. In particular, the Agencies and their co-conspirators have combined and
    12   conspired to raise, fix, maintain or stabilize the price of talent representational
    13   services and to control access to the writing services offered by Guild members to
    14   studios. Guild members are direct purchasers of representational services from the
    15   Agencies.     The studios are direct purchasers of writing services from Guild
    16   members. As packaging fees, including the portion of such fees that represent
    17   Agency compensation for the representational services purchased by Guild members
    18   regarding the writing services sold to the studios, are directly paid out of production
    19   budgets and “off the top” on the back-end, the injury to Guild members is
    20   inextricably intertwined with any injury suffered by studios.
    21         410. As a result of the Agencies’ and their co-conspirators’ unlawful
    22   conduct, prices for talent representational services provided to Guild members were
    23   raised, fixed, maintained and stabilized in the United States; the ability of Guild
    24   members to sell their writing services to studios and production companies has been
    25   suppressed; and the quality of the talent representation available to Guild members
    26   has been substantially reduced.
    27         411. The contract, combination, or conspiracy among the Agencies and their
                                                     93
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 94 of 140 Page ID #:981




     1   co-conspirators consisted of a continuing agreement, understanding, and concerted
     2   action among the Agencies and their co-conspirators.
     3         412. The talent agency industry is highly concentrated. For example, as a
     4   result of numerous mergers and acquisitions (as well as the poaching of agents from
     5   smaller agencies), until April 2019, the three Counterclaim Defendants—CAA,
     6   UTA, and WME—represented writers in projects that accounted for approximately
     7   70% of Guild members’ earnings.
     8         413. For the purpose of formulating and effectuating their contract,
     9   combination, or conspiracy, the Agencies and their co-conspirators did those things
    10   they contracted, combined, or conspired to do, including:
    11         (a)   exchanging information regarding the pricing and terms of packaging
    12               fees;
    13         (b)   agreeing to propose the same “3-3-10” packaging fee to studios;
    14         (c)   proposing and negotiating with studios from a common “3-3-10”
    15               starting point;
    16         (d)   agreeing to propose the same terms regarding base license fees to
    17               studios based on factors such as type of show, number of episodes, and
    18               method of distribution;
    19         (e)   making offers to studios that reflected the price-fixed base license fee;
    20               and
    21         (f)   selling talent representation services in California and throughout the
    22               United States at non-competitive prices.
    23         414. Moreover, since June 20, 2019, the Agencies and their co-conspirators
    24   have collectively agreed to continue to adhere to the “3-3-10” model in any
    25   negotiations with the Guilds and have, further, collectively refused to agree to the
    26   Guilds’ Code of Conduct. These unlawful agreements have further unreasonably
    27
                                                 94
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 95 of 140 Page ID #:982




     1   restrained price competition among competing sellers of talent representational
     2   services.
     3           415. Many of the Agencies’ co-conspirators have acted in conformity with
     4   these illegal agreements despite generating little to no revenues from packaging
     5   fees.
     6           416. These     contracts,   combinations,   agreements,    or   conspiracies
     7   substantially affected, and continue to affect, interstate commerce.
     8           417. Counterclaim Defendants CAA, UTA, and WME, and their co-
     9   conspirators are direct horizontal competitors.
    10           418. The ATA is a trade association comprised of competing sellers of talent
    11   representational services, including Counterclaim Defendants CAA, UTA, WME,
    12   and their co-conspirators. The Agencies’ participation in the ATA faciliated the
    13   Agencies’ and their co-conspirators’ ability to reach these illegal agreements and to
    14   monitor compliance with them.
    15           419. ATA committees, including the Negotiation/Strategy Committee, are
    16   staffed by senior executives of the Agencies and their co-conspirators. These
    17   executives regularly communicate with each other, including regarding negotiations
    18   with the Guilds.
    19           420. The Agencies jointly package audiovisual entertainment projects,
    20   which require the Agencies to disclose competitively sensitive information to each
    21   other regarding the terms of each Agency’s packaging fees for such project. Joint
    22   packaging therefore further faciliates the Agencies’ ability to monitor compliance
    23   with the illegal agreements described herein.
    24           421. No exemptions apply to the anticompetitive conduct alleged herein.
    25           422. The conduct of the Agencies and their co-conspirators was a direct,
    26   proximate and substantial factor in causing harm to the Counterclaimants and their
    27   members.
                                                  95
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 96 of 140 Page ID #:983




     1         423. These contracts, combinations, agreements, or conspiracies have
     2   caused substantial anticompetitive effects.
     3         424. Counterclaimants the Guilds and their members, including the
     4   Individual Counterclaimants, have suffered antitrust injury due to the illegal
     5   conspiracy because Guild members purchased talent representational services at
     6   artificially inflated prices and the quality of the talent representation available to
     7   Guild members has been substantially reduced.
     8         425. The Guilds have suffered antitrust injuries because they have had to
     9   divert their resources to, among other things, (1) monitor the Agencies’ packaging
    10   practices, (2) educate Guild members about the Agencies’ conflicts of interest, (3)
    11   enforce Guild members’ rights, including through contract enforcement actions
    12   under the MBA, and (4) negotiate additional protections for writers in their MBA
    13   that would otherwise have been provided by their talent agents, as described in
    14   greater detail above in Paragraphs 337-44. The Guilds have also received lower dues
    15   payments as a direct result of the inflated price of talent representation services and
    16   the reduced member compensation caused by the Agencies’ price fixing of
    17   packaging fees.
    18         426. The Guilds’ members, including the Individual Counterclaimants, have
    19   suffered and will continue to suffer antitrust injuries as a direct result of the
    20   Agencies’ and their co-conspirators’ illegal conspiracy by way of lower
    21   compensation and lost opportunities for their creative writing services, as well as
    22   because the quality of the talent representation available to Guild members has been
    23   substantially reduced.
    24         427. One of the objectives of the Agencies’ conspiracy is to frustrate the
    25   mission of the Guilds to ensure fair wages for their members.
    26         428. The alleged contract, combination or conspiracy is a per se violation of
    27   the federal antitrust laws.
                                                   96
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 97 of 140 Page ID #:984




     1         429. Pursuant to Section 16 of the Clayton Act, 15 U.S.C. §26, the Individual
     2   Counterclaimants, on their own behalf, and Counterclaimants the Guilds, on their
     3   own behalf and on behalf of their members, are entitled to the issuance of an
     4   injunction against the Agencies, preventing and restraining the violations alleged
     5   herein.
     6         430. The Individual Counterclaimants are also entitled to treble damages. 15
     7   U.S.C. §15(a).
     8         431. Counterclaimants are also entitled to their attorneys’ fees and costs. 15
     9   U.S.C. §§15(a) and 26.
    10                            SECOND CLAIM FOR RELIEF
    11        Per Se Group Boycott in Violation of the Sherman Act, 15 U.S.C. §1
    12   (brought by the Individual Counterclaimants on their own behalf, and by the
    13         Guilds on their own behalf and on behalf of their members, against
    14                    Counterclaim Defendants CAA, UTA, and WME)
    15         432. Counterclaimants re-allege and incorporate by reference the allegations
    16   set forth in paragraphs 1-431.
    17         433. The Agencies and their co-conspirators entered into and engaged in a
    18   contract, combination, or conspiracy in unreasonable restraint of trade in violation
    19   of Section 1 of the Sherman Act (15 U.S.C. §1) by artificially reducing or eliminating
    20   competition in the United States. The Agencies and their co-conspirators are
    21   engaged in, and their conduct substantially affects, interstate commerce. The
    22   production of audiovisual entertainment and scripted entertainment for television
    23   and video distribution is in, or affects, interstate commerce and the packaging of
    24   talent therefore is in, or affects, such commerce. The procurement of literary talent
    25   for such productions is in or affects such commerce.
    26         434.   Independent economic actors—including Counterclaim Defendants
    27   CAA, UTA, WME, and their co-conspirators—may not collude on the prices they
                                                  97
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 98 of 140 Page ID #:985




     1   would accept for their services or otherwise engage in concerted anticompetitive
     2   action in the marketplace. See, e.g., FTC v. Super. Ct. Trial Lawyers Ass’n, 493 U.S.
     3   411, 422 (1990). Specifically, collective bargaining by non-labor organizations over
     4   the price of a service is per se illegal under Section 1 of the Sherman Act. See, e.g.,
     5   Nat’l Soc’y of Prof’l Engs. v. United States, 435 U.S. 679, 692–93 (1978). Likewise,
     6   non-labor organizations may not agree to engage in horizontal group boycotts of
     7   suppliers, customers, or others. See, e.g., Fashion Originators’ Guild of Am., Inc. v.
     8   FTC, 312 U.S. 457 (1941).
     9         435. The Agencies possess a dominant market position. Due to the operation
    10   of the laws of California and other states, talent agencies possess a statutory
    11   monopoly over the procurement of employment opportunities for talent. Within this
    12   statutory monopoly, the Agencies possess a dominant share even among other talent
    13   agencies in the sale of talent representational services. For example, until April
    14   2019, the three Counterclaim Defendants—CAA, UTA, and WME—represented
    15   writers in projects that accounted for approximately 70% of Guild members’
    16   earnings. The Agencies are also dominant in the procurement of employment
    17   opportunities for Guild members. For example, two Agencies (WME and CAA)
    18   control more than 80% of all television packages (representing more than 70% of all
    19   television series).
    20         436. For the purpose of formulating and effectuating their contract,
    21   combination, or conspiracy, the Agencies and their co-conspirators did those things
    22   they contracted, combined, or conspired to do, including by:
    23         (a)    Collectively discussing and agreeing on common stances to take with
    24                the Guilds after the Guilds had revoked their consent to collective
    25                negotiation with the agencies;
    26         (b)    Collectively taking common stances with the Guilds after the Guilds
    27                had revoked their consent to collective negotiation with the agencies;
                                                   98
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 99 of 140 Page ID #:986




     1         (c)    Collectively refusing to negotiate with the Guilds on an individual
     2                rather than collective basis;
     3         (d)    Collectively threatening lawyers and talent managers with baseless
     4                litigation and other retaliatory actions if they represented their former
     5                clients in negotiating employment contracts with studios;
     6         (e)    Agreeing to blacklist any agency that agreed to the Guilds’ Code of
     7                Conduct, thereby harming the Guilds’ members who are represented by
     8                those agencies.
     9         437. These      contracts,   combinations,    agreements,     or   conspiracies
    10   substantially affected, and continue to affect, interstate commerce.
    11         438.   Counterclaim Defendants CAA, UTA, WME, and their co-
    12   conspirators are direct horizontal competitors. The Agencies’ co-conspirators have
    13   acted in conformity with these illegal agreements despite generating little to no
    14   revenues from packaging fees.
    15         439. The ATA is a trade association comprised of competing sellers of talent
    16   representational services, including Counterclaim Defendants CAA, UTA, WME,
    17   and their co-conspirators. The Agencies’ participation in the ATA faciliated the
    18   Agencies’ and their co-conspirators’ ability to reach these illegal agreements and to
    19   monitor compliance with them.
    20         440. ATA committees, including the Negotiation/Strategy Committee, are
    21   staffed by senior executives of the Agencies and their co-conspirators. These
    22   executives regularly communicate with each other, including regarding negotiations
    23   with the Guilds.
    24         441. No exemptions apply to the anticompetitive conduct alleged herein.
    25         442. The conduct of the Agencies and their co-conspirators was a substantial
    26   factor in causing harm to Counterclaimants the Guilds and their members, including
    27   the Individual Counterclaimants.
                                                      99
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 100 of 140 Page ID #:987




     1           443. As a direct and proximate result of the Agencies’ collusion, the Guilds
     2   have been, and continue to be, deprived of competition among individual agencies
     3   regarding negotiation of new franchise agreements.
     4           444. As a direct and proximate result of the Agencies’ and their co-
     5   conspirators’ collusion, the Guilds’ members have had, and will continue to have,
     6   an artificially reduced choice of legal counsel and talent managers to represent them
     7   in connection with the negotiation of employment contracts, as well as an artificially
     8   reduced number of employment opportunities.
     9           445. These contracts, combinations, agreements, or conspiracies have
    10   caused substantial anticompetitive effects.
    11           446. The Guilds’ members, including the Individual Counterclaimants, have
    12   suffered antitrust injury due to the Agencies’ illegal conspiracy.
    13           447.   The Guilds have also suffered antitrust injuries due to the Agencies’
    14   and their co-conspirators’ illegal combination. For example, the Guilds have had to
    15   divert their resources by spending significant time and money in building and
    16   expanding their alternative staffing systems described at Paragraph 398.
    17           448. One of the objectives of the Agencies’ group boycott is to frustrate the
    18   mission of the Guilds to ensure fair wages for their members.
    19           449. The alleged group boycott is a per se violation of the federal antitrust
    20   laws.
    21           450. Pursuant to Section 16 of the Clayton Act, 15 U.S.C. §26, the Individual
    22   Counterclaimants, on their own behalf, and Counterclaimants the Guilds, on their
    23   own behalf of and on behalf of their members, are entitled to the issuance of an
    24   injunction against CAA, UTA, and WME, preventing and restraining the violations
    25   alleged herein, along with their attorneys’ fees and costs.
    26           451. The Individual Counterclaimants are also entitled to treble damages. 15
    27   U.S.C. §15(a).
                                                  100
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 101 of 140 Page ID #:988




     1                             THIRD CLAIM FOR RELIEF
     2                Per Se Price-Fixing in Violation of the Cartwright Act,
     3                         Cal. Bus. & Prof. Code §16700 et seq.
     4   (brought by the Individual Counterclaimants on their own behalf, and by the
     5         Guilds on their own behalf and on behalf of their members, against
     6                    Counterclaim Defendants CAA, UTA, and WME)
     7          452. Counterclaimants re-allege and incorporate by reference the allegations
     8   set forth in paragraphs 1-20, 241-305, and 307-398.
     9         453. The Agencies and their co-conspirators entered into and engaged in a
    10   contract, combination, trust, or conspiracy in unreasonable restraint of trade in
    11   violation of the Cartwright Act, California Business and Professions Code §16700
    12   et seq., by artificially reducing or eliminating competition in California and the
    13   United States.
    14         454. The Agencies’ and their co-conspirators’ contract, combination, trust
    15   or conspiracy was entered into, carried out, effectuated and perfected mainly within
    16   the State of California, and the Agencies’ conduct within California injured
    17   Counterclaimants the Guilds’ members, including the Individual Counterclaimants,
    18   within California and throughout the United States.
    19         455. As described above at Paragraph 350, in or around 1995-1996, and
    20   continuing through to the present, the exact starting date being unknown to
    21   Counterclaimants and exclusively within the knowledge of the Agencies and their
    22   conspirators, the Agencies and their co-conspirators entered into a continuing
    23   contract, combination, trust, or conspiracy to unreasonably restrain trade in violation
    24   of the Cartwright Act. The Agencies and their co-conspirators have acted in
    25   violation of §16700 to fix, raise, stabilize, and maintain the prices of talent
    26   representational services and to control access to writers’ services. The details and
    27   extent of the Agencies’ conspiracy was kept secret and was not discovered by the
                                                  101
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 102 of 140 Page ID #:989




     1   Guilds or the Individual Counterclaimants before 2016.
     2         456. These violations of the Cartwright Act, without limitation, constitute a
     3   continuing unlawful trust and concert of action among the Agencies and their co-
     4   conspirators, the substantial terms of which were to fix, raise, maintain, and stabilize
     5   the prices of talent representational services and to control access to writers’
     6   services. The sale of talent representational services to studios and writers are
     7   inextricably intertwined.
     8         457. As a result of the Agencies’ and their co-conspirators’ unlawful
     9   conduct, prices for talent representational services provided to Guild members were
    10   raised, fixed, maintained, and stabilized in the State of California; the ability of Guild
    11   members to sell their writing services to studios and production companies has been
    12   suppressed; and the quality of the talent representation available to Guild members
    13   has been substantially reduced.
    14         458. The talent agency industry is highly concentrated. For example, as a
    15   result of numerous mergers and acquisitions (as well as the poaching of agents from
    16   smaller agencies), until April 2019, the three Counterclaim Defendants—CAA,
    17   UTA, and WME—represented writers in projects that accounted for approximately
    18   70% of Guild members’ earnings.
    19         459. For the purpose of formulating and effectuating their contract,
    20   combination, or conspiracy, the Agencies and their co-conspirators did those things
    21   they contracted, combined, or conspired to do, including:
    22         (a)    exchanging information regarding the pricing and terms of packaging
    23                fees;
    24         (b)    agreeing to propose the same “3-3-10” packaging fee to studios;
    25         (c)    proposing and negotiating with studios from a common “3-3-10”
    26                starting point;
    27
                                                    102
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 103 of 140 Page ID #:990




     1         (d)    agreeing to propose the same terms regarding base license fees to
     2                studios based on factors such as type of show, number of episodes, and
     3                method of distribution;
     4         (e)    making proposals to studios that reflected the price-fixed base license
     5                fee; and
     6         (f)    selling talent representation services in California and throughout the
     7                United States at non-competitive prices.
     8         460. Moreover, since June 20, 2019, the Agencies and their co-conspirators
     9   have collectively agreed to continue to adhere to the “3-3-10” model in any
    10   negotiations with the Guilds and have, further, collectively refused to agree to the
    11   Guilds’ Code of Conduct. These unlawful agreements have further unreasonably
    12   restrained price competition among competing sellers of talent representational
    13   services.
    14         461. Many of the Agencies’ co-conspirators have acted in conformity with
    15   these illegal agreements despite generating little to no revenues from packaging fees.
    16         462. Counterclaim Defendants CAA, UTA, WME, and their co-conspirators
    17   are direct horizontal competitors. The Agencies’ co-conspirators have acted in
    18   conformity with these illegal agreements despite generating little to no revenues
    19   from packaging fees.
    20         463. The ATA is a trade association comprised of competing sellers of talent
    21   representational services, including Counterclaim Defendants CAA, UTA, WME,
    22   and their co-conspirators. The Agencies’ participation in the ATA faciliated the
    23   Agencies’ and their co-conspirators’ ability to reach these illegal agreements and to
    24   monitor compliance with them.
    25         464. The Agencies’ participation in the ATA helped to enable the Agencies
    26   and their co-conspirators to reach these illegal agreements and to monitor
    27   compliance with them.
                                                  103
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 104 of 140 Page ID #:991




     1         465. ATA committees, including the Negotiation/Strategy Committee, are
     2   staffed by senior executives of the Agencies and their co-conspirators. These
     3   executives regularly communicated with each other, including regarding
     4   negotiations with the Guilds.
     5         466. The Agencies jointly package audiovisual entertainment projects,
     6   which require the Agencies to disclose competitively sensitive information to each
     7   other regarding the terms of each Agency’s packaging fees for such project. Joint
     8   packaging therefore further faciliates the Agencies’ ability to monitor compliance
     9   with the illegal agreements described herein.
    10         467. No exemptions apply to the anticompetitive conduct alleged herein.
    11         468. The conduct of the Agencies and their co-conspirators was a direct,
    12   proximate and substantial factor in causing harm to Counterclaimants.
    13         469. These contracts, combinations, agreements, or conspiracies have
    14   caused substantial anticompetitive effects.
    15         470. Counterclaimants the Guilds and their members, including the
    16   Individual Counterclaimants, have suffered antitrust injury due to the illegal
    17   conspiracy because Guild members purchased talent representational services at
    18   artificially inflated prices and the quality of the talent representation available to
    19   Guild members has been substantially reduced.
    20         471. The Guilds have suffered antitrust injuries because they have had to
    21   divert their resources to, among other things, (1) monitor the Agencies’ packaging
    22   practices, (2) educate Guild members about the Agencies’ conflicts of interest, (3)
    23   enforce Guild members’ rights, including through contract enforcement actions
    24   under the MBA and (4) negotiate additional protections for writers in the MBA that
    25   would otherwise have been negotiated by writers’ talent agents, as described in
    26   greater detail above in Paragraphs 337-44. The Guilds have also received lower dues
    27   payments as a direct result of the inflated price of talent representation services and
                                                  104
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 105 of 140 Page ID #:992




     1   the reduced member compensation caused by the Agencies’ price fixing of
     2   packaging fees.
     3         472. The Guilds’ members, including the Individual Counterclaimants, have
     4   suffered and will continue to suffer antitrust injuries as a direct result of the
     5   Agencies’ and their co-conspirators’ illegal conspiracy by way of lower
     6   compensation and lost opportunities for their creative television writing services, as
     7   well as because the quality of the talent representation available to Guild members
     8   has been substantially reduced.
     9         473. One of the objectives of the Agencies’ conspiracy is to frustrate the
    10   mission of the Guilds to ensure fair wages for their members.
    11         474. The alleged contract, combination or conspiracy is a per se violation of
    12   the Cartwright Act.
    13         475. The Individual Counterclaimants are entitled to treble damages, and
    14   Counterclaimants are also entitled to their costs of suit, including reasonable
    15   attorneys’ fees. Cal. Bus & Prof. Code §16750(a).
    16         476. Counterclaimants the Guilds, on their own behalf and on behalf of their
    17   members, and the Individual Counterclaimants are also entitled to an injunction
    18   against CAA, UTA, and WME, preventing and restraining the violations alleged
    19   herein. Cal. Bus & Prof. Code §16750(a).
    20                           FOURTH CLAIM FOR RELIEF
    21              Per Se Group Boycott in Violation of the Cartwright Act,
    22                         Cal. Bus. & Prof. Code §16700 et seq.
    23   (brought by the Individual Counterclaimants on their own behalf, and by the
    24         Guilds on their own behalf and on behalf of their members, against
    25                  Counterclaim Defendants CAA, UTA, and WME)
    26         477. Counterclaimants re-allege and incorporate by reference the allegations
    27   set forth in paragraphs 1-20, 241-305, and 307-398.
                                                  105
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 106 of 140 Page ID #:993




     1         478. The Agencies and their co-conspirators entered into and engaged in a
     2   contract, combination, or conspiracy in unreasonable restraint of trade in violation
     3   of the Cartwright Act, California Business and Professions Code §16700 et seq., by
     4   artificially reducing or eliminating competition in California and the United States.
     5         479. The Agencies’ and their co-conspirators’ contract, combination, trust
     6   or conspiracy was entered into, carried out, effectuated, and perfected mainly within
     7   the State of California, and the Agencies’ conduct within California injured
     8   Counterclaimants the Guilds’ members, including the Individual Counterclaimants,
     9   within California and throughout the United States.
    10         480.   Independent economic actors—including Counterclaim Defendants
    11   CAA, UTA, WME, and their co-conspirators—may not collude on the prices they
    12   would accept for their services or otherwise engage in concerted anticompetitive
    13   action in the marketplace. See, e.g., FTC v. Super. Ct. Trial Lawyers Ass’n, 493 U.S.
    14   411, 422 (1990). They also may not agree to engage in horizontal group boycotts of
    15   suppliers, customers, or others. See, e.g., Fashion Originators’ Guild of Am., Inc. v.
    16   FTC, 312 U.S. 457 (1941).        Specifically, collective bargaining by non-labor
    17   organizations over the price of a service, and collective refusals to deal with
    18   particular suppliers, customers, or others, are per se illegal under California law.
    19   See, e.g., Oakland-Alameda County Builders’ Exch. v. F. P. Lathrop Constr. Co., 4
    20   Cal.3d 354, 365 (1971).
    21         481. The Agencies possess a dominant market position. Due to the operation
    22   of the laws of California and other states, talent agencies possess a statutory
    23   monopoly over the procurement of employment opportunities for talent. Within this
    24   statutory monopoly, the Agencies possess a dominant share even among other talent
    25   agencies in the sale of talent representational services. For example, until April
    26   2019, the Counterclaim Defendants—CAA, UTA, and WME—represented writers
    27   in projects that accounted for approximately 70% of Guild members’ earnings. The
                                                  106
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 107 of 140 Page ID #:994




     1   Agencies are also dominant in the procurement of employment opportunities for
     2   Guild members. For example, two Agencies (WME and CAA) control more than
     3   80% of all television packages (representing more than 70% of all television series).
     4         482. For the purpose of formulating and effectuating their contract,
     5   combination, or conspiracy, the Agencies and their co-conspirators did those things
     6   they contracted, combined, or conspired to do, including by:
     7         (a)    Collectively discussing and agreeing on common stances to take with
     8                the Guilds after the Guilds had revoked their consent to collective
     9                negotiation with the agencies;
    10         (b)    Collectively taking common stances with the Guilds after the Guilds
    11                had revoked their consent to collective negotiation with the agencies;
    12         (c)    Collectively refusing to engage in individual rather than collective
    13                negotiations with the Guilds;
    14         (d)    Agreeing to blacklist any agency that agreed to the Guilds’ Code of
    15                Conduct, thereby harming the Guilds’ members who are represented by
    16                those agencies.
    17         483. These      contracts,   combinations,    agreements,    or   conspiracies
    18   substantially affected, and continue to affect, commerce within California and
    19   throughout the United States.
    20         484.   Counterclaim Defendants CAA, UTA, WME, and their co-
    21   conspirators are direct horizontal competitors.
    22         485.   The Agencies’ participation in the ATA helped to enable the Agencies
    23   and their co-conspirators to reach these illegal agreements and to monitor
    24   compliance with them.
    25         486. ATA committees, including the Negotiation/Strategy Committee, are
    26   staffed by senior executives of the Agencies and their co-conspirators. These
    27
                                                  107
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 108 of 140 Page ID #:995




     1   executives regularly communicated with each other, including regarding
     2   negotiations with the Guilds.
     3         487. The ATA is a trade association comprised of competing sellers of talent
     4   representational services, including Counterclaim Defendants CAA, UTA, WME,
     5   and their co-conspirators. The Agencies’ participation in the ATA faciliated the
     6   Agencies’ and their co-conspirators’ ability to reach these illegal agreements and to
     7   monitor compliance with them.
     8         488. No exemptions apply to the anticompetitive conduct alleged herein.
     9         489. The conduct of the Agencies and their co-conspirators was a substantial
    10   factor in causing harm to Counterclaimants the Guilds and their members, including
    11   the Individual Counterclaimants.
    12         490. As a direct and proximate result of the Agencies’ collusion, the Guilds
    13   have been, and continue to be, deprived of competition among individual agencies
    14   regarding negotiation of new franchise agreements.
    15         491. As a direct and proximate result of the Agencies’ and their co-
    16   conspirators’ collusion, the Guilds’ members have had, and will continue to have,
    17   an artificially reduced choice of employment opportunities.
    18         492. These contracts, combinations, agreements, or conspiracies have
    19   caused substantial anticompetitive effects.
    20         493. The Guilds’ members, including the Individual Counterclaimants, have
    21   suffered antitrust injury due to the illegal conspiracy.
    22         494. The Guilds have also suffered antitrust injuries due to the Agencies’
    23   illegal conspiracy. For example, the Guilds have had to divert their resources by
    24   spending significant time and money in building and expanding their alternative
    25   staffing systems described at Paragraph 398.
    26         495. One of the objectives of the Agencies’ group boycott is to frustrate the
    27   mission of the Guilds to ensure fair wages for their members.
                                                   108
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 109 of 140 Page ID #:996




     1           496. The alleged group boycott is a per se violation of the federal antitrust
     2   laws.
     3           497. The Individual Counterclaimants are entitled to treble damages. Cal.
     4   Bus & Prof. Code §16750(a).
     5           498. Counterclaimants the Guilds, on their own behalf and on behalf of their
     6   members, and the Individual Counterclaimants are also entitled to an injunction
     7   against CAA, UTA, and WME, preventing and restraining the violations alleged
     8   herein, and an award of attorneys’ fees and costs. Cal. Bus & Prof. Code §16750(a).
     9                             FIFTH CLAIM FOR RELIEF
    10                                Breach of Fiduciary Duty
    11           (brought by the Individual Counterclaimants on their own behalf,
    12                 and by the Guilds on behalf of their members, against
    13                   Counterclaim Defendants CAA, UTA, and WME)
    14           499. Counterclaimants re-allege and incorporate by reference the allegations
    15   set forth in paragraphs 1-20, 241-305, and 307-398.
    16           500. Under California law, an agent owes a fiduciary duty to his or her
    17   principal, which includes the duty of loyalty and the duty to avoid conflicts of
    18   interest.
    19           501. At all times relevant to the Complaint, each of the Agencies owed
    20   fiduciary duties to the Individual Counterclaimants and to all Guild members
    21   represented by the Agencies.
    22           502. The Agencies each willfully breached their fiduciary duties to the
    23   Individual Counterclaimants and other Guild members represented by the Agencies
    24   by placing their own interests, including but not limited to their interests in
    25   packaging fees, above those of their clients, the Individual Counterclaimants and
    26   other Guild members, and by increasing their own profits, including but not limited
    27   to profits generated by packaging fees, at the expense of the Individual
                                                  109
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 110 of 140 Page ID #:997




     1   Counterclaimants and other Guild members, which also constituted a breach of the
     2   duty of loyalty.
     3         503. Instances in which the Agencies put their own interests above those of
     4   their clients to whom they owed fiduciary duties and a duty of loyalty included, but
     5   are not limited to, the Agencies’ entrance into packaging fee agreements pursuant to
     6   which the Agencies’ packaging fees increased with a corresponding reduction in the
     7   payments received by their clients and decreased with a corresponding increase in
     8   the payments received by their clients; the Agencies’ entrance into packaging fee
     9   agreements pursuant to which the Agencies’ packaging fee necessarily decreased the
    10   funding available for their clients to use in producing the programs for which the
    11   Agencies received packaging fees; the Agencies’ pursuit of negotiating strategies
    12   and entrance into agreements designed to maximize their packaging fees at the
    13   expense of their clients’ economic and creative interests; the Agencies’ negotiation
    14   of more favorable profit definitions for themselves than for their clients; the
    15   Agencies’ refusal to approve their clients’ agreements with studios to work on
    16   particular projects absent a packaging fee agreement that benefitted the Agencies at
    17   their clients’ expense; the Agencies’ steering of their clients to projects in which
    18   they could claim packaging fees, depriving them of employment opportunities and
    19   greater compensation; and the Agencies’ failure to pursue the highest possible
    20   compensation for their clients, or to pursue compensation already owed to their
    21   clients, when doing so would compromise the Agencies’ own interests in future
    22   packaging fees.
    23         504.    The Agencies each further willfully breached their fiduciary duty to
    24   the Individual Counterclaimants and other Guild members by proceeding with the
    25   representation of their clients under numerous conflicts of interest without obtaining
    26   valid, informed consent to those conflicts of interest from the Individual
    27   Counterclaimants or from other Guild members. In particular, the Agencies failed
                                                  110
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 111 of 140 Page ID #:998




     1   to disclose the material terms of their packaging fee agreements with particular
     2   studios regarding particular programs—including all economic terms of those
     3   agreements—before representing their writer-clients in connection with those
     4   programs, and have deliberately concealed from their clients either the existence of
     5   packaging fee agreements, the terms of the agreements, and/or the conflicts of
     6   interest created by the agreements.
     7         505. As a result of the Agencies’ willful breaches of their fiduciary duties to
     8   the Individual Counterclaimants, they have suffered significant damages, including
     9   but not limited to lost wages, lost employment opportunities, and other economic
    10   losses.
    11         506. As a result of the Agencies’ willful breaches of their fiduciary duties to
    12   the Guilds’ members, the Guilds’ members have suffered significant harm, including
    13   but not limited to lost wages, lost employment opportunities, and other economic
    14   losses.
    15         507. Counterclaimants are informed and believe that the Agencies
    16   committed the aforementioned acts maliciously, fraudulently, and oppressively, with
    17   the wrongful intention of injuring Counterclaimants, from an improper and evil
    18   motive amounting to malice, and in conscious disregard of Counterclaimants’ rights.
    19   The Individual Counterclaimants are therefore entitled to recover punitive damages
    20   from the Agencies in an amount according to proof.
    21                            SIXTH CLAIM FOR RELIEF
    22                      Constructive Fraud, Cal. Civ. Code §1573
    23   (brought by the Individual Counterclaimants on their own behalf, and by the
    24    Guilds on behalf of their members, against Counterclaim Defendants CAA,
    25                                   UTA, and WME)
    26         508. Counterclaimants re-allege and incorporate by reference the allegations
    27   set forth in paragraphs 1-20, 241-305, and 307-398.
                                                 111
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 112 of 140 Page ID #:999




     1         509. Under California law, “[c]onstructive fraud consists … [i]n any breach
     2   of duty which, without an actually fraudulent intent, gains an advantage to the person
     3   in fault, or any one claiming under him, by misleading another to his prejudice, or
     4   to the prejudice of any one claiming under him.” Cal. Civ. Code §1573. Pursuant
     5   to Civil Code §1573, an agent’s breach of his or her fiduciary duty to a principal thus
     6   constitutes constructive fraud. Specifically, the failure of a fiduciary to disclose a
     7   material fact to his principal that might affect the fiduciary’s motives or the
     8   principal’s decision constitutes constructive fraud, regardless of whether the
     9   fiduciary acted with fraudulent intent.
    10         510.    The Agencies, through their agents, each committed constructive fraud
    11   by breaching their fiduciary duties to the Individual Counterclaimants and to other
    12   Guild members represented by the Agencies by placing their own interests above
    13   that of their clients, the Individual Counterclaimants and other Guild members, and
    14   by increasing their own profits at the expense of the Individual Counterclaimants
    15   and other Guild members, which constituted a breach of the duty of loyalty. The
    16   Agencies, through their agents, committed constructive fraud by breaching their
    17   fiduciary duties to the Individual Counterclaimants and other Guild members by
    18   proceeding with the representation under numerous conflicts of interest without
    19   disclosing either the existence of those conflicts or the material facts concerning
    20   those conflicts of interest to the Individual Counterclaimants or other Guild
    21   members. The Agencies, through their agents, committed constructive fraud by
    22   failing to disclose to the Individual Counterclaimants and other Guild members
    23   material facts known to the Agencies, which material facts might affect the
    24   Agencies’ motives or, if disclosed to the Individual Counterclaimants and other
    25   Guild members, would have affected the Individual Counterclaimants’ and other
    26   Gild members’ decisions, including but not limited to the following:
    27
                                                   112
    28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                     Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 113 of 140 Page ID
                                  #:1000



  1          (a)     Concealing the existence of and/or the terms of the Agencies’
  2   packaging fee agreements and the fact that packaging fees are an inherent conflict
  3   of interest;
  4          (b)     Concealing the fact that packaging fees are paid directly by the studios
  5   from the program’s budget or revenues to the Agencies;
  6          (c)     Concealing the fact that the Agencies sought to prevent the Individual
  7   Counterclaimants and other Guild members represented by the Agencies from
  8   working with talent represented by other talent agencies in order to avoid having to
  9   split packaging fees with other talent agencies;
 10          (d)     Concealing the fact that the Agencies intentionally failed to maximize
 11   how much the Individual Counterclaimants and other Guild members represented
 12   by the Agencies were or are paid for their work in order to maximize packaging fees
 13   for themselves;
 14          (e)     Concealing the fact that the Agencies intentionally failed to pitch their
 15   clients the Individual Counterclaimants’ and other Guild members’ work to studios
 16   that would pay the writers the most, and instead, pitched               the Individual
 17   Counterclaimants’ and other Guild members’ work to those studios that the
 18   Agencies believed would pay the largest packaging fee;
 19          (f)     Concealing the fact that the Agencies often make more in packaging
 20   fees than the Individual Counterclaimants and other Guild members represented by
 21   the Agencies are paid for their work on a particular program;
 22          (g)     Concealing the fact that packaging fees are frequently paid to the
 23   Agencies before the profits that determine how the Individual Counterclaimants’ and
 24   other members of the Guilds’ profits are calculated, which therefore reduces the
 25   overall amount of money paid to the Individual Counterclaimants and other Guild
 26   members represented by the Agencies for their work on a particular show;
 27
                                                 113
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 114 of 140 Page ID
                                  #:1001



  1         (h)      Concealing the fact that the Agencies’ compensation in a packaging fee
  2   arrangement is often tied to the budget of a particular production or program rather
  3   than the amount paid to the Individual Counterclaimants and other Guild members
  4   represented by the Agencies, and therefore, the Agencies are incentivized to reduce
  5   the amount paid to the Individual Counterclaimants and other Guild members
  6   represented by the Agencies in order to increase the amount of the budget available
  7   to compensate the Agencies;
  8         (i)      Concealing the fact that the Agencies use popular writers, including the
  9   Individual Counterclaimants and other Guild members represented by the Agencies,
 10   as leverage to secure packaging fees even where doing so does not serve the
 11   economic and/or creative interests of their writer-clients the Individual
 12   Counterclaimants and other Guild members;
 13         (j)      Concealing the fact that the Agencies have, in some instances,
 14   intentionally and actively suppressed the wages of their own writer-clients the
 15   Individual Counterclaimants and other Guild members represented by the Agencies
 16   in order to secure more lucrative “packaging fees” for themselves; and
 17         (k)      Concealing the fact that the Agencies’ interests in negotiating
 18   packaging fees for themselves are not aligned with their clients the Individual
 19   Counterclaimants and other Guild members, and in fact, are at direct odds with the
 20   Agencies’ clients.
 21         511. The Guilds’ members, including the Individual Counterclaimants,
 22   justifiably expect their agents to loyally represent their interests, in accordance with
 23   California agency law principles. The Guilds’ members represented or formerly
 24   represented by the Agencies, including the Individual Counterclaimants, have
 25   justifiably relied, to their detriment, on the Agencies’ misleading concealment of the
 26   above facts.
 27         512. As a result of the Agencies’ commission of constructive fraud under
                                                114
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 115 of 140 Page ID
                                  #:1002



  1   Civil Code §1573, the Individual Counterclaimants suffered significant damages,
  2   including but not limited to lost wages, lost employment opportunities, and other
  3   economic losses.
  4         513. As a result of CAA’s, UTA’s, and WME’s commission of constructive
  5   fraud under Civil Code §1573, the Guilds’ members suffered significant harm,
  6   including but not limited to lost wages, lost employment opportunities, and other
  7   economic losses.
  8         514. Counterclaimants are informed and believe that the Agencies
  9   committed the aforementioned violations of Civil Code §1573 maliciously and
 10   oppressively, with the wrongful intention of injuring Counterclaimants, from an
 11   improper and evil motive amounting to malice, and in conscious disregard of
 12   Counterclaimants’ rights. The Individual Counterclaimants are therefore entitled to
 13   recover punitive damages from the Agencies in an amount according to proof.
 14                           SEVENTH CLAIM FOR RELIEF
 15              Unfair Competition, Cal. Bus. & Prof. Code §17200 et seq.
 16         (brought by the Individual Counterclaimants on their own behalf,
 17                      and by the Guilds on their own behalf, against
 18                  Counterclaim Defendants CAA, UTA, and WME)
 19         515. Counterclaimants re-allege and incorporate by reference the allegations
 20   set forth in paragraphs 1-20, 241-305, and 307-398.
 21         516. California’s Unfair Competition Law, Cal. Bus. & Prof. Code §17200
 22   et seq. (“UCL”), prohibits “unlawful, unfair or fraudulent business act[s].”
 23         517. The Agencies’ packaging fee practices violate the UCL in four respects.
 24         518. First, packaging fees are an “unlawful” or “unfair” practice because
 25   they constitute a breach of the Agencies’ fiduciary duties to their clients.
 26         519. Second, packaging fees are an “unlawful” or “unfair” practice because
 27   they constitute constructive fraud under Civil Code §1573.
                                                115
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 116 of 140 Page ID
                                  #:1003



  1         520. Third, packaging fees are an “unfair” practice because they deprive
  2   writers of loyal, conflict-free representation; divert compensation away from the
  3   writers and other creative talent that are responsible for creating valuable television
  4   and film properties; and undermine the market for writers’ creative endeavors. The
  5   enormous harms caused by the Agencies’ receipt of packaging fees far outweigh the
  6   benefit, if any, to their writer-clients.       Because of the Agencies’ threats of
  7   blacklisting described above, the Individual Counterclaimants and other Guild
  8   members cannot reasonably avoid the Agencies’ unfair packaging fee practices. The
  9   Agencies’ conduct also offends several established California and federal public
 10   policies, including but not limited to the public policies expressed in Civil Code
 11   §§1573, 2232(c), and 29 U.S.C. §186. The Agencies’ receipt of packaging fees is
 12   further immoral, unethical, oppressive, unscrupulous, and substantially injurious to
 13   the Agencies’ writer-clients, who are the consumers of their representational
 14   services.
 15         521. Fourth, packaging fees are an “unlawful” or “unfair” practice because
 16   they violate Section 302 of the federal Labor-Management Relations Act
 17   (“LMRA”), 29 U.S.C. §186, the so-called “anti-kickback” provision of the Taft-
 18   Hartley Act.
 19         522. Subsection (a) of LMRA Section 302 makes it unlawful for “any
 20   employer or association of employers … or who acts in the interest of an employer
 21   to pay, lend, or deliver, or agree to pay, lend, or deliver, any money or other thing of
 22   value … to any representative of any of his employees who are employed in an
 23   industry affecting commerce.” 29 U.S.C. §186(a) (emphasis added). The same
 24   section makes it unlawful for “any person to request, demand, receive, or accept, or
 25   agree to receive or accept, any payment, loan, or delivery of any money or other
 26   things of value prohibited by subsection (a).” Id. §186(b).
 27         523. The television and film industries are industries that affect commerce.
                                                116
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 117 of 140 Page ID
                                  #:1004



  1   Indeed, those industries generate hundreds of millions of dollars of national and
  2   international revenue each year.
  3         524. The studios that produce the television shows and films on which the
  4   Individual Counterclaimants and other Guild-member writers work are employers
  5   for the purposes of LMRA Section 302.
  6         525. CAA, UTA, and WME are each representatives of the studios’
  7   employees for the purposes of LMRA Section 302. Indeed, the very reason CAA,
  8   UTA, or WME is retained by writers is to represent those writers in procuring
  9   employment opportunities and negotiating wages in excess of the minimums
 10   established by the MBA. Any agent representing a writer in negotiations with a
 11   studio is exercising authority delegated to the agent by the Guilds (which otherwise
 12   have the exclusive right to negotiate on behalf of the represented employees).
 13         526. The key feature of any packaging fee agreement is the payment of a
 14   negotiated fee by the employer studio to the employee representative, i.e. to CAA,
 15   UTA, or WME. Such payments are expressly prohibited by and unlawful under
 16   LMRA Section 302, and therefore constitute an unlawful business practice for the
 17   purposes of California’s UCL.
 18         527. The Individual Counterclaimants and the Guilds have lost money or
 19   property as a result of the Agencies’ packaging fee practices. As noted above, the
 20   Individual Counterclaimants have been required to spend money to retain other
 21   professionals to provide services their agents should have been providing; have seen
 22   their compensation reduced by virtue of packaging fees; and have been denied
 23   employment opportunities because of the misalignment of incentives that results
 24   from the Agencies’ packaging fee practices, as alleged in greater detail above. The
 25   Guilds have been required to divert their resources to create new staffing systems,
 26   negotiate new protections for their members with the AMPTP, monitor the
 27   Agencies’ packaging fees, educate members about the Agencies’ packaging fee
                                              117
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 118 of 140 Page ID
                                  #:1005



  1   abuses, prepare a comprehensive campaign to address those abuses and end
  2   packaging fees, and enforce their members’ contractual rights after the Agencies
  3   failed to do so. The Guilds have also lost dues revenue due to packaging fees.
  4         528. As a result of the Agencies’ unlawful and unfair business practices,
  5   Counterclaimants are entitled to injunctive relief and disgorgement of agency
  6   profits, and the Individual Counterclaimants are entitled to restitution. Cal. Bus. &
  7   Prof. Code §17203.
  8                            EIGHTH CLAIM FOR RELIEF
  9               Investment of Racketeering Income, 18 U.S.C. §1962(a)
 10    (brought by the Individual Counterclaimants on their own behalf, and by the
 11         Guilds on their own behalf and on behalf of their members, against
 12                  Counterclaim Defendants CAA, UTA, and WME)
 13         529. Counterclaimants re-allege and incorporate by reference the allegations
 14   set forth in paragraphs 1-528.
 15         530. The RICO Act, 18 U.S.C. §1962(a), makes it “unlawful for any person
 16   who has received any income derived, directly or indirectly, from a pattern of
 17   racketeering activity … , to use or invest, directly or indirectly, any part of such
 18   income, or the proceeds of such income, in acquisition of any interest in, or the
 19   establishment or operation of, any enterprise which is engaged in, or the activities of
 20   which affect, interstate or foreign commerce.”
 21         531. The RICO Act defines “racketeering activity” to include “any act which
 22   is indictable under title 29, United States Code, section 186 (dealing with restrictions
 23   on payments and loans to labor organizations).” 18 U.S.C. §1961(1)(C).
 24   Accordingly, violations of the anti-kickback provisions of the LMRA, i.e. Section
 25   302, 29 U.S.C. §186(a) and (b), constitute racketeering activity under the RICO Act.
 26         532. Each of the Agencies is a “person” within the meaning of the RICO
 27   Act. 18 U.S.C. §1962(a); see also id. §1961(3) (“‘person’ includes any individual
                                                118
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 119 of 140 Page ID
                                  #:1006



  1   or entity capable of holding a legal or beneficial interest in property”).
  2         533. Each of the Agencies is also an “enterprise which is engaged in, or the
  3   activities of which affect, interstate or foreign commerce” within the meaning of the
  4   RICO Act. 18 U.S.C. §1962(a); see also id. §1961(4) (“‘enterprise’ includes any
  5   individual, partnership, corporation, association, or other legal entity, and any union
  6   or group of individuals associated in fact although not a legal entity”).
  7         534. Each of the Agencies has engaged in a pattern of racketeering activity
  8   within the meaning of 18 U.S.C. §1962(a)—namely, each Agency’s repeated
  9   violations of LMRA Section 302 in the form of receiving packaging fees from their
 10   writer-clients’ employers, the studios. See 29 U.S.C. §186(a), (b). Every time one
 11   of the Agencies receives any sum of money directly from a studio as part of a
 12   package agreement, that payment violates LMRA Section 302.               See id.   The
 13   Agencies have each received multiple unlawful payments from the studios on each
 14   show or film packaged by each Agency, resulting in hundreds, if not thousands, of
 15   separate LMRA Section 302 violations over the last ten years. See 18 U.S.C.
 16   §1961(5). This pattern of racketeering activity directly benefits the Agencies, as the
 17   unlawful payments are a major source of the Agencies’ income.
 18         535. The Agencies have each invested the income or proceeds of their
 19   pattern of racketeering activity—namely, the unlawful packaging fees—back into
 20   the operation of each Agency, in violation of 18 U.S.C. §1962(a).
 21         536. In the alternative, the Agencies and each of the studios with which the
 22   Agencies deal are groups of persons associated together for the common purpose of
 23   engaging in a continuing course of conduct—namely, packaging television and film
 24   productions, and paying unlawful packaging fees from the studio to the Agency. The
 25   association of an Agency and each studio is therefore an “enterprise engaged in, or
 26   the activities of which affect, interstate or foreign commerce” within the meaning of
 27   the RICO Act. 18 U.S.C. §1962(c); see also id. §1961(4) (“‘enterprise’ includes any
                                                119
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 120 of 140 Page ID
                                  #:1007



  1   individual, partnership, corporation, association, or other legal entity, and any union
  2   or group of individuals associated in fact although not a legal entity”).
  3         537. The Agencies have each used the income or proceeds of their pattern of
  4   racketeering activity—namely, the unlawful packaging fees—in the acquisition of
  5   their interests in or the establishment or operation of the association-in-fact
  6   enterprises described in the previous paragraph, in violation of 18 U.S.C. §1962(a).
  7   The Agencies receive substantial income from packaging fees; the Agencies
  8   necessarily use those same resources when coordinating their activities with the
  9   studios, such that the Agencies have either directly or indirectly used the proceeds
 10   of their patterns of racketeering activity to obtain an interest in or to establish or
 11   operate a RICO enterprise in violation of §1962(a).
 12         538. In addition and in the alternative, the Agencies’ affiliate production
 13   companies are “enterprise[s] engaged in, or the activities of which affect, interstate
 14   or foreign commerce” within the meaning of the RICO Act. 18 U.S.C. §1962(c);
 15   see also id. §1961(4) (“‘enterprise’ includes any individual, partnership, corporation,
 16   association, or other legal entity, and any union or group of individuals associated
 17   in fact although not a legal entity”).
 18         539. The Agencies have used the income or proceeds of their pattern of
 19   racketeering activity—namely, the unlawful packaging fees—in the acquisition of
 20   the Agencies’ interest in or in the establishment or operation of the affiliate
 21   production companies described in the previous paragraph, in violation of 18 U.S.C.
 22   §1962(a). The Agencies receive substantial income from packaging fees; the
 23   Agencies necessarily use those same resources in funding their affiliate production
 24   company enterprises, such that the Agencies have each either directly or indirectly
 25   used the proceeds of their pattern of racketeering activity to obtain an interest in or
 26   to establish or operate a RICO enterprise in violation of §1962(a).
 27         540. Each of the above enterprises exists separate and apart from the pattern
                                               120
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 121 of 140 Page ID
                                  #:1008



  1   of racketeering activity alleged herein.
  2         541. 18 U.S.C. §1964(c) provides a private cause of action to “[a]ny person
  3   injured in his business or property by reason of a violation of” the RICO Act.
  4         542. Under any of the above alternative theories, the Individual
  5   Counterclaimants and the Guilds have lost money or property as a result of the
  6   Agencies’ violations of §1962(a) within the meaning of 18 U.S.C. §1964(c). The
  7   Agencies’ pattern of racketeering activity (i.e. their receipt of packaging fees) has
  8   allowed them to dominate the marketplace for talent representational services,
  9   thereby harming the Guilds’ members, including the Individual Counterclaimants,
 10   by denying them conflict-free representation, lowering their income, requiring them
 11   to pay artificially inflated prices for talent representational services, and reducing
 12   the quality of talent representational services available to them. In addition, as noted
 13   above, the Individual Counterclaimants have been required to spend money to retain
 14   other professionals to provide services their agents should have been providing; have
 15   seen their compensation reduced by virtue of packaging fees; and have been denied
 16   employment opportunities because of the misalignment of incentives that results
 17   from the Agencies’ packaging fee practices, including the Agencies’ reinvestment
 18   of packaging fees in their operations and/or in their acquisition of an interest in or
 19   establishment or operation of any of the above alternative RICO enterprises, as
 20   alleged in more detail above. The Guilds have been required to divert their resources
 21   to create new staffing systems, negotiate new protections for their members with the
 22   AMPTP, monitor the Agencies’ packaging fees, educate members about the
 23   Agencies’ packaging fee abuses, prepare a comprehensive campaign to address
 24   those abuses and end packaging fees, and enforce their members’ contractual rights
 25   after the Agencies failed to do so. The Guilds have also lost dues revenue due to
 26   packaging fees and their reinvestment in the Agencies or in the alternative RICO
 27   enterprises, which permits the racketeering activity to continue.
                                                 121
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 122 of 140 Page ID
                                  #:1009



  1         543. As a result of each of the Agencies’ violations of §1962(a),
  2   Counterclaimants are entitled to injunctive relief, including but not limited to an
  3   order requiring the dissolution or reorganization of each of the Agencies. 18 U.S.C.
  4   §1964(a).
  5         544.     As a result of each of the Agencies’ RICO violations, the Individual
  6   Counterclaimants and the Guilds on their on behalf are also entitled to treble
  7   damages, as well as attorneys’ fees and costs. 18 U.S.C. §1964(c).
  8                             NINTH CLAIM FOR RELIEF
  9             Maintenance of Racketeering Enterprise, 18 U.S.C. §1962(b)
 10          (brought by the Individual Counterclaimants on their own behalf,
 11       and by the Guilds on their own behalf and on behalf of their members,
 12                against Counterclaim Defendants CAA, UTA, and WME)
 13         545. Counterclaimants re-allege and incorporate by reference the allegations
 14   set forth in paragraphs 1-544.
 15         546. The RICO Act, 18 U.S.C. §1962(b), makes it “unlawful for any person
 16   through a pattern of racketeering activity … to acquire or maintain, directly or
 17   indirectly, any interest in or control of any enterprise which is engaged in, or the
 18   activities of which affect, interstate or foreign commerce.”
 19         547. The RICO Act defines “racketeering activity” to include “any act which
 20   is indictable under title 29, United States Code, section 186 (dealing with restrictions
 21   on payments and loans to labor organizations).” 18 U.S.C. §1961(1)(C).
 22   Accordingly, violations of the anti-kickback provisions of the LMRA, i.e. Section
 23   302, 29 U.S.C. §186(a) and (b), constitute racketeering activity under the RICO Act.
 24         548. Each of the Agencies is a “person” within the meaning of the RICO
 25   Act. 18 U.S.C. §1962(a); see also id. §1961(3) (“‘person’ includes any individual
 26   or entity capable of holding a legal or beneficial interest in property”).
 27         549. Each of the Agencies is an “enterprise which is engaged in, or the
                                                122
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 123 of 140 Page ID
                                  #:1010



  1   activities of which affect, interstate or foreign commerce” within the meaning of the
  2   RICO Act. 18 U.S.C. §1962(b); see also id. §1961(4) (“‘enterprise’ includes any
  3   individual, partnership, corporation, association, or other legal entity, and any union
  4   or group of individuals associated in fact although not a legal entity”).
  5         550. The Agencies have engaged in a pattern of racketeering activity within
  6   the meaning of 18 U.S.C. §1962(a)—namely, their repeated violations of LMRA
  7   Section 302 in the form of receiving packaging fees from their writer-clients’
  8   employers, the studios. See 29 U.S.C. §186(a), (b). Every time one of the Agencies
  9   receives any sum of money directly from a studio as part of a package agreement,
 10   that payment violates LMRA Section 302. See id. The Agencies have each received
 11   multiple unlawful payments from the studios on each show or film packaged by each
 12   Agency, resulting in hundreds, if not thousands, of separate LMRA Section 302
 13   violations over the last ten years.     See 18 U.S.C. §1961(5). This pattern of
 14   racketeering activity directly benefits the Agencies, as the unlawful payments are a
 15   major source of the Agencies’ income.
 16         551. Each of the Agencies is a “person” that, “through a pattern of
 17   racketeering activity”—i.e. through the Agencies’ repeated violations of LMRA
 18   Section 302—has “acquire[d] or maintain[ed], directly or indirectly, any interest in
 19   or control of” each Agency, in violation of §1962(b). Specifically, the Agencies’
 20   pattern of racketeering activity—i.e. their repeated receipt of packaging fees—is
 21   directly linked to their maintenance of an interest in and control over each Agency’s
 22   business, as packaging fees have indeed become a major part of each Agency’s
 23   business model. The Agencies’ packaging fee practices are maintained and directed
 24   from the very top of each organization.
 25         552. In the alternative, each Agency and each of the studios with which each
 26   Agency deals are groups of persons associated together for the common purpose of
 27   engaging in a continuing course of conduct—namely, packaging television and film
                                                123
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 124 of 140 Page ID
                                  #:1011



  1   productions, and paying unlawful packaging fees from the studio to the Agency. The
  2   association of each Agency and each studio is therefore an “enterprise engaged in,
  3   or the activities of which affect, interstate or foreign commerce” within the meaning
  4   of the RICO Act. 18 U.S.C. §1962(b); see also id. §1961(4) (“‘enterprise’ includes
  5   any individual, partnership, corporation, association, or other legal entity, and any
  6   union or group of individuals associated in fact although not a legal entity”).
  7         553. Accordingly, each Agency is a “person” that, “through a pattern of
  8   racketeering activity”—i.e. through the Agencies’ repeated violations of LMRA
  9   Section 302—have “acquire[d] or maintain[ed], directly or indirectly, any interest in
 10   or control of” the association-in-fact enterprises described in the previous paragraph,
 11   in violation of §1962(b).      Specifically, the Agencies’ pattern of racketeering
 12   activity—i.e. their repeated receipt of packaging fees—is directly linked to their
 13   interest in or control of the association-in-fact enterprises, as the Agencies’ past
 14   packaging fees are used to fund their continued packaging fee practices, and are the
 15   very purpose of the Agencies’ participation in the association-in-fact enterprises.
 16         554. In addition and in the alternative, the Agencies’ affiliate production
 17   companies are “enterprise[s] engaged in, or the activities of which affect, interstate
 18   or foreign commerce” within the meaning of the RICO Act. 18 U.S.C. §1962(b);
 19   see also id. §1961(4) (“‘enterprise’ includes any individual, partnership, corporation,
 20   association, or other legal entity, and any union or group of individuals associated
 21   in fact although not a legal entity”).
 22         555. Accordingly, each Agency is a “person” that, “through a pattern of
 23   racketeering activity”—i.e. through the Agencies’ repeated violations of LMRA
 24   Section 302—have “acquire[d] or maintain[ed], directly or indirectly, any interest in
 25   or control of” the affiliate production company enterprises described in the previous
 26   paragraph, in violation of §1962(b).        Specifically, the Agencies’ pattern of
 27   racketeering activity—i.e. their repeated receipt of packaging fees—is directly
                                               124
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 125 of 140 Page ID
                                  #:1012



  1   linked to their interest in or control of the affiliate production company enterprises,
  2   as the Agencies’ past packaging fees are used to fund their new forays into
  3   production via these enterprises.
  4         556. Each of the above enterprises exists separate and apart from the pattern
  5   of racketeering activity alleged herein.
  6         557. 18 U.S.C. §1964(c) provides a private cause of action to “[a]ny person
  7   injured in his business or property by reason of a violation of” the RICO Act.
  8         558. The Individual Counterclaimants and the Guilds have lost money or
  9   property as a result of the Agencies’ violations of §1962(b) within the meaning of
 10   18 U.S.C. §1964(c). The Agencies’ pattern of racketeering activity (i.e. their receipt
 11   of packaging fees) has allowed them to dominate the marketplace for talent agents’
 12   representational services, thereby harming the Guilds’ members, including the
 13   Individual Counterclaimants, by denying them conflict-free representation, lowering
 14   their income, requiring them to pay artificially inflated prices for talent
 15   representational services, and reducing the quality of talent representational services
 16   available to them. In addition, as noted above, the Individual Counterclaimants have
 17   been required to spend money to retain other professionals to provide services their
 18   agents should have been providing; have seen their compensation reduced by virtue
 19   of packaging fees; and have been denied employment opportunities because of the
 20   misalignment of incentives that results from the Agencies’ control of their business
 21   to continue their unlawful packaging fee practices, as alleged in more detail above.
 22   The Guilds have been required to divert their resources to create a new staffing
 23   system, negotiate new protections for their members with the AMPTP, monitor the
 24   Agencies’ control of their business to continue their unlawful packaging fee
 25   practices, educate members about the Agencies’ packaging fee abuses, prepare a
 26   comprehensive campaign to address those abuses and end packaging fees, and
 27   enforce their members’ contractual rights after the Agencies failed to do so. The
                                                 125
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 126 of 140 Page ID
                                  #:1013



  1   Guilds have also lost dues revenue due to the Agencies’ control of their business to
  2   continue their unlawful practice of receiving packaging fees.
  3         559.    As a result of the Agencies’ violations of §1962(b), Counterclaimants
  4   are entitled to injunctive relief, including but not limited to an order requiring the
  5   dissolution or reorganization of each Agency. 18 U.S.C. §1964(a).
  6         560.    As a result of the Agencies’ RICO violations, the Individual
  7   Counterclaimants and the Guilds on their own behalf are also entitled to treble
  8   damages, as well as attorneys’ fees and costs. 18 U.S.C. §1964(c).
  9                             TENTH CLAIM FOR RELIEF
 10                Control of Racketeering Enterprise, 18 U.S.C. §1962(c)
 11    (brought by the Individual Counterclaimants on their own behalf, and by the
 12         Guilds on their own behalf and on behalf of their members, against
 13                  Counterclaim Defendants CAA, UTA, and WME)
 14         561. Counterclaimants re-allege and incorporate by reference the allegations
 15   set forth in paragraphs 1-560.
 16         562. Section 1962(c) makes it “unlawful for any person employed by or
 17   associated with any enterprise engaged in, or the activities of which affect, interstate
 18   or foreign commerce, to conduct or participate, directly or indirectly, in the conduct
 19   of such enterprise’s affairs through a pattern of racketeering activity.”
 20         563. Each Agency is a “person” within the meaning of the RICO Act. 18
 21   U.S.C. §1962(a); see also id. §1961(3) (“‘person’ includes any individual or entity
 22   capable of holding a legal or beneficial interest in property”).
 23         564. The Agencies and each of the studios with which each Agency deals
 24   are groups of persons associated together for the common purpose of engaging in a
 25   continuing course of conduct—namely, packaging television and film productions,
 26   and paying unlawful packaging fees from the studio to the Agency. The association
 27   of each Agency and each studio is therefore an “enterprise engaged in, or the
                                                126
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 127 of 140 Page ID
                                  #:1014



  1   activities of which affect, interstate or foreign commerce” within the meaning of the
  2   RICO Act. 18 U.S.C. §1962(c); see also id. §1961(4) (“‘enterprise’ includes any
  3   individual, partnership, corporation, association, or other legal entity, and any union
  4   or group of individuals associated in fact although not a legal entity”).
  5         565. In addition, the Agencies’ affiliate production companies are
  6   “enterprise[s] engaged in, or the activities of which affect, interstate or foreign
  7   commerce” within the meaning of the RICO Act. 18 U.S.C. §1962(b); see also id.
  8   §1961(4) (“‘enterprise’ includes any individual, partnership, corporation,
  9   association, or other legal entity, and any union or group of individuals associated
 10   in fact although not a legal entity”).
 11         566. Each Agency is a “person” that is “associated” with the enterprises
 12   described above in the previous two paragraphs and that has “conduct[ed] or
 13   participate[d] in the conduct of such enterprise[s]’[] affairs through a pattern of
 14   racketeering activity”—i.e. through the Agencies’ repeated violations of LMRA
 15   Section 302—in violation of §1962(c). Specifically, the Agencies’ pattern of
 16   racketeering activity—the payment by studios of packaging fees to the Agencies—
 17   is among the primary purposes of the association in fact between the Agencies and
 18   the studios, i.e. the enterprises described in paragraph 564. Likewise, the Agencies’
 19   pattern of racketeering activity—the payment by studios of packaging fees to the
 20   Agencies—funds the Agencies’ investments in their affiliate production companies,
 21   i.e. the enterprises described in paragraph 565.
 22         567. Each of the above enterprises exists separate and apart from the pattern
 23   of racketeering activity alleged herein.
 24         568. 18 U.S.C. §1964(c) provides a private cause of action to “[a]ny person
 25   injured in his business or property by reason of a violation of” the RICO Act.
 26         569. The Individual Counterclaimants and the Guilds have lost money or
 27   property as a result of the Agencies’ violations of §1962(c) within the meaning of
                                                 127
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 128 of 140 Page ID
                                  #:1015



  1   18 U.S.C. §1964(c). The Agencies’ pattern of racketeering activity (i.e. their receipt
  2   of packaging fees) has allowed the Agencies to dominate the marketplace for talent
  3   agents’ representational services, thereby harming the Guilds’ members, including
  4   the Individual Counterclaimants, by denying them conflict-free representation,
  5   lowering their income, requiring them to pay artificially inflated prices for talent
  6   representational services, and reducing the quality of talent representational services
  7   available to them. In addition, as noted above, the Individual Counterclaimants have
  8   been required to spend money to retain other professionals to provide services their
  9   agents should have been providing; have seen their compensation reduced by virtue
 10   of packaging fees; and have been denied employment opportunities because of the
 11   misalignment of incentives that results from the Agencies’ packaging fee practices,
 12   as alleged in more detail above. The Guilds have been required to divert their
 13   resources to create new staffing systems, negotiate new protections for their
 14   members with the AMPTP, monitor the Agencies’ packaging fee practices, educate
 15   members about the Agencies’ packaging fee abuses, prepare a comprehensive
 16   campaign to address those abuses and end packaging fees, and enforce their
 17   members’ contractual rights after the Agencies failed to do so. The Guilds have also
 18   lost dues revenue due to the Agencies’ control of the above-described enterprises to
 19   obtain packaging fees.
 20         570.    As a result of the Agencies’ violations of §1962(c), Counterclaimants
 21   are entitled to injunctive relief, including but not limited to an order requiring the
 22   dissolution or reorganization of each Agency. 18 U.S.C. §1964(a).
 23         571.    As a result of the Agencies’ RICO violations, the Individual
 24   Counterclaimants and the Guilds on their own behalf are also entitled to treble
 25   damages, as well as attorneys’ fees and costs. 18 U.S.C. §1964(c).
 26
 27
                                               128
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 129 of 140 Page ID
                                  #:1016



  1                          ELEVENTH CLAIM FOR RELIEF
  2                     Racketeering Conspiracy, 18 U.S.C. §1962(d)
  3    (brought by the Individual Counterclaimants on their own behalf, and by the
  4         Guilds on their own behalf and on behalf of their members, against
  5                  Counterclaim Defendants CAA, UTA, and WME)
  6         572. Counterclaimants re-allege and incorporate by reference the allegations
  7   set forth in paragraphs 1-571.
  8         573. Section 1962(d) makes it “unlawful for any person to conspire to violate
  9   any of the provisions” of the RICO Act, i.e., 18 U.S.C. §1961(a)-(c).
 10         574. Each Agency is a “person” within the meaning of the RICO Act. 18
 11   U.S.C. §1962(a); see also id. §1961(3) (“‘person’ includes any individual or entity
 12   capable of holding a legal or beneficial interest in property”).
 13         575. The Agencies and their officers conspired to violate 18 U.S.C. §1962(a)
 14   by agreeing to reinvest the proceeds of the Agencies’ pattern of racketeering
 15   activity—namely, the receipt of packaging fees in violation of LMRA Section 302—
 16   back into the operation of each Agency, as described in more detail above, in
 17   violation of §1962(d). In the alternative, The Agencies and their officers conspired
 18   to violate 18 U.S.C. §1962(a) by agreeing to reinvest the proceeds of their pattern of
 19   racketeering activity—namely, the receipt of packaging fees in violation of LMRA
 20   Section 302—into the Agencies’ acquisition of an interest in and/or their control of
 21   the association-in-fact enterprises described in paragraph 536 above, and/or the
 22   Agencies’ acquisition of an interest in and/or the Agencies’ control of the affiliate
 23   production company enterprise described in paragraph 538 above, in violation of
 24   §1962(d).
 25         576. The Agencies and their officers also conspired to violate 18 U.S.C.
 26   §1962(b) by agreeing to “acquire or maintain, directly or indirectly, any interest in
 27   or control of” each Agency “through a pattern of racketeering activity”—namely,
                                                129
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 130 of 140 Page ID
                                  #:1017



  1   the receipt of packaging fees in violation of LMRA Section 302—as described in
  2   more detail above, in violation of §1962(d). In the alternative, the Agencies and
  3   their officers conspired to violate 18 U.S.C. §1962(b) by agreeing to “acquire or
  4   maintain, directly or indirectly, any interest in or control of” the association-in-fact
  5   enterprises described in paragraph 552 above, and/or the affiliate production
  6   company enterprises described in paragraph 554 above, “through a pattern of
  7   racketeering activity”—namely, the receipt of packaging fees in violation of LMRA
  8   Section 302— as described in more detail above, in violation of §1962(d).
  9         577. The Agencies also conspired with their officers and with the studios to
 10   violate §1964(c) by agreeing “to conduct or participate, directly or indirectly, in the
 11   conduct of” the RICO enterprises described in paragraphs 564 and 565 “through a
 12   pattern of racketeering activity”—namely, the receipt of packaging fees in violation
 13   of LMRA Section 302—as described in more detail above, in violation of §1962(d).
 14         578. 18 U.S.C. §1964(c) provides a private cause of action to “[a]ny person
 15   injured in his business or property by reason of a violation of” the RICO Act.
 16         579. The Individual Counterclaimants and the Guilds have lost money or
 17   property as a result of WME’s violations of §1962(d) within the meaning of 18
 18   U.S.C. §1964(c). The Agencies’ pattern of racketeering activity (i.e. their receipt of
 19   packaging fees) has allowed them to dominate the marketplace for talent agents’
 20   representational services, thereby harming the Guilds’ members, including the
 21   Individual Counterclaimants, by denying them conflict-free representation, lowering
 22   their income, requiring them to pay artificially inflated prices for talent
 23   representational services, and reducing the quality of talent representational services
 24   available to them. As noted above, the Individual Counterclaimants have also been
 25   required to spend money to retain other professionals to provide services their agents
 26   should have been providing; have seen their compensation reduced by virtue of
 27   packaging fees; and have been denied employment opportunities because of the
                                                130
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 131 of 140 Page ID
                                  #:1018



  1   misalignment of incentives that results from the Agencies’ packaging fee practices,
  2   as alleged in more detail above. The Guilds have been required to divert their
  3   resources to create new staffing systems, negotiate new protections for their
  4   members with the AMPTP, monitor the Agencies’ packaging fee practices, educate
  5   members about the Agencies’ packaging fee abuses, prepare a comprehensive
  6   campaign to address those abuses and end packaging fees, and enforce their
  7   members’ contractual rights after the Agencies failed to do so. The Guilds have also
  8   lost dues revenue due to the Agencies’ conspiracies to violate the RICO Act.
  9         580.    As a result of the Agencies’ violations of §1962(c), Counterclaimants
 10   are entitled to injunctive relief, including but not limited to an order requiring the
 11   dissolution or reorganization of WME. 18 U.S.C. §1964(a).
 12         581.    As a result of the Agencies’ RICO violations, the Individual
 13   Counterclaimants and the Guilds on their own behalf are also entitled to treble
 14   damages, as well as attorneys’ fees and costs. 18 U.S.C. §1964(c).
 15                          TWELFTH CLAIM FOR RELIEF
 16                      Declaratory Relief, 28 U.S.C. §§2201, 2202
 17    (brought by the Individual Counterclaimants on their own behalf, and by the
 18         Guilds on their own behalf and on behalf of their members, against
 19                  Counterclaim Defendants CAA, UTA, and WME)
 20         582. The Declaratory Relief Act, 28 U.S.C. §2201 et seq. provides that “[i]n
 21   a case of actual controversy within its jurisdiction, … any court of the United States,
 22   upon the filing of an appropriate pleading, may declare the rights and other legal
 23   relations of any interested party seeking such declaration, whether or not further
 24   relief is or could be sought. Any such declaration shall have the force and effect of
 25   a final judgment or decree and shall be reviewable as such.” Id. §2201(a).
 26         583. Section 2202 provides that “[f]urther necessary or proper relief based
 27   on a declaratory judgment or decree may be granted, after reasonable notice and
                                               131
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 132 of 140 Page ID
                                  #:1019



  1   hearing, against any adverse party whose rights have been determined by such
  2   judgment.” 28 U.S.C. §2201.
  3         584. An actual controversy has arisen and now exists between
  4   Counterclaimants and the Agencies concerning whether packaging fees constitute a
  5   breach of the Agencies’ fiduciary duties to their writer-clients, as described in
  6   greater detail above in paragraphs 499 through 507.
  7         585. An actual controversy has arisen and now exists between
  8   Counterclaimants and the Agencies concerning whether packaging fees constitute
  9   constructive fraud under Civil Code §1573, as described in greater detail above in
 10   paragraphs 508 through 514.
 11         586. An actual controversy has arisen and now exists between
 12   Counterclaimants and the Agencies concerning whether packaging fees constitute
 13   an unfair and/or unlawful practice under California’s UCL because they either
 14   breach the Agencies’ fiduciary duties to their writer-clients; constitute constructive
 15   fraud under Civil Code §1573; violate LMRA Section 302, 29 U.S.C. §186(a) and
 16   (b); deprive writers of loyal, conflict-free representation, divert compensation away
 17   from the writers and other creative talent that are responsible for creating valuable
 18   television and film properties, or undermine the market for writers’ creative
 19   endeavors; or all of the above, as described in greater detail above in paragraphs 515
 20   through 528.
 21         587. An actual controversy has arisen and now exists between
 22   Counterclaimants and the Agencies concerning whether the Agencies’ receipt of
 23   packaging fees violates Section 302 of the LMRA, 29 U.S.C. §186(a) and (b), as
 24   described in greater detail above in paragraphs 521 through 526.
 25         588. An actual controversy has arisen and now exists between
 26   Counterclaimants and the Agencies concerning whether the Agencies’ receipt and
 27   use of packaging fees violate the RICO Act, 18 U.S.C. §1962(a), (b), (c), and (d), as
                                               132
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 133 of 140 Page ID
                                  #:1020



  1   described in greater detail above in paragraphs 529 through 581.
  2           589. Counterclaimants are entitled to a declaration under §2201 that the
  3   Agencies’ receipt of packaging fees constitutes a breach of CAA’s, UTA’s, and
  4   WME’s fiduciary duty to their writer-clients, and injunctive relief under §2202 to
  5   prevent future violations of the same.
  6           590. Counterclaimants are entitled to a declaration under §2201 that the
  7   Agencies’ receipt of packaging fees constitutes constructive fraud under Civil Code
  8   §1573, and injunctive relief under §2202 to prevent future violations of the same.
  9           591. Counterclaimants are entitled to a declaration under §2201 that
 10   packaging fees constitute an unfair and/or unlawful practice under California’s UCL
 11   because they breach the Agencies’ fiduciary duties to their writer-clients; constitute
 12   constructive fraud under Civil Code §1573; violate LMRA Section 302, 29 U.S.C.
 13   §186(a) and (b); deprive writers of loyal, conflict-free representation, divert
 14   compensation away from the writers and other creative talent that are responsible
 15   for creating valuable television and film properties, and undermine the market for
 16   writers’ creative endeavors; and injunctive relief under §2202 to prevent future
 17   violations of the same.
 18           592. Counterclaimants are entitled to a declaration under §2201 that the
 19   Agencies’ receipt of packaging fees violates Section 302 of the LMRA, 29 U.S.C.
 20   §186(a) and (b), and injunctive relief under §2202 to prevent future violations of the
 21   same.
 22           593. Finally, Counterclaimants are entitled to a declaration under §2201 that
 23   the Agencies’ receipt of packaging fees violates the RICO Act, 18 U.S.C. §1962(a),
 24   (b), (c), and (d), and injunctive relief under §2202 to prevent future violations of the
 25   same.
 26
 27
                                                133
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 134 of 140 Page ID
                                  #:1021



  1                         THIRTEENTH CLAIM FOR RELIEF
  2                                     Breach of Contract
  3                      (brought by Barbara Hall on her own behalf,
  4                         against Counterclaim Defendant UTA)
  5         594. Counterclaimant Barbara Hall re-alleges and incorporates by reference
  6   the allegations set forth in paragraphs 1-20, 241-305, and 307-398.
  7         595. In approximately 2012 or 2013, UTA orally agreed to refund in full to
  8   Hall all commissions UTA charged Hall for her work on Madam Secretary in
  9   exchange for UTA’s ability to continue to represent Hall as her talent agency.
 10         596. Hall fully performed under the contract by allowing UTA to serve as
 11   her talent agency from 2012 to April 2019.
 12         597. UTA breached the contract by failing to refund in full to Hall all
 13   commissions UTA charged Hall for her work on Madam Secretary. UTA has never
 14   refunded to Hall the full amount of commission UTA charged her for each episode
 15   of work on Madam Secretary; UTA has only ever given Hall partial refunds of the
 16   commission. Moreover, UTA has not refunded any commission to Hall since
 17   Episode 13 of Season 4 of Madam Secretary, in December 2017. Madam Secretary
 18   is currently airing its sixth season.
 19         598. As a result of UTA’s breach, Hall suffered damages, including but not
 20   limited to the unrefunded amounts of commission.
 21                         FOURTEENTH CLAIM FOR RELIEF
 22                                    Promissory Estoppel
 23                      (brought by Barbara Hall on her own behalf,
 24                         against Counterclaim Defendant UTA)
 25         599. Counterclaimant Barbara Hall re-alleges and incorporates by reference
 26   the allegations set forth in paragraphs 1-20, 241-305, 307-398, and 592-96.
 27
                                               134
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 135 of 140 Page ID
                                  #:1022



  1         600. In approximately 2012 or 2013, UTA clearly and unambiguously
  2   promised to refund in full to Hall all commissions UTA charged Hall for her work
  3   on Madam Secretary in exchange for UTA’s ability to continue to represent Hall as
  4   her talent agency.
  5         601. Hall reasonably and foreseeably relied to her detriment on UTA’s
  6   promise by continuing to allow UTA, rather than another talent agency, to serve as
  7   her talent agency from 2012 to April 2019.
  8         602. UTA failed to refund in full to Hall all commissions UTA charged Hall
  9   for her work on Madam Secretary. UTA has never refunded to Hall the full amount
 10   of commission UTA charged her for each episode of work on Madam Secretary;
 11   UTA has only ever given Hall partial refunds of the commission. Moreover, UTA
 12   has not refunded any commission to Hall since Episode 13 of Season 4 of Madam
 13   Secretary, in December 2017. Madam Secretary is currently airing its sixth season.
 14         603. As a result of UTA’s breach of its promise and her reasonable and
 15   foreseeable detrimental reliance, Hall suffered damages, including but not limited to
 16   the unrefunded amounts of commission.
 17                                PRAYER FOR RELIEF
 18   WHEREFORE, Counterclaimants respectfully request that the Court:
 19         1.     Declare that the Agencies’ and their co-conspirators’ collusive
 20   agreements regarding packaging fees constitute illegal price-fixing in violation of
 21   Section 1 of the Sherman Act, 15 U.S.C. §1;
 22         2.     Declare that the Agencies’ and their co-conspirators’ collusive
 23   agreement not to negotiate individually with the Guilds constitutes an illegal group
 24   boycott in violation of Section 1 of the Sherman Act, 15 U.S.C. §1;
 25         3.     Declare that the Agencies’ and their co-conspirators’ collusive
 26   agreement to blacklist writers and other individuals and entities who object to
 27   packaging fees or agree to the Guilds’ Code of Conduct constitutes an illegal group
                                              135
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 136 of 140 Page ID
                                  #:1023



  1   boycott in violation of Section 1 of the Sherman Act, 15 U.S.C. §1;
  2         4.     Declare that the Agencies’ and their co-conspirators’ collusive
  3   agreements regarding packaging fees constitute illegal price-fixing in violation of
  4   the Cartwright Act, California Business and Professions Code §16700 et seq.;
  5         5.     Declare that the Agencies’ and their co-conspirators’ collusive
  6   agreement not to negotiate individually with the Guilds constitutes an illegal group
  7   boycott in violation of the Cartwright Act, California Business and Professions Code
  8   §16700 et seq.;
  9         6.     Declare that the Agencies’ and their co-conspirators’ collusive
 10   agreement to blacklist writers and other individuals and entities who object to
 11   packaging fee practices or agree to the Guild’s Code of Conduct constitutes an illegal
 12   group boycott in violation of the Cartwright Act, California Business and
 13   Professions Code §16700 et seq.;
 14         7.     Declare that packaging fees constitute a breach of the Agencies’
 15   fiduciary duties to their writer-clients;
 16         8.     Declare that the Agencies’ packaging fee practices constitute
 17   constructive fraud under Civil Code §1573;
 18         9.     Declare that packaging fees constitute an unfair and/or unlawful
 19   practice under California’s UCL because they breach the Agencies’ fiduciary duties
 20   to their writer-clients; constitute constructive fraud under Civil Code §1573; violate
 21   LMRA Section 302, 29 U.S.C. §186(a) and (b); and deprive writers of loyal,
 22   conflict-free representation, divert compensation away from the writers and other
 23   creative talent that are responsible for creating valuable television and film
 24   properties, and undermine the market for writers’ creative endeavors;
 25         10.    Declare, under 28 U.S.C. §2201, that packaging fees violate Section
 26   302 of the Labor Management Relations Act, 29 U.S.C. §186(a) and (b);
 27         11.     Declare, under 28 U.S.C. §2201 and/or 18 U.S.C. §1964(a), that
                                                  136
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 137 of 140 Page ID
                                  #:1024



  1   packaging fees violate the Racketeer Influenced Corrupt Organizations Act, 18
  2   U.S.C. §1962(a) (b), (c), and (d);
  3         12.     Enjoin each Agency and its affiliates, successors, transferees,
  4   assignees, parents, owners, controlling shareholders, and other officers, directors,
  5   partners, agents, and employees thereof, and all other persons acting or claiming to
  6   act on its behalf or in concert with it, from collecting a packaging fee on any project
  7   on which one or more of its writer-clients works as a writer, or from receiving any
  8   monetary payments or other things of value from any production company that
  9   employs any of its writer-clients;
 10         13.     Enjoin the Agencies and their affiliates, successors, transferees,
 11   assignees, parents, owners, controlling shareholders, and other officers, directors,
 12   partners, agents, and employees thereof, and all other persons acting or claiming to
 13   act on their behalf or in concert with them, from, in any manner, continuing,
 14   maintaining, or renewing the conduct, conspiracy, or combinations alleged herein,
 15   or from entering into any other conspiracy or combination having a similar purpose
 16   or effect, and from adopting or following any practice, plan, program or device
 17   having a similar purpose or effect, including the following:
 18         (a) Entering negotiations or discussions with one or more other agencies,
 19               without the Guilds’ authorization, regarding (i) adherence to the Guild’
 20               Code of Conduct, (ii) the signing of a franchise agreement with the Guilds,
 21               (iii) non-public agreements reached with the Guilds during negotiations
 22               or discussion regarding the Code of Conduct or a new franchise
 23               agreement, or (iv) the status or contents of any such non-public
 24               negotiations or discussions;
 25         (b) Agreeing with one or more other agencies on the terms of any proposal,
 26               edit, or negotiating position regarding the Guilds’ Code of Conduct or
 27               franchise agreement without the Guilds’ authorization to negotiate
                                                 137
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 138 of 140 Page ID
                                  #:1025



  1               collectively, or otherwise collectively refusing to negotiate or discuss the
  2               Code of Conduct or a franchise agreement with the Guilds except on the
  3               condition that the Guilds include in those discussions one or more other
  4               agencies or their representatives;
  5         (c) Agreeing with one or more other agencies on the terms or conditions of
  6               any packaging agreement;
  7         (d) Not dealing with, or threatening not to deal with, any Guild member,
  8               agency, or clients of an agency, attorney, manager, production company,
  9               studio, or any other person who supports the Guilds’ positions concerning
 10               packaging fees, has agreed to adhere to the Code of Conduct, or has
 11               otherwise signed a franchise agreement with the Guilds that prohibits
 12               packaging; or
 13         (e) Enforcing the terms of any packaging agreement or otherwise directly or
 14               indirectly receiving packaging fees from a production company or studio
 15               on any project on which their writer-client is employed.
 16         14.     Enjoin the Agencies and their affiliates, successors, transferees,
 17   assignees, parents, owners, controlling shareholders, and other officers, directors,
 18   partners, agents, and employees thereof, and all other persons acting or claiming to
 19   act on their behalf or in concert with them, from, in any manner, blacklisting any
 20   writer, lawyer, agency, or other individual or entity that objects to packaging fee
 21   practices, represents writers who have objected to packaging fee practices including
 22   writers who have fired their agents, enters an agency franchise agreement with the
 23   Guild, or is represented by such an agency;
 24         15.     Order the Agencies to provide an accounting of all moneys received by
 25   the Agencies in connection with projects or programs for which the Individual
 26   Counterclaimants or other Guild members were employed as writers;
 27         16.     Require the Agencies to pay restitution to the Individual
                                                 138
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 139 of 140 Page ID
                                  #:1026



  1   Counterclaimants in an amount equal to the funds that would have been paid to the
  2   Individual Counterclaimants in the absence of the Agencies’ unlawful and unfair
  3   packaging fees;
  4         17.   Require the Agencies to disgorge all profits generated from unlawful
  5   and unfair packaging fees;
  6         18.   Award the Individual Counterclaimants compensatory and punitive
  7   damages based on the Agencies’ breaches of fiduciary duty and/or constructive
  8   frauds;
  9         19.   Award the Individual Counterclaimants treble damages for the
 10   Agencies’ violations of Section 1 of the Sherman Act, 15 U.S.C. §1;
 11         20.   Award the Individual Counterclaimants treble damages for the
 12   Agencies’ violations of the Cartwright Act, Cal. Bus & Prof. Code §16700;
 13         21.   Award the Individual Counterclaimants and the Guilds on their own
 14   behalf treble damages for CAA’s, UTA’s, and WME’s RICO violations, 18 U.S.C.
 15   §1964(c);
 16         22.   Award Individual Counterclaimant Barbara Hall damages for UTA’s
 17   breach of contract and/or for promissory estoppel;
 18         23.   Award Counterclaimants their costs and attorneys’ fees; and
 19         24.   Award such further and additional relief as is just and proper.
 20   DATED: October 18, 2019               Stephen P. Berzon
 21                                         Stacey Leyton
                                            P. Casey Pitts
 22                                         Rebecca C. Lee
 23                                         ALTSHULER BERZON LLP
 24                                         Anthony R. Segall
 25                                         Juhyung Harold Lee
                                            ROTHNER, SEGALL & GREENSTONE
 26
 27
                                              139
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 44 Filed 10/18/19 Page 140 of 140 Page ID
                                  #:1027



  1                                      W. Stephen Cannon
                                         Ethan E. Litwin
  2                                      CONSTANTINE CANNON LLP
  3
                                                 /s/ Stacey Leyton
  4                                               Stacey Leyton
  5
                                         Attorneys for Defendants and
  6                                      Counterclaimants
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                           140
 28       ANSWER TO FIRST CONSOLIDATED COMPLAINT AND CONSOLIDATED COUNTERCLAIMS
                                  Case No. 2:19-cv-05465-AB-AFM
